UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00537 Franklin Custodian Funds (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/16 Item 1. Proxy Voting Records. Franklin DynaTech Fund ABBOTT LABORATORIES Meeting Date:APR 29, 2016 Record Date:MAR 02, 2016 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For For 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ACUITY BRANDS, INC. Meeting Date:JAN 06, 2016 Record Date:NOV 12, 2015 Meeting Type:ANNUAL Ticker:AYI Security ID:00508Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James H. Hance, Jr. Management For Withhold 1.2 Elect Director Vernon J. Nagel Management For For 1.3 Elect Director Julia B. North Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ADOBE SYSTEMS INCORPORATED Meeting Date:APR 13, 2016 Record Date:FEB 17, 2016 Meeting Type:ANNUAL Ticker:ADBE Security ID:00724F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Amy L. Banse Management For For 1b Elect Director Edward W. Barnholt Management For For 1c Elect Director Robert K. Burgess Management For For 1d Elect Director Frank A. Calderoni Management For For 1e Elect Director James E. Daley Management For For 1f Elect Director Laura B. Desmond Management For Against 1g Elect Director Charles M. Geschke Management For For 1h Elect Director Shantanu Narayen Management For For 1i Elect Director Daniel L. Rosensweig Management For For 1j Elect Director John E. Warnock Management For For 2 Amend Omnibus Stock Plan Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALLERGAN PLC Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:AGN Security ID:G0177J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nesli Basgoz Management For For 1.2 Elect Director Paul M. Bisaro Management For For 1.3 Elect Director James H. Bloem Management For For 1.4 Elect Director Christopher W. Bodine Management For For 1.5 Elect Director Christopher J. Coughlin Management For For 1.6 Elect Director Michael R. Gallagher Management For For 1.7 Elect Director Catherine M. Klema Management For For 1.8 Elect Director Peter J. McDonnell Management For For 1.9 Elect Director Patrick J. O'Sullivan Management For For 1.10 Elect Director Brenton L. Saunders Management For For 1.11 Elect Director Ronald R. Taylor Management For For 1.12 Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4A Amend Articles of Association to Make Certain Administrative Amendments Management For For 4B Amend Articles of Association to Make Certain Administrative Amendments Management For For 5A Amend Articles of Association to Provide for a Plurality Voting Standard in the Event of a Contested Election Management For For 5B Establish Range for Size of Board Management For For 6 Approve Reduction in Share Capital Management For For 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Require Independent Board Chairman Shareholder Against Against ALNYLAM PHARMACEUTICALS, INC. Meeting Date:MAY 03, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:ALNY Security ID:02043Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven M. Paul Management For Against 1.2 Elect Director Amy W. Schulman Management For For 1.3 Elect Director Kevin P. Starr Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ALPHABET INC. Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:GOOGL Security ID:02079K305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For For 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Alan R. Mulally Management For For 1.9 Elect Director Paul S. Otellini Management For For 1.10 Elect Director K. Ram Shriram Management For For 1.11 Elect Director Shirley M. Tilghman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amended and Restated Certificate of Incorporation of Google Inc. Management For For 5 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Report on Political Contributions Shareholder Against Against 8 Require a Majority Vote for the Election of Directors Shareholder Against Against 9 Require Independent Board Chairman Shareholder Against Against 10 Report on Gender Pay Gap Shareholder Against For AMAZON.COM, INC. Meeting Date:MAY 17, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director William B. Gordon Management For For 1e Elect Director Jamie S. Gorelick Management For For 1f Elect Director Judith A. McGrath Management For For 1g Elect Director Jonathan J. Rubinstein Management For For 1h Elect Director Thomas O. Ryder Management For Against 1i Elect Director Patricia Q. Stonesifer Management For For 1j Elect Director Wendell P. Weeks Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Report on Sustainability, Including GHG Goals Shareholder Against Against 4 Report on Human Rights Risk Assessment Process Shareholder Against For 5 Report on Political Contributions Shareholder Against For AMERICAN TOWER CORPORATION Meeting Date:JUN 01, 2016 Record Date:APR 06, 2016 Meeting Type:ANNUAL Ticker:AMT Security ID:03027X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Raymond P. Dolan Management For For 1b Elect Director Robert D. Hormats Management For For 1c Elect Director Carolyn F. Katz Management For For 1d Elect Director Gustavo Lara Cantu Management For For 1e Elect Director Craig Macnab Management For For 1f Elect Director JoAnn A. Reed Management For For 1g Elect Director Pamela D.A. Reeve Management For For 1h Elect Director David E. Sharbutt Management For For 1i Elect Director James D. Taiclet, Jr. Management For For 1j Elect Director Samme L. Thompson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For AMGEN INC. Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Baltimore Management For For 1.2 Elect Director Frank J. Biondi, Jr. Management For For 1.3 Elect Director Robert A. Bradway Management For For 1.4 Elect Director Francois de Carbonnel Management For For 1.5 Elect Director Robert A. Eckert Management For For 1.6 Elect Director Greg C. Garland Management For For 1.7 Elect Director Fred Hassan Management For For 1.8 Elect Director Rebecca M. Henderson Management For For 1.9 Elect Director Frank C. Herringer Management For For 1.10 Elect Director Tyler Jacks Management For For 1.11 Elect Director Judith C. Pelham Management For For 1.12 Elect Director Ronald D. Sugar Management For For 1.13 Elect Director R. Sanders Williams Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Vote Counting to Exclude Abstentions Shareholder Against Against AMPHENOL CORPORATION Meeting Date:MAY 25, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:APH Security ID:032095101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald P. Badie Management For For 1.2 Elect Director Stanley L. Clark Management For For 1.3 Elect Director David P. Falck Management For For 1.4 Elect Director Edward G. Jepsen Management For For 1.5 Elect Director Randall D. Ledford Management For For 1.6 Elect Director Martin H. Loeffler Management For For 1.7 Elect Director John R. Lord Management For For 1.8 Elect Director R. Adam Norwitt Management For For 1.9 Elect Director Diana G. Reardon Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Directors May Be Removed With or Without Cause Management For For ANSYS, INC. Meeting Date:MAY 20, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:ANSS Security ID:03662Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ronald W. Hovsepian Management For For 1b Elect Director Barbara V. Scherer Management For For 1c Elect Director Michael C. Thurk Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Deloitte & Touche as Auditors Management For For APPLE INC. Meeting Date:FEB 26, 2016 Record Date:DEC 28, 2015 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Bell Management For For 1.2 Elect Director Tim Cook Management For For 1.3 Elect Director Al Gore Management For For 1.4 Elect Director Bob Iger Management For For 1.5 Elect Director Andrea Jung Management For For 1.6 Elect Director Art Levinson Management For For 1.7 Elect Director Ron Sugar Management For For 1.8 Elect Director Sue Wagner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Create Feasibility Plan for Net-Zero GHG Emissions, Including for Major Suppliers Shareholder Against Against 6 Adopt Policy to Increase Diversity of Senior Management and Board of Directors Shareholder Against Against 7 Report on Guidelines for Country Selection Shareholder Against Against 8 Adopt Proxy Access Right Shareholder Against Against ARM HOLDINGS PLC Meeting Date:APR 28, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:ARM Security ID:042068106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Chris Kennedy as Director Management For For 5 Elect Lawton Fitt as Director Management For For 6 Elect Stephen Pusey as Director Management For For 7 Re-elect Stuart Chambers as Director Management For For 8 Re-elect Simon Segars as Director Management For For 9 Re-elect Andy Green as Director Management For For 10 Re-elect Larry Hirst as Director Management For For 11 Re-elect Mike Muller as Director Management For For 12 Re-elect Janice Roberts as Director Management For For 13 Re-elect John Liu as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Approve Employee Equity Plan Management For For 18 Authorise Directors to Establish Schedules to or Further Plans Based on the Employee Equity Plan Management For For 19 Approve Employee Stock Purchase Plan Management For For 20 Authorise Directors to Establish Schedules to or Further Plans Based on the Employee Stock Purchase Plan Management For For 21 Approve Sharematch Plan Management For For 22 Authorise Directors to Establish Schedules to or Further Plans Based on the Sharematch Plan Management For For 23 Approve the French Schedule to The ARM 2013 Long-term Incentive Plan Management For For 24 Authorise Issue of Equity without Pre-emptive Rights Management For For 25 Authorise Market Purchase of Ordinary Shares Management For For 26 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For ASML HOLDING NV Meeting Date:APR 29, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:ASML Security ID:N07059210 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss the Company's Business, Financial Situation and Sustainability Management None None 3 Discuss Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Receive Explanation on Company's Reserves and Dividend Policy Management None None 8 Approve Dividends of EUR 1.05 Per Ordinary Share Management For For 9 Approve Performance Share Arrangement According to Remuneration Policy Management For For 10 Approve Number of Stock Options, Respectively Shares, for Employees Management For For 11 Discussion of the Supervisory Board Profile Management None None 12 Ratify KPMG as Auditors Management For For 13.a Grant Board Authority to Issue Shares Up To 5 Percent of Issued Capital Management For For 13.b Authorize Board to Exclude Preemptive Rights from Share Issuances Re: Item 13a Management For For 13.c Grant Board Authority to Issue Shares Up To 5 Percent in Case of Takeover/Merger Management For For 13.d Authorize Board to Exclude Preemptive Rights from Share Issuances Re: Item 13c Management For For 14.a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 14.b Authorize Additional Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Authorize Cancellation of Repurchased Shares Management For For 16 Other Business (Non-Voting) Management None None 17 Close Meeting Management None None ASPEN TECHNOLOGY, INC. Meeting Date:DEC 11, 2015 Record Date:OCT 13, 2015 Meeting Type:ANNUAL Ticker:AZPN Security ID:045327103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary E. Haroian Management For Withhold 1.2 Elect Director Antonio J. Pietri Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ATHENAHEALTH, INC. Meeting Date:JUN 14, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:ATHN Security ID:04685W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dev Ittycheria Management For For 1.2 Elect Director John A. Kane Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AVAGO TECHNOLOGIES LIMITED Meeting Date:NOV 10, 2015 Record Date:SEP 25, 2015 Meeting Type:COURT Ticker:AVGO Security ID:Y0486S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 2 Approve Allotment and Issuance of Ordinary Shares Management For For BIOGEN INC. Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander J. Denner Management For For 1b Elect Director Caroline D. Dorsa Management For For 1c Elect Director Nancy L. Leaming Management For For 1d Elect Director Richard C. Mulligan Management For For 1e Elect Director Robert W. Pangia Management For For 1f Elect Director Stelios Papadopoulos Management For For 1g Elect Director Brian S. Posner Management For For 1h Elect Director Eric K. Rowinsky Management For For 1i Elect Director George A. Scangos Management For For 1j Elect Director Lynn Schenk Management For For 1k Elect Director Stephen A. Sherwin Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BRISTOL-MYERS SQUIBB COMPANY Meeting Date:MAY 03, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:BMY Security ID:110122108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Lamberto Andreotti Management For For 1B Elect Director Peter J. Arduini Management For For 1C Elect Director Giovanni Caforio Management For For 1D Elect Director Laurie H. Glimcher Management For For 1E Elect Director Michael Grobstein Management For For 1F Elect Director Alan J. Lacy Management For For 1G Elect Director Thomas J. Lynch, Jr. Management For For 1H Elect Director Dinesh C. Paliwal Management For For 1I Elect Director Vicki L. Sato Management For For 1J Elect Director Gerald L. Storch Management For For 1K Elect Director Togo D. West, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For BROADCOM LIMITED Meeting Date:APR 06, 2016 Record Date:FEB 12, 2016 Meeting Type:ANNUAL Ticker:AVGO Security ID:Y09827109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hock E. Tan Management For For 1b Elect Director James V. Diller Management For For 1c Elect Director Lewis C. Eggebrecht Management For For 1d Elect Director Kenneth Y. Hao Management For For 1e Elect Director Eddy W. Hartenstein Management For For 1f Elect Director Justine F. Lien Management For For 1g Elect Director Donald Macleod Management For For 1h Elect Director Peter J. Marks Management For For 1i Elect Director Henry S. Samueli Management For For 1j Elect Director Lucien Y. K. Wong Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Issuance of Shares with or without Preemptive Rights Management For For 4 Approve Cash Compensation to Directors Management For For C. R. BARD, INC. Meeting Date:APR 20, 2016 Record Date:MAR 02, 2016 Meeting Type:ANNUAL Ticker:BCR Security ID:067383109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David M. Barrett Management For For 1.2 Elect Director Marc C. Breslawsky Management For For 1.3 Elect Director Robert M. Davis Management For For 1.4 Elect Director Herbert L. Henkel Management For For 1.5 Elect Director John C. Kelly Management For For 1.6 Elect Director David F. Melcher Management For For 1.7 Elect Director Gail K. Naughton Management For For 1.8 Elect Director Timothy M. Ring Management For For 1.9 Elect Director Tommy G. Thompson Management For For 1.10 Elect Director John H. Weiland Management For For 1.11 Elect Director Anthony Welters Management For For 1.12 Elect Director Tony L. White Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against CAVIUM, INC. Meeting Date:JUN 15, 2016 Record Date:APR 21, 2016 Meeting Type:ANNUAL Ticker:CAVM Security ID:14964U108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Syed B. Ali Management For For 1.2 Elect Director Anthony S. Thornley Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For Against CELGENE CORPORATION Meeting Date:JUN 15, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Mark J. Alles Management For For 1.3 Elect Director Richard W. Barker Management For For 1.4 Elect Director Michael W. Bonney Management For For 1.5 Elect Director Michael D. Casey Management For For 1.6 Elect Director Carrie S. Cox Management For For 1.7 Elect Director Jacqualyn A. Fouse Management For For 1.8 Elect Director Michael A. Friedman Management For For 1.9 Elect Director Julia A. Haller Management For For 1.10 Elect Director Gilla S. Kaplan Management For For 1.11 Elect Director James J. Loughlin Management For For 1.12 Elect Director Ernest Mario Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For For 6 Call Special Meetings Shareholder Against Against 7 Proxy Access Shareholder Against Against CERNER CORPORATION Meeting Date:MAY 27, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:CERN Security ID:156782104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gerald E. Bisbee, Jr. Management For For 1b Elect Director Denis A. Cortese Management For For 1c Elect Director Linda M. Dillman Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For CORE LABORATORIES N.V. Meeting Date:MAY 19, 2016 Record Date:APR 21, 2016 Meeting Type:ANNUAL Ticker:CLB Security ID:N22717107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Charles L. Dunlap as Director Management For For 1b Elect Lucia van Geuns as Director Management For For 1c Elect Michael Straughen as Director Management For For 2a Elect Martha Z. Carnes as Director Management For For 3 Amend Articles of Association Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Adopt Financial Statements and Statutory Reports Management For For 6 Approve Cancellation of Repurchased Shares Management For For 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 9 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For CTRIP.COM INTERNATIONAL LTD. Meeting Date:DEC 21, 2015 Record Date:NOV 16, 2015 Meeting Type:ANNUAL Ticker:CTRP Security ID:22943F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendments to Articles of Association Management For For DEMANDWARE, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:DWRE Security ID:24802Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas D. Ebling Management For For 1.2 Elect Director Jitendra Saxena Management For For 1.3 Elect Director Leonard Schlesinger Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For DEXCOM, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:DXCM Security ID:252131107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven R. Altman Management For For 1b Elect Director Barbara E. Kahn Management For For 1c Elect Director Jay S. Skyler Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against EDWARDS LIFESCIENCES CORPORATION Meeting Date:MAY 12, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:EW Security ID:28176E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Mussallem Management For For 1b Elect Director John T. Cardis Management For For 1c Elect Director Kieran T. Gallahue Management For For 1d Elect Director William J. Link Management For For 1e Elect Director Steven R. Loranger Management For For 1f Elect Director Martha H. Marsh Management For For 1g Elect Director Wesley W. von Schack Management For For 1h Elect Director Nicholas J. Valeriani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ELECTRONIC ARTS INC. Meeting Date:AUG 14, 2015 Record Date:JUN 22, 2015 Meeting Type:ANNUAL Ticker:EA Security ID:285512109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leonard S. Coleman Management For For 1b Elect Director Jay C. Hoag Management For For 1c Elect Director Jeffrey T. Huber Management For For 1d Elect Director Vivek Paul Management For For 1e Elect Director Lawrence F. Probst, III Management For For 1f Elect Director Richard A. Simonson Management For For 1g Elect Director Luis A. Ubinas Management For For 1h Elect Director Denise F. Warren Management For For 1i Elect Director Andrew Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Proxy Access Shareholder Against For ELLIE MAE, INC. Meeting Date:MAY 25, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:ELLI Security ID:28849P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carl Buccellato Management For For 1.2 Elect Director A. Barr Dolan Management For For 1.3 Elect Director Marina Levinson Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Proxy Access Shareholder Against Against EPAM SYSTEMS, INC. Meeting Date:JUN 07, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:EPAM Security ID:29414B104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Karl Robb Management For For 1.2 Elect Director Richard Michael Mayoras Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EQUINIX, INC. Meeting Date:JUN 01, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:EQIX Security ID:29444U700 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Bartlett Management For For 1.2 Elect Director Nanci Caldwell Management For For 1.3 Elect Director Gary Hromadko Management For For 1.4 Elect Director John Hughes Management For For 1.5 Elect Director Scott Kriens Management For For 1.6 Elect Director William Luby Management For For 1.7 Elect Director Irving Lyons, III Management For For 1.8 Elect Director Christopher Paisley Management For For 1.9 Elect Director Stephen Smith Management For For 1.10 Elect Director Peter Van Camp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For FACEBOOK, INC. Meeting Date:JUN 20, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:FB Security ID:30303M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For For 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Susan D. Desmond-Hellmann Management For For 1.4 Elect Director Reed Hastings Management For For 1.5 Elect Director Jan Koum Management For For 1.6 Elect Director Sheryl K. Sandberg Management For For 1.7 Elect Director Peter A. Thiel Management For For 1.8 Elect Director Mark Zuckerberg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify the Grant of Restricted Stock Units to Non-Employee Directors Management For For 5 Ratify the Grant of Restricted Stock Units to Non-Employee Directors Management For For 6 Approve Annual Compensation Program for Non-employee Directors Management For For 7A Amend Certificate of Incorporation to Establish the Class C Capital Stock and to Make Certain Clarifying Changes Management For Against 7B Increase Authorized Common Stock Management For For 7C Amend Certificate of Incorporation to Provide Equal Treatment of Shares of Class A Common Stock, Class B Common Stock, and Class C Capital Stock Management For For 7D Amend Certificate of Incorporation to Provide for Additional Events Management For For 8 Amend Omnibus Stock Plan Management For For 9 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 10 Report on Sustainability Shareholder Against Against 11 Report on Lobbying Payments and Policy Shareholder Against Against 12 Establish International Policy Board Committee Shareholder Against Against 13 Report on Gender Pay Gap Shareholder Against Against FEDEX CORPORATION Meeting Date:SEP 28, 2015 Record Date:AUG 03, 2015 Meeting Type:ANNUAL Ticker:FDX Security ID:31428X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Barksdale Management For For 1.2 Elect Director John A. Edwardson Management For For 1.3 Elect Director Marvin R. Ellison Management For Against 1.4 Elect Director Kimberly A. Jabal Management For For 1.5 Elect Director Shirley Ann Jackson Management For For 1.6 Elect Director Gary W. Loveman Management For For 1.7 Elect Director R. Brad Martin Management For For 1.8 Elect Director Joshua Cooper Ramo Management For For 1.9 Elect Director Susan C. Schwab Management For For 1.10 Elect Director Frederick W. Smith Management For For 1.11 Elect Director David P. Steiner Management For For 1.12 Elect Director Paul S. Walsh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Adopt Policy Prohibiting Tax Payments on Restricted Stock Awards Shareholder Against Against 6 Clawback of Incentive Payments Shareholder Against Against 7 Adopt Proxy Access Right Shareholder Against For 8 Report on Political Contributions Shareholder Against For 9 Report on Lobbying Payments and Policy Shareholder Against For 10 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against FISERV, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:FISV Security ID:337738108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alison Davis Management For For 1.2 Elect Director Christopher M. Flink Management For For 1.3 Elect Director Daniel P. Kearney Management For For 1.4 Elect Director Dennis F. Lynch Management For For 1.5 Elect Director Denis J. O'Leary Management For For 1.6 Elect Director Glenn M. Renwick Management For For 1.7 Elect Director Kim M. Robak Management For For 1.8 Elect Director JD Sherman Management For For 1.9 Elect Director Doyle R. Simons Management For For 1.10 Elect Director Thomas C. Wertheimer Management For For 1.11 Elect Director Jeffery W. Yabuki Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Proxy Access Shareholder Against Against GILEAD SCIENCES, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Cogan Management For For 1b Elect Director Kevin E. Lofton Management For For 1c Elect Director John W. Madigan Management For For 1d Elect Director John C. Martin Management For For 1e Elect Director John F. Milligan Management For For 1f Elect Director Nicholas G. Moore Management For For 1g Elect Director Richard J. Whitley Management For For 1h Elect Director Gayle E. Wilson Management For For 1i Elect Director Per Wold-Olsen Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Provide Right to Act by Written Consent Shareholder Against Against HENRY SCHEIN, INC. Meeting Date:MAY 31, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:HSIC Security ID:806407102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barry J. Alperin Management For For 1b Elect Director Lawrence S. Bacow Management For For 1c Elect Director Gerald A. Benjamin Management For For 1d Elect Director Stanley M. Bergman Management For For 1e Elect Director James P. Breslawski Management For For 1f Elect Director Paul Brons Management For For 1g Elect Director Joseph L. Herring Management For For 1h Elect Director Donald J. Kabat Management For For 1i Elect Director Kurt P. Kuehn Management For For 1j Elect Director Philip A. Laskawy Management For For 1k Elect Director Mark E. Mlotek Management For For 1l Elect Director Steven Paladino Management For Against 1m Elect Director Carol Raphael Management For For 1n Elect Director E. Dianne Rekow Management For For 1o Elect Director Bradley T. Sheares Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify BDO USA, LLP as Auditors Management For For HERON THERAPEUTICS, INC. Meeting Date:JUN 21, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:HRTX Security ID:427746102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin C. Tang Management For For 1.2 Elect Director Barry D. Quart Management For For 1.3 Elect Director Robert H. Rosen Management For For 1.4 Elect Director Craig A. Johnson Management For For 1.5 Elect Director John W. Poyhonen Management For For 2 Ratify OUM & Co. LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For HUBSPOT, INC. Meeting Date:JUN 23, 2016 Record Date:APR 26, 2016 Meeting Type:ANNUAL Ticker:HUBS Security ID:443573100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lorrie Norrington Management For For 1.2 Elect Director Dharmesh Shah Management For For 1.3 Elect Director David Skok Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For IDEXX LABORATORIES, INC. Meeting Date:MAY 04, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:IDXX Security ID:45168D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jonathan W. Ayers Management For For 1.2 Elect Director Barry C. Johnson Management For For 1.3 Elect Director M. Anne Szostak Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ILLUMINA, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Frances Arnold Management For For 1b Elect Director Francis A. deSouza Management For For 1c Elect Director Karin Eastham Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote to Ratify Supermajority Voting Provisions in Certificate of Incorporation and Bylaws Management For Against INCYTE CORPORATION Meeting Date:MAY 27, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:INCY Security ID:45337C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Julian C. Baker Management For For 1.2 Elect Director Jean-Jacques Bienaime Management For For 1.3 Elect Director Paul A. Brooke Management For For 1.4 Elect Director Paul J. Clancy Management For For 1.5 Elect Director Wendy L. Dixon Management For For 1.6 Elect Director Paul A. Friedman Management For For 1.7 Elect Director Herve Hoppenot Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For INTEL CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For For 1b Elect Director Aneel Bhusri Management For For 1c Elect Director Andy D. Bryant Management For For 1d Elect Director John J. Donahoe Management For For 1e Elect Director Reed E. Hundt Management For For 1f Elect Director Brian M. Krzanich Management For For 1g Elect Director James D. Plummer Management For For 1h Elect Director David S. Pottruck Management For For 1i Elect Director Frank D. Yeary Management For For 1j Elect Director David B. Yoffie Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Holy Land Principles Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Provide Vote Counting to Exclude Abstentions Shareholder Against Against INTERCONTINENTAL EXCHANGE, INC. Meeting Date:MAY 13, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:ICE Security ID:45866F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charles R. Crisp Management For For 1b Elect Director Jean-Marc Forneri Management For For 1c Elect Director The Rt. Hon. the Lord Hague of Richmond Management For For 1d Elect Director Fred W. Hatfield Management For For 1e Elect Director Frederic V. Salerno Management For For 1f Elect Director Jeffrey C. Sprecher Management For For 1g Elect Director Judith A. Sprieser Management For For 1h Elect Director Vincent Tese Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Report on Sustainability, Including Quantitative Goals Shareholder Against Against INTUIT INC. Meeting Date:JAN 21, 2016 Record Date:NOV 23, 2015 Meeting Type:ANNUAL Ticker:INTU Security ID:461202103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Eve Burton Management For For 1b Elect Director Scott D. Cook Management For For 1c Elect Director Richard L. Dalzell Management For For 1d Elect Director Diane B. Greene Management For For 1e Elect Director Suzanne Nora Johnson Management For For 1f Elect Director Dennis D. Powell Management For For 1g Elect Director Brad D. Smith Management For For 1h Elect Director Jeff Weiner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KITE PHARMA, INC. Meeting Date:JUN 01, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:KITE Security ID:49803L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Farah Champsi Management For For 1.2 Elect Director Roy Doumani Management For For 1.3 Elect Director Ran Nussbaum Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For LAM RESEARCH CORPORATION Meeting Date:NOV 04, 2015 Record Date:SEP 08, 2015 Meeting Type:ANNUAL Ticker:LRCX Security ID:512807108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin B. Anstice Management For For 1.2 Elect Director Eric K. Brandt Management For For 1.3 Elect Director Michael R. Cannon Management For For 1.4 Elect Director Youssef A. El-Mansy Management For For 1.5 Elect Director Christine A. Heckart Management For For 1.6 Elect Director Catherine P. Lego Management For For 1.7 Elect Director Stephen G. Newberry Management For For 1.8 Elect Director Krishna C. Saraswat Management For For 1.9 Elect Director Abhijit Y. Talwalkar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Approve Omnibus Stock Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For LAM RESEARCH CORPORATION Meeting Date:FEB 19, 2016 Record Date:JAN 07, 2016 Meeting Type:SPECIAL Ticker:LRCX Security ID:512807108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For 3 Increase Authorized Common Stock Management For For LIBERTY BROADBAND CORPORATION Meeting Date:SEP 23, 2015 Record Date:AUG 06, 2015 Meeting Type:SPECIAL Ticker:LBRDK Security ID:530307107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For LIBERTY BROADBAND CORPORATION Meeting Date:MAY 25, 2016 Record Date:APR 05, 2016 Meeting Type:ANNUAL Ticker:LBRDK Security ID:530307107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory B. Maffei Management For For 1.2 Elect Director Richard R. Green Management For Withhold 2 Ratify KPMG LLP as Auditors Management For For LIBERTY MEDIA CORPORATION Meeting Date:APR 11, 2016 Record Date:FEB 22, 2016 Meeting Type:SPECIAL Ticker:LMCA Security ID:531229102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Trading Stock Proposal Management For For 2 Approve the Recapitalization Proposal Management For For 3 Approve Conversion of Securities Management For For 4 Approve the Group Disposition Proposal Management For For 5 Adjourn Meeting Management For For LINKEDIN CORPORATION Meeting Date:JUN 09, 2016 Record Date:APR 12, 2016 Meeting Type:ANNUAL Ticker:LNKD Security ID:53578A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. George "Skip" Battle Management For For 1.2 Elect Director Michael J. Moritz Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Report on Plans to Increase Board Diversity Shareholder None For MASTERCARD INCORPORATED Meeting Date:JUN 28, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Julius Genachowski Management For For 1g Elect Director Merit E. Janow Management For For 1h Elect Director Nancy J. Karch Management For For 1i Elect Director Oki Matsumoto Management For For 1j Elect Director Rima Qureshi Management For For 1k Elect Director Jose Octavio Reyes Lagunes Management For For 1l Elect Director Jackson Tai Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For MCKESSON CORPORATION Meeting Date:JUL 29, 2015 Record Date:JUN 01, 2015 Meeting Type:ANNUAL Ticker:MCK Security ID:58155Q103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Andy D. Bryant Management For For 1b Elect Director Wayne A. Budd Management For For 1c Elect Director N. Anthony Coles Management For For 1d Elect Director John H. Hammergren Management For For 1e Elect Director Alton F. Irby, III Management For For 1f Elect Director M. Christine Jacobs Management For For 1g Elect Director Donald R. Knauss Management For For 1h Elect Director Marie L. Knowles Management For For 1i Elect Director David M. Lawrence Management For For 1j Elect Director Edward A. Mueller Management For For 1k Elect Director Susan R. Salka Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Provide Proxy Access Right Management For For 6 Report on Political Contributions Shareholder Against For 7 Pro-rata Vesting of Equity Awards Shareholder Against Against MERCADOLIBRE, INC. Meeting Date:JUN 10, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:MELI Security ID:58733R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Emiliano Calemzuk Management For Withhold 1.2 Elect Director Marcos Galperin Management For For 1.3 Elect Director Roberto Balls Sallouti Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Co. S.A. as Auditors Management For For MERCK KGAA Meeting Date:APR 29, 2016 Record Date:APR 07, 2016 Meeting Type:ANNUAL Ticker:MRK Security ID:D5357W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Accept Financial Statements and Statutory Reports for Fiscal 2015 Management For For 3 Approve Allocation of Income and Dividends of EUR 1.05 per Share Management For For 4 Approve Discharge of Management Board for Fiscal 2015 Management For For 5 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 6 Ratify KPMG AG as Auditors for Fiscal 2016 Management For For 7 Amend Articles Re: Changes in German Commercial Code and German Stock Corporation Act Management For For MICROSOFT CORPORATION Meeting Date:DEC 02, 2015 Record Date:OCT 02, 2015 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For MOBILEYE N.V. Meeting Date:JUN 29, 2016 Record Date:JUN 01, 2016 Meeting Type:ANNUAL Ticker:MBLY Security ID:N51488117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Discuss Disclosure Concerning Compensation of Present and Former Directors Management None None 2 Adopt Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Current and Previous Board Members Management For For 4.a Elect Eyal Desheh as Non-Executive Director Management For For 4.b Elect Peter Seth Neustadter as Non-Executive Director Management For For 5 Grant Board Authority to Issue Shares Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Ratify PricewaterhouseCoopers Accountants N.V. as Auditors Management For For 8 Approval of Appendix B-United States to Company's 2014 Equity Incentive Plan Management For Against 9 Receive Explanation on Company's Reserves and Dividend Policy Management None None MOODY'S CORPORATION Meeting Date:APR 12, 2016 Record Date:FEB 17, 2016 Meeting Type:ANNUAL Ticker:MCO Security ID:615369105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Jorge A. Bermudez Management For For 1.3 Elect Director Darrell Duffie Management For For 1.4 Elect Director Kathryn M. Hill Management For For 1.5 Elect Director Ewald Kist Management For For 1.6 Elect Director Raymond W. McDaniel, Jr. Management For For 1.7 Elect Director Henry A. McKinnell, Jr. Management For For 1.8 Elect Director Leslie F. Seidman Management For For 1.9 Elect Director Bruce Van Saun Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NASPERS LTD Meeting Date:AUG 28, 2015 Record Date:AUG 14, 2015 Meeting Type:ANNUAL Ticker:NPN Security ID:S53435103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 31 March 2015 Management For For 2 Approve Dividends for N Ordinary and A Ordinary Shares Management For For 3 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company with Brendan Deegan as the Individual Registered Auditor Management For For 4.1 Re-elect Steve Pacak as Director Management For For 4.2 Elect Mark Sorour as Director Management For For 4.3 Elect Koos Bekker as Director Management For Against 5.1 Re-elect Craig Enenstein as Director Management For For 5.2 Re-elect Don Eriksson as Director Management For For 5.3 Re-elect Fred Phaswana as Director Management For For 5.4 Re-elect Ben van der Ross as Director Management For For 6.1 Re-elect Don Eriksson as Member of the Audit Committee Management For For 6.2 Re-elect Ben van der Ross as Member of the Audit Committee Management For For 6.3 Elect Rachel Jafta as Member of the Audit Committee Management For For 7 Approve Remuneration Policy Management For Against 8 Place Authorised but Unissued Shares under Control of Directors Management For Against 9 Authorise Board to Issue Shares for Cash Management For Against 10 Approve the Trust Deed of the Restricted Stock Plan Management For Against 11 Approve Amendments to the MIH Holdings Share Trust Deed, MIH (Mauritius) Limited Share Trust Deed, Naspers Share Incentive Trust Deed and the Share Schemes Management For Against 12 Authorise Ratification of Approved Resolutions Management For For 1.1 Approve Fees of the Board Chairman Management For For 1.2 Approve Fees of the Board Member Management For For 1.3 Approve Fees of the Audit Committee Chairman Management For For 1.4 Approve Fees of the Audit Committee Member Management For For 1.5 Approve Fees of the Risk Committee Chairman Management For For 1.6 Approve Fees of the Risk Committee Member Management For For 1.7 Approve Fees of the Human Resources and Remuneration Committee Chairman Management For For 1.8 Approve Fees of the Human Resources and Remuneration Committee Member Management For For 1.9 Approve Fees of the Nomination Committee Chairman Management For For 1.10 Approve Fees of the Nomination Committee Member Management For For 1.11 Approve Fees of the Social and Ethics Committee Chairman Management For For 1.12 Approve Fees of the Social and Ethics Committee Member Management For For 1.13 Approve Fees of the Trustees of Group Share Schemes/Other Personnel Funds Management For For 1.14 Approve Fees of the Media24 Pension Fund Chairman Management For For 1.15 Approve Fees of the Media24 Pension Fund Trustee Management For For 1.16 Approve Remuneration of Non-Executive Directors for the Year Ending 31 March 2017 Management For For 2 Approve Financial Assistance in Terms of Section 44 of the Act Management For Against 3 Approve Financial Assistance in Terms of Section 45 of the Act Management For For 4 Authorise Repurchase of N Ordinary Shares Management For For 5 Authorise Repurchase of A Ordinary Shares Management For Against NETEASE INC. Meeting Date:SEP 04, 2015 Record Date:AUG 04, 2015 Meeting Type:ANNUAL Ticker:NTES Security ID:64110W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Re-elect William Lei Ding as Director Management For For 1b Re-elect Alice Cheng as Director Management For For 1c Re-elect Denny Lee as Director Management For For 1d Re-elect Joseph Tong as Director Management For For 1e Re-elect Lun Feng as Director Management For For 1f Re-elect Michael Leung as Director Management For For 1g Re-elect Michael Tong as Director Management For For 2 Approve Appointment of PricewaterhouseCoopers Zhong Tian LLP as Independent Auditors of the Company Management For For NETFLIX, INC. Meeting Date:JUN 09, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:NFLX Security ID:64110L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy M. Haley Management For For 1.2 Elect Director Leslie Kilgore Management For For 1.3 Elect Director Ann Mather Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against Against 5 Proxy Access Shareholder Against Against 6 Adopt Simple Majority Vote Shareholder Against Against 7 Declassify the Board of Directors Shareholder Against Against NETSUITE INC. Meeting Date:JUN 21, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:N Security ID:64118Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Beane, III Management For For 1.2 Elect Director Deborah Farrington Management For For 1.3 Elect Director James McGeever Management For For 1.4 Elect Director Edward Zander Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify KPMG LLP as Auditors Management For For NEVRO CORP. Meeting Date:MAY 18, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:NVRO Security ID:64157F103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ali Behbahani Management For For 1.2 Elect Director Rami Elghandour Management For For 1.3 Elect Director Wilfred E. Jaeger Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year NIKE, INC. Meeting Date:SEP 17, 2015 Record Date:JUL 20, 2015 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Michelle A. Peluso Management For For 1.4 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Increase Authorized Common Stock Management For Against 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Political Contributions Shareholder Against For 7 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NXP SEMICONDUCTORS NV Meeting Date:JUL 02, 2015 Record Date:JUN 04, 2015 Meeting Type:SPECIAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Approve Acquisition of Freescale Through a Cash and Share Consideration Management For For 1B Approve Issuance of 12,500,000 Shares in Connection with the Acquisition under Item 1A Management For For 1C Grant Board Authority to Issue Share Based Remuneration Units Re: Freescale Acquisition Management For For 2A Elect Gregory L. Summe as Non-executive Director Management For For 2B Elect Peter Smitham as Non-executive Director Management For For NXP SEMICONDUCTORS NV Meeting Date:JUN 02, 2016 Record Date:MAY 05, 2016 Meeting Type:ANNUAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Discussion of the implementation of the remuneration policy Management None None 2b Discussion on Company's Reserves and Dividend Policy Management None None 2c Adopt Financial Statements and Statutory Reports Management For For 2d Approve Discharge of Board Members Management For For 3a Reelect Richard L. Clemmer as Executive Director Management For For 3b Reelect Peter Bonfield as Non-Executive Director Management For For 3c Reelect Johannes P. Huth as Non-Executive Director Management For For 3d Reelect Kenneth A. Goldman as Non-Executive Director Management For For 3e Reelect Marion Helmes as Non-Executive Director Management For For 3f Reelect Joseph Kaeser as Non-Executive Director Management For For 3g Reelect I. Loring as Non-Executive Director Management For For 3h Reelect Eric Meurice as Non-Executive Director Management For For 3i Reelect Peter Smitham as Non-Executive Director Management For For 3j Reelect Julie Southern as Non-Executive Director Management For For 3k Reelect Gregory Summe as Non-Executive Director Management For For 3l Reelect Rick Tsai as Director Management For For 4 Approve Remuneration of Audit, Nominating and Compensation Committee Management For For 5a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 5b Authorize Board to Exclude Preemptive Rights from Issuance Under Item 5a Management For For 6 Authorize Repurchase of Shares Management For For 7 Approve Cancellation of Ordinary Shares Management For For PALO ALTO NETWORKS, INC. Meeting Date:DEC 11, 2015 Record Date:OCT 15, 2015 Meeting Type:ANNUAL Ticker:PANW Security ID:697435105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John M. Donovan Management For For 1.2 Elect Director Stanley J. Meresman Management For For 1.3 Elect Director Nir Zuk Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PAYPAL HOLDINGS, INC. Meeting Date:MAY 25, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:PYPL Security ID:70450Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Wences Casares Management For For 1b Elect Director Jonathan Christodoro Management For For 1c Elect Director John J. Donahoe Management For For 1d Elect Director David W. Dorman Management For For 1e Elect Director Gail J. McGovern Management For For 1f Elect Director David M. Moffett Management For For 1g Elect Director Pierre M. Omidyar Management For For 1h Elect Director Daniel H. Schulman Management For For 1i Elect Director Frank D. Yeary Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For Against 5 Amend Executive Incentive Bonus Plan Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For PERRIGO COMPANY PLC Meeting Date:NOV 04, 2015 Record Date:SEP 08, 2015 Meeting Type:ANNUAL Ticker:PRGO Security ID:G97822103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurie Brlas Management For For 1.2 Elect Director Gary M. Cohen Management For For 1.3 Elect Director Marc Coucke Management For For 1.4 Elect Director Jacqualyn A. Fouse Management For For 1.5 Elect Director Ellen R. Hoffing Management For For 1.6 Elect Director Michael J. Jandernoa Management For For 1.7 Elect Director Gerald K. Kunkle, Jr. Management For For 1.8 Elect Director Herman Morris, Jr. Management For For 1.9 Elect Director Donal O'Connor Management For For 1.10 Elect Director Joseph C. Papa Management For For 1.11 Elect Director Shlomo Yanai Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Authorize Share Repurchase Program Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For 6 Approve Amendments to the Memorandum of Association Management For For 7 Adopt Revised Articles of Association Management For For PERRIGO COMPANY PLC Meeting Date:APR 26, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:PRGO Security ID:G97822103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurie Brlas Management For For 1.2 Elect Director Gary M. Cohen Management For For 1.3 Elect Director Marc Coucke Management For For 1.4 Elect Director Ellen R. Hoffing Management For For 1.5 Elect Director Michael J. Jandernoa Management For For 1.6 Elect Director Gerald K. Kunkle, Jr. Management For For 1.7 Elect Director Herman Morris, Jr. Management For For 1.8 Elect Director Donal O'Connor Management For For 1.9 Elect Director Joseph C. Papa Management For For 1.10 Elect Director Shlomo Yanai Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Authorize Share Repurchase Program Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For RAYTHEON COMPANY Meeting Date:MAY 26, 2016 Record Date:APR 05, 2016 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Tracy A. Atkinson Management For For 1b Elect Director Robert E. Beauchamp Management For For 1c Elect Director James E. Cartwright Management For For 1d Elect Director Vernon E. Clark Management For For 1e Elect Director Stephen J. Hadley Management For For 1f Elect Director Thomas A. Kennedy Management For For 1g Elect Director Letitia A. Long Management For For 1h Elect Director George R. Oliver Management For For 1i Elect Director Michael C. Ruettgers Management For For 1j Elect Director William R. Spivey Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For For 5 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against 6 Proxy Access Shareholder Against Against REGENERON PHARMACEUTICALS, INC. Meeting Date:JUN 10, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL Ticker:REGN Security ID:75886F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael S. Brown Management For For 1.2 Elect Director Leonard S. Schleifer Management For For 1.3 Elect Director George D. Yancopoulos Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ROPER TECHNOLOGIES, INC. Meeting Date:MAY 27, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:ROP Security ID:776696106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amy Woods Brinkley Management For For 1.2 Elect Director John F. Fort, III Management For For 1.3 Elect Director Brian D. Jellison Management For For 1.4 Elect Director Robert D. Johnson Management For For 1.5 Elect Director Robert E. Knowling, Jr. Management For For 1.6 Elect Director Wilbur J. Prezzano Management For For 1.7 Elect Director Laura G. Thatcher Management For For 1.8 Elect Director Richard F. Wallman Management For For 1.9 Elect Director Christopher Wright Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Approve Omnibus Stock Plan Management For Against SALESFORCE.COM, INC. Meeting Date:JUN 02, 2016 Record Date:APR 07, 2016 Meeting Type:ANNUAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Marc Benioff Management For For 1b Elect Director Keith Block Management For For 1c Elect Director Craig Conway Management For Against 1d Elect Director Alan Hassenfeld Management For For 1e Elect Director Neelie Kroes Management For For 1f Elect Director Colin Powell Management For For 1g Elect Director Sanford Robertson Management For For 1h Elect Director John V. Roos Management For For 1i Elect Director Lawrence Tomlinson Management For For 1j Elect Director Robin Washington Management For For 1k Elect Director Maynard Webb Management For For 1l Elect Director Susan Wojcicki Management For For 2 Provide Directors May Be Removed With or Without Cause Management For For 3 Ratify Ernst & Young LLP as Auditors Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Pro-rata Vesting of Equity Awards Shareholder Against For 6 Stock Retention/Holding Period Shareholder Against Against SBA COMMUNICATIONS CORPORATION Meeting Date:MAY 13, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:SBAC Security ID:78388J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kevin L. Beebe Management For For 1b Elect Director Jack Langer Management For For 1c Elect Director Jeffrey A. Stoops Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For Against 5 Proxy Access Shareholder Against For SCHLUMBERGER LIMITED Meeting Date:APR 06, 2016 Record Date:FEB 17, 2016 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director V. Maureen Kempston Darkes Management For For 1c Elect Director Paal Kibsgaard Management For For 1d Elect Director Nikolay Kudryavtsev Management For For 1e Elect Director Michael E. Marks Management For For 1f Elect Director Indra K. Nooyi Management For For 1g Elect Director Lubna S. Olayan Management For For 1h Elect Director Leo Rafael Reif Management For For 1i Elect Director Tore I. Sandvold Management For For 1j Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Articles Management For For 6 Fix Number of Directors at Twelve Management For For 7 Amend 2010 Omnibus Stock Incentive Plan Management For For SERVICENOW, INC. Meeting Date:JUN 08, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:NOW Security ID:81762P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Paul V. Barber Management For For 1B Elect Director Ronald E.F. Codd Management For For 1C Elect Director Frank Slootman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For STRYKER CORPORATION Meeting Date:APR 27, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard E. Cox, Jr. Management For For 1b Elect Director Srikant M. Datar Management For For 1c Elect Director Roch Doliveux Management For For 1d Elect Director Louise L. Francesconi Management For For 1e Elect Director Allan C. Golston Management For For 1f Elect Director Kevin A. Lobo Management For For 1g Elect Director William U. Parfet Management For For 1h Elect Director Andrew K. Silvernail Management For For 1i Elect Director Ronda E. Stryker Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For T-MOBILE US, INC. Meeting Date:JUN 16, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:TMUS Security ID:872590104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Michael Barnes Management For For 1.2 Elect Director Thomas Dannenfeldt Management For For 1.3 Elect Director Srikant M. Datar Management For For 1.4 Elect Director Lawrence H. Guffey Management For For 1.5 Elect Director Timotheus Hottges Management For For 1.6 Elect Director Bruno Jacobfeuerborn Management For For 1.7 Elect Director Raphael Kubler Management For For 1.8 Elect Director Thorsten Langheim Management For For 1.9 Elect Director John J. Legere Management For For 1.10 Elect Director Teresa A. Taylor Management For For 1.11 Elect Director Kelvin R. Westbrook Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Proxy Access Shareholder Against Against 4 Pro-rata Vesting of Equity Awards Shareholder Against Against 5 Amend Clawback Policy Shareholder Against For TENCENT HOLDINGS LTD. Meeting Date:MAY 18, 2016 Record Date:MAY 13, 2016 Meeting Type:ANNUAL Ticker:700 Security ID:G87572163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Jacobus Petrus (Koos) Bekker as Director Management For For 3b Elect Ian Charles Stone as Director Management For For 3c Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against THE BOEING COMPANY Meeting Date:MAY 02, 2016 Record Date:MAR 03, 2016 Meeting Type:ANNUAL Ticker:BA Security ID:097023105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David L. Calhoun Management For For 1b Elect Director Arthur D. Collins, Jr. Management For For 1c Elect Director Kenneth M. Duberstein Management For For 1d Elect Director Edmund P. Giambastiani, Jr. Management For For 1e Elect Director Lynn J. Good Management For For 1f Elect Director Lawrence W. Kellner Management For For 1g Elect Director Edward M. Liddy Management For For 1h Elect Director Dennis A. Muilenburg Management For For 1i Elect Director Susan C. Schwab Management For For 1j Elect Director Randall L. Stephenson Management For For 1k Elect Director Ronald A. Williams Management For For 1l Elect Director Mike S. Zafirovski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For 7 Report on Weapon Sales to Israel Shareholder Against Against THE PRICELINE GROUP INC. Meeting Date:JUN 02, 2016 Record Date:APR 07, 2016 Meeting Type:ANNUAL Ticker:PCLN Security ID:741503403 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy M. Armstrong Management For For 1.2 Elect Director Jeffery H. Boyd Management For For 1.3 Elect Director Jan L. Docter Management For For 1.4 Elect Director Jeffrey E. Epstein Management For For 1.5 Elect Director James M. Guyette Management For For 1.6 Elect Director Charles H. Noski Management For For 1.7 Elect Director Nancy B. Peretsman Management For For 1.8 Elect Director Thomas E. Rothman Management For For 1.9 Elect Director Craig W. Rydin Management For For 1.10 Elect Director Lynn M. Vojvodich Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE ULTIMATE SOFTWARE GROUP, INC. Meeting Date:MAY 16, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:ULTI Security ID:90385D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Scott Scherr Management For For 1B Elect Director Alois T. Leiter Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For Against THERMO FISHER SCIENTIFIC INC. Meeting Date:MAY 18, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:TMO Security ID:883556102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Marc N. Casper Management For For 1b Elect Director Nelson J. Chai Management For For 1c Elect Director C. Martin Harris Management For For 1d Elect Director Tyler Jacks Management For For 1e Elect Director Judy C. Lewent Management For For 1f Elect Director Thomas J. Lynch Management For For 1g Elect Director Jim P. Manzi Management For For 1h Elect Director William G. Parrett Management For For 1i Elect Director Scott M. Sperling Management For For 1j Elect Director Elaine S. Ullian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TYLER TECHNOLOGIES, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:TYL Security ID:902252105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald R. Brattain Management For For 1.2 Elect Director Glenn A. Carter Management For For 1.3 Elect Director Brenda A. Cline Management For For 1.4 Elect Director J. Luther King, Jr. Management For For 1.5 Elect Director Larry D. Leinweber Management For For 1.6 Elect Director John S. Marr, Jr. Management For For 1.7 Elect Director Daniel M. Pope Management For For 1.8 Elect Director Dustin R. Womble Management For For 1.9 Elect Director John M. Yeaman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Other Business Management For Against UNDER ARMOUR, INC. Meeting Date:AUG 26, 2015 Record Date:JUL 13, 2015 Meeting Type:SPECIAL Ticker:UA Security ID:904311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Amend Charter to Provide the Conversion of Each Class B into One Share of Class A, if Kevin Plank Sells or Disposes More than 2.5 Million of the Company's Shares Management For For 1b Amend Charter to Provide the Conversion of Each Class B into One Share of Class A, Upon Departure of Kevin Plank from the Company Management For For 1c Amend Charter to Provide Equal Treatment Provisions Management For For 1d Amend Charter to Enhance Board Independence Provisions Management For For 1e Amend Charter to Provide that Amendments to Equal Treatment Provisions and Board Indepence Provisions Require a Supermajority Vote Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Approve Nonqualified Employee Stock Purchase Plan Management For Against UNDER ARMOUR, INC. Meeting Date:APR 28, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:UA Security ID:904311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin A. Plank Management For For 1.2 Elect Director Byron K. Adams, Jr. Management For For 1.3 Elect Director George W. Bodenheimer Management For For 1.4 Elect Director Douglas E. Coltharp Management For For 1.5 Elect Director Anthony W. Deering Management For For 1.6 Elect Director Karen W. Katz Management For For 1.7 Elect Director A.B. Krongard Management For For 1.8 Elect Director William R. McDermott Management For For 1.9 Elect Director Eric T. Olson Management For For 1.10 Elect Director Harvey L. Sanders Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For UNITEDHEALTH GROUP INCORPORATED Meeting Date:JUN 06, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:UNH Security ID:91324P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William C. Ballard, Jr. Management For For 1b Elect Director Edson Bueno Management For For 1c Elect Director Richard T. Burke Management For For 1d Elect Director Robert J. Darretta Management For For 1e Elect Director Stephen J. Hemsley Management For For 1f Elect Director Michele J. Hooper Management For For 1g Elect Director Rodger A. Lawson Management For For 1h Elect Director Glenn M. Renwick Management For For 1i Elect Director Kenneth I. Shine Management For For 1j Elect Director Gail R. Wilensky Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For VEEVA SYSTEMS INC. Meeting Date:JUN 22, 2016 Record Date:MAY 03, 2016 Meeting Type:ANNUAL Ticker:VEEV Security ID:922475108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald E.F. Codd Management For Withhold 1.2 Elect Director Peter P. Gassner Management For For 2 Ratify KPMG LLP as Auditors Management For For VISA INC. Meeting Date:FEB 03, 2016 Record Date:DEC 07, 2015 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lloyd A. Carney Management For For 1b Elect Director Mary B. Cranston Management For Against 1c Elect Director Francisco Javier Fernandez-Carbajal Management For For 1d Elect Director Alfred F. Kelly, Jr. Management For For 1e Elect Director Robert W. Matschullat Management For For 1f Elect Director Cathy E. Minehan Management For For 1g Elect Director Suzanne Nora Johnson Management For For 1h Elect Director David J. Pang Management For For 1i Elect Director Charles W. Scharf Management For For 1j Elect Director John A. C. Swainson Management For For 1k Elect Director Maynard G. Webb, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify KPMG LLP as Auditors Management For For VWR CORPORATION Meeting Date:MAY 17, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:VWR Security ID:91843L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3.1 Elect Director Nicholas W. Alexos Management For For 3.2 Elect Director Robert L. Barchi Management For For 3.3 Elect Director Edward A. Blechschmidt Management For For 3.4 Elect Director Manuel Brocke-Benz Management For For 3.5 Elect Director Robert P. DeCresce Management For For 3.6 Elect Director Harry M. Jansen Kraemer, Jr. Management For For 3.7 Elect Director Pamela Forbes Lieberman Management For For 3.8 Elect Director Timothy P. Sullivan Management For For 3.9 Elect Director Robert J. Zollars Management For For 4.10 Elect Director Robert L. Barchi Management For For 4.11 Elect Director Edward A. Blechschmidt Management For For 4.12 Elect Director Timothy P. Sullivan Management For For 5 Ratify KPMG LLP as Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WATERS CORPORATION Meeting Date:MAY 11, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:WAT Security ID:941848103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua Bekenstein Management For For 1.2 Elect Director Michael J. Berendt Management For For 1.3 Elect Director Douglas A. Berthiaume Management For For 1.4 Elect Director Edward Conard Management For For 1.5 Elect Director Laurie H. Glimcher Management For For 1.6 Elect Director Christopher A. Kuebler Management For For 1.7 Elect Director William J. Miller Management For For 1.8 Elect Director Christopher J. O'Connell Management For For 1.9 Elect Director JoAnn A. Reed Management For For 1.10 Elect Director Thomas P. Salice Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WORKDAY, INC. Meeting Date:JUN 01, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:WDAY Security ID:98138H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. George (Skip) Battle Management For For 1.2 Elect Director Michael M. McNamara Management For For 1.3 Elect Director Jerry Yang Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For ZENDESK, INC. Meeting Date:MAY 17, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:ZEN Security ID:98936J101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carl Bass Management For For 1.2 Elect Director Peter Fenton Management For For 1.3 Elect Director Dana Stalder Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year Franklin Focused Growth Fund CELGENE CORPORATION Meeting Date:JUN 15, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Mark J. Alles Management For For 1.3 Elect Director Richard W. Barker Management For For 1.4 Elect Director Michael W. Bonney Management For For 1.5 Elect Director Michael D. Casey Management For For 1.6 Elect Director Carrie S. Cox Management For For 1.7 Elect Director Jacqualyn A. Fouse Management For For 1.8 Elect Director Michael A. Friedman Management For For 1.9 Elect Director Julia A. Haller Management For For 1.10 Elect Director Gilla S. Kaplan Management For For 1.11 Elect Director James J. Loughlin Management For For 1.12 Elect Director Ernest Mario Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For For 6 Call Special Meetings Shareholder Against Against 7 Proxy Access Shareholder Against Against EQUINIX, INC. Meeting Date:JUN 01, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:EQIX Security ID:29444U700 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Bartlett Management For For 1.2 Elect Director Nanci Caldwell Management For For 1.3 Elect Director Gary Hromadko Management For For 1.4 Elect Director John Hughes Management For For 1.5 Elect Director Scott Kriens Management For For 1.6 Elect Director William Luby Management For For 1.7 Elect Director Irving Lyons, III Management For For 1.8 Elect Director Christopher Paisley Management For For 1.9 Elect Director Stephen Smith Management For For 1.10 Elect Director Peter Van Camp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For FACEBOOK, INC. Meeting Date:JUN 20, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:FB Security ID:30303M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For For 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Susan D. Desmond-Hellmann Management For For 1.4 Elect Director Reed Hastings Management For For 1.5 Elect Director Jan Koum Management For For 1.6 Elect Director Sheryl K. Sandberg Management For For 1.7 Elect Director Peter A. Thiel Management For For 1.8 Elect Director Mark Zuckerberg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify the Grant of Restricted Stock Units to Non-Employee Directors Management For For 5 Ratify the Grant of Restricted Stock Units to Non-Employee Directors Management For For 6 Approve Annual Compensation Program for Non-employee Directors Management For For 7A Amend Certificate of Incorporation to Establish the Class C Capital Stock and to Make Certain Clarifying Changes Management For Against 7B Increase Authorized Common Stock Management For For 7C Amend Certificate of Incorporation to Provide Equal Treatment of Shares of Class A Common Stock, Class B Common Stock, and Class C Capital Stock Management For For 7D Amend Certificate of Incorporation to Provide for Additional Events Management For For 8 Amend Omnibus Stock Plan Management For For 9 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 10 Report on Sustainability Shareholder Against Against 11 Report on Lobbying Payments and Policy Shareholder Against Against 12 Establish International Policy Board Committee Shareholder Against Against 13 Report on Gender Pay Gap Shareholder Against Against MASTERCARD INCORPORATED Meeting Date:JUN 28, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Julius Genachowski Management For For 1g Elect Director Merit E. Janow Management For For 1h Elect Director Nancy J. Karch Management For For 1i Elect Director Oki Matsumoto Management For For 1j Elect Director Rima Qureshi Management For For 1k Elect Director Jose Octavio Reyes Lagunes Management For For 1l Elect Director Jackson Tai Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For MONSTER BEVERAGE CORPORATION Meeting Date:JUN 14, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:MNST Security ID:61174X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For For 1.3 Elect Director Mark J. Hall Management For For 1.4 Elect Director Norman C. Epstein Management For For 1.5 Elect Director Gary P. Fayard Management For For 1.6 Elect Director Benjamin M. Polk Management For For 1.7 Elect Director Sydney Selati Management For For 1.8 Elect Director Harold C. Taber, Jr. Management For For 1.9 Elect Director Kathy N. Waller Management For For 1.10 Elect Director Mark S. Vidergauz Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Proxy Access Shareholder Against Against 6 Require a Majority Vote for the Election of Directors Shareholder Against Against TENCENT HOLDINGS LTD. Meeting Date:MAY 18, 2016 Record Date:MAY 13, 2016 Meeting Type:ANNUAL Ticker:700 Security ID:G87572163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Jacobus Petrus (Koos) Bekker as Director Management For For 3b Elect Ian Charles Stone as Director Management For For 3c Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against Franklin Growth Fund 3M COMPANY Meeting Date:MAY 10, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:MMM Security ID:88579Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sondra L. Barbour Management For For 1b Elect Director Thomas 'Tony' K. Brown Management For For 1c Elect Director Vance D. Coffman Management For For 1d Elect Director David B. Dillon Management For For 1e Elect Director Michael L. Eskew Management For For 1f Elect Director Herbert L. Henkel Management For For 1g Elect Director Muhtar Kent Management For For 1h Elect Director Edward M. Liddy Management For For 1i Elect Director Gregory R. Page Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director Robert J. Ulrich Management For For 1l Elect Director Patricia A. Woertz Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Reduce Ownership Threshold for Shareholders to Call Special Meetings Shareholder Against For 6 Exclude the Impact of Stock Buyback Programs on the Financial Metrics on which CEO Pay is Based Shareholder Against Against ABBOTT LABORATORIES Meeting Date:APR 29, 2016 Record Date:MAR 02, 2016 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For For 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ABBVIE INC. Meeting Date:MAY 06, 2016 Record Date:MAR 09, 2016 Meeting Type:ANNUAL Ticker:ABBV Security ID:00287Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H.L. Burnside Management For For 1.2 Elect Director Brett J. Hart Management For For 1.3 Elect Director Edward J. Rapp Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Report on Policies for Safe Disposal of Prescription Drugs by Users Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against AETNA INC. Meeting Date:OCT 19, 2015 Record Date:SEP 16, 2015 Meeting Type:SPECIAL Ticker:AET Security ID:00817Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Merger Management For For 2 Adjourn Meeting Management For For AETNA INC. Meeting Date:MAY 20, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:AET Security ID:00817Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Fernando Aguirre Management For For 1b Elect Director Mark T. Bertolini Management For For 1c Elect Director Frank M. Clark Management For For 1d Elect Director Betsy Z. Cohen Management For For 1e Elect Director Molly J. Coye Management For For 1f Elect Director Roger N. Farah Management For For 1g Elect Director Jeffrey E. Garten Management For For 1h Elect Director Ellen M. Hancock Management For For 1i Elect Director Richard J. Harrington Management For For 1j Elect Director Edward J. Ludwig Management For For 1k Elect Director Joseph P. Newhouse Management For For 1l Elect Director Olympia J. Snowe Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Amend Policy to Disclose Payments to Tax-Exempt Organizations Shareholder Against Against AFLAC INCORPORATED Meeting Date:MAY 02, 2016 Record Date:FEB 24, 2016 Meeting Type:ANNUAL Ticker:AFL Security ID:001055102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel P. Amos Management For For 1b Elect Director Paul S. Amos, II Management For For 1c Elect Director W. Paul Bowers Management For For 1d Elect Director Kriss Cloninger, III Management For For 1e Elect Director Toshihiko Fukuzawa Management For For 1f Elect Director Elizabeth J. Hudson Management For For 1g Elect Director Douglas W. Johnson Management For For 1h Elect Director Robert B. Johnson Management For For 1i Elect Director Thomas J. Kenny Management For For 1j Elect Director Charles B. Knapp Management For For 1k Elect Director Joseph L. Moskowitz Management For For 1l Elect Director Barbara K. Rimer Management For For 1m Elect Director Melvin T. Stith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For AGILENT TECHNOLOGIES, INC. Meeting Date:MAR 16, 2016 Record Date:JAN 19, 2016 Meeting Type:ANNUAL Ticker:A Security ID:00846U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul N. Clark Management For For 1.2 Elect Director James G. Cullen Management For For 1.3 Elect Director Tadataka Yamada Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For AIR PRODUCTS AND CHEMICALS, INC. Meeting Date:JAN 28, 2016 Record Date:NOV 30, 2015 Meeting Type:ANNUAL Ticker:APD Security ID:009158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan K. Carter Management For For 1b Elect Director Charles I. Cogut Management For For 1c Elect Director Seifi Ghasemi Management For For 1d Elect Director David H. Y. Ho Management For For 1e Elect Director Margaret G. McGlynn Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Amend Executive Incentive Bonus Plan Management For For ALASKA AIR GROUP, INC. Meeting Date:MAY 12, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:ALK Security ID:011659109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Patricia M. Bedient Management For For 1b Elect Director Marion C. Blakey Management For For 1c Elect Director Phyllis J. Campbell Management For Against 1d Elect Director Dhiren R. Fonseca Management For For 1e Elect Director Jessie J. Knight, Jr. Management For For 1f Elect Director Dennis F. Madsen Management For For 1g Elect Director Helvi K. Sandvik Management For For 1h Elect Director Katherine J. Savitt Management For For 1i Elect Director J. Kenneth Thompson Management For For 1j Elect Director Bradley D. Tilden Management For For 1k Elect Director Eric K. Yeaman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For ALIBABA GROUP HOLDING LTD. Meeting Date:OCT 08, 2015 Record Date:AUG 13, 2015 Meeting Type:ANNUAL Ticker:BABA Security ID:01609W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Joseph C. Tsai as Director Management For Against 1.2 Elect Jonathan Zhaoxi Lu as Director Management For Against 1.3 Elect J. Michael Evans as Director Management For Against 1.4 Elect Borje E. Ekholm as Director Management For For 1.5 Elect Wan Ling Martello as Director Management For For 2 Approve PricewaterhouseCoopers as Independent Auditors Management For For ALLEGIANT TRAVEL COMPANY Meeting Date:JUN 30, 2016 Record Date:MAY 02, 2016 Meeting Type:ANNUAL Ticker:ALGT Security ID:01748X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Montie Brewer Management For For 1B Elect Director Gary Ellmer Management For For 1C Elect Director Maurice J. Gallagher, Jr. Management For For 1D Elect Director Linda A. Marvin Management For For 1E Elect Director Charles W. Pollard Management For For 1F Elect Director John Redmond Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against ALLEGION PLC Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:ALLE Security ID:G0176J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael J. Chesser Management For For 1b Elect Director Carla Cico Management For For 1c Elect Director Kirk S. Hachigian Management For For 1d Elect Director David D. Petratis Management For For 1e Elect Director Dean I. Schaffer Management For For 1f Elect Director Martin E. Welch, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 4A Amend Memorandum of Association Management For For 4B Amend Articles of Association Management For For 5A Amend Articles of Incorporation to Provide for Plurality Voting in Contested Director Elections Management For For 5B Amend Articles of Association to Grant the Board of Directors Sole Authority to Determine Its Size Management For For ALLERGAN PLC Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:AGN Security ID:G0177J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nesli Basgoz Management For For 1.2 Elect Director Paul M. Bisaro Management For For 1.3 Elect Director James H. Bloem Management For For 1.4 Elect Director Christopher W. Bodine Management For For 1.5 Elect Director Christopher J. Coughlin Management For For 1.6 Elect Director Michael R. Gallagher Management For For 1.7 Elect Director Catherine M. Klema Management For For 1.8 Elect Director Peter J. McDonnell Management For For 1.9 Elect Director Patrick J. O'Sullivan Management For For 1.10 Elect Director Brenton L. Saunders Management For For 1.11 Elect Director Ronald R. Taylor Management For For 1.12 Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4A Amend Articles of Association to Make Certain Administrative Amendments Management For For 4B Amend Articles of Association to Make Certain Administrative Amendments Management For For 5A Amend Articles of Association to Provide for a Plurality Voting Standard in the Event of a Contested Election Management For For 5B Establish Range for Size of Board Management For For 6 Approve Reduction in Share Capital Management For For 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Require Independent Board Chairman Shareholder Against Against ALPHABET INC. Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:GOOGL Security ID:02079K305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For For 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Alan R. Mulally Management For For 1.9 Elect Director Paul S. Otellini Management For For 1.10 Elect Director K. Ram Shriram Management For For 1.11 Elect Director Shirley M. Tilghman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amended and Restated Certificate of Incorporation of Google Inc. Management For For 5 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Report on Political Contributions Shareholder Against Against 8 Require a Majority Vote for the Election of Directors Shareholder Against Against 9 Require Independent Board Chairman Shareholder Against Against 10 Report on Gender Pay Gap Shareholder Against For AMAZON.COM, INC. Meeting Date:MAY 17, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director William B. Gordon Management For For 1e Elect Director Jamie S. Gorelick Management For For 1f Elect Director Judith A. McGrath Management For For 1g Elect Director Jonathan J. Rubinstein Management For For 1h Elect Director Thomas O. Ryder Management For Against 1i Elect Director Patricia Q. Stonesifer Management For For 1j Elect Director Wendell P. Weeks Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Report on Sustainability, Including GHG Goals Shareholder Against Against 4 Report on Human Rights Risk Assessment Process Shareholder Against For 5 Report on Political Contributions Shareholder Against For AMERICAN EXPRESS COMPANY Meeting Date:MAY 02, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:AXP Security ID:025816109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For For 1b Elect Director Ursula M. Burns Management For For 1c Elect Director Kenneth I. Chenault Management For For 1d Elect Director Peter Chernin Management For For 1e Elect Director Ralph de la Vega Management For For 1f Elect Director Anne L. Lauvergeon Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director Theodore J. Leonsis Management For For 1i Elect Director Richard C. Levin Management For For 1j Elect Director Samuel J. Palmisano Management For For 1k Elect Director Daniel L. Vasella Management For For 1l Elect Director Robert D. Walter Management For For 1m Elect Director Ronald A. Williams Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For 5 Prepare Employment Diversity Report Shareholder Against Against 6 Report on Board Oversight of Privacy and Data Security and Requests for Customer Information Shareholder Against Against 7 Provide Right to Act by Written Consent Shareholder Against For 8 Report on Lobbying Payments and Policy Shareholder Against Against 9 Require Independent Board Chairman Shareholder Against For AMERICAN TOWER CORPORATION Meeting Date:JUN 01, 2016 Record Date:APR 06, 2016 Meeting Type:ANNUAL Ticker:AMT Security ID:03027X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Raymond P. Dolan Management For For 1b Elect Director Robert D. Hormats Management For For 1c Elect Director Carolyn F. Katz Management For For 1d Elect Director Gustavo Lara Cantu Management For For 1e Elect Director Craig Macnab Management For For 1f Elect Director JoAnn A. Reed Management For For 1g Elect Director Pamela D.A. Reeve Management For For 1h Elect Director David E. Sharbutt Management For For 1i Elect Director James D. Taiclet, Jr. Management For For 1j Elect Director Samme L. Thompson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For AMERICAN WATER WORKS COMPANY, INC. Meeting Date:MAY 13, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:AWK Security ID:030420103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Julie A. Dobson Management For For 1b Elect Director Paul J. Evanson Management For For 1c Elect Director Martha Clark Goss Management For For 1d Elect Director Richard R. Grigg Management For For 1e Elect Director Veronica M. Hagen Management For For 1f Elect Director Julia L. Johnson Management For For 1g Elect Director Karl F. Kurz Management For For 1h Elect Director George MacKenzie Management For For 1i Elect Director Susan N. Story Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For AMETEK, INC. Meeting Date:MAY 04, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:AME Security ID:031100100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ruby R. Chandy Management For For 1.2 Elect Director Steven W. Kohlhagen Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For AMGEN INC. Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Baltimore Management For For 1.2 Elect Director Frank J. Biondi, Jr. Management For For 1.3 Elect Director Robert A. Bradway Management For For 1.4 Elect Director Francois de Carbonnel Management For For 1.5 Elect Director Robert A. Eckert Management For For 1.6 Elect Director Greg C. Garland Management For For 1.7 Elect Director Fred Hassan Management For For 1.8 Elect Director Rebecca M. Henderson Management For For 1.9 Elect Director Frank C. Herringer Management For For 1.10 Elect Director Tyler Jacks Management For For 1.11 Elect Director Judith C. Pelham Management For For 1.12 Elect Director Ronald D. Sugar Management For For 1.13 Elect Director R. Sanders Williams Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Vote Counting to Exclude Abstentions Shareholder Against Against ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 10, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony R. Chase Management For For 1b Elect Director Kevin P. Chilton Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Joseph W. Gorder Management For For 1g Elect Director John R. Gordon Management For For 1h Elect Director Sean Gourley Management For For 1i Elect Director Mark C. McKinley Management For For 1j Elect Director Eric D. Mullins Management For For 1k Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against APPLE INC. Meeting Date:FEB 26, 2016 Record Date:DEC 28, 2015 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Bell Management For For 1.2 Elect Director Tim Cook Management For For 1.3 Elect Director Al Gore Management For For 1.4 Elect Director Bob Iger Management For For 1.5 Elect Director Andrea Jung Management For For 1.6 Elect Director Art Levinson Management For For 1.7 Elect Director Ron Sugar Management For For 1.8 Elect Director Sue Wagner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Create Feasibility Plan for Net-Zero GHG Emissions, Including for Major Suppliers Shareholder Against Against 6 Adopt Policy to Increase Diversity of Senior Management and Board of Directors Shareholder Against Against 7 Report on Guidelines for Country Selection Shareholder Against Against 8 Adopt Proxy Access Right Shareholder Against Against ASML HOLDING NV Meeting Date:APR 29, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:ASML Security ID:N07059210 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss the Company's Business, Financial Situation and Sustainability Management None None 3 Discuss Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Receive Explanation on Company's Reserves and Dividend Policy Management None None 8 Approve Dividends of EUR 1.05 Per Ordinary Share Management For For 9 Approve Performance Share Arrangement According to Remuneration Policy Management For For 10 Approve Number of Stock Options, Respectively Shares, for Employees Management For For 11 Discussion of the Supervisory Board Profile Management None None 12 Ratify KPMG as Auditors Management For For 13.a Grant Board Authority to Issue Shares Up To 5 Percent of Issued Capital Management For For 13.b Authorize Board to Exclude Preemptive Rights from Share Issuances Re: Item 13a Management For For 13.c Grant Board Authority to Issue Shares Up To 5 Percent in Case of Takeover/Merger Management For For 13.d Authorize Board to Exclude Preemptive Rights from Share Issuances Re: Item 13c Management For For 14.a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 14.b Authorize Additional Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Authorize Cancellation of Repurchased Shares Management For For 16 Other Business (Non-Voting) Management None None 17 Close Meeting Management None None AUTODESK, INC. Meeting Date:JUN 15, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:ADSK Security ID:052769106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carl Bass Management For For 1b Elect Director Crawford W. Beveridge Management For For 1c Elect Director Jeff Clarke Management For For 1d Elect Director Scott Ferguson Management For For 1e Elect Director Thomas Georgens Management For For 1f Elect Director Richard (Rick) S. Hill Management For For 1g Elect Director Mary T. McDowell Management For For 1h Elect Director Lorrie M. Norrington Management For For 1i Elect Director Betsy Rafael Management For For 1j Elect Director Stacy J. Smith Management For For 1k Elect Director Steven M. West Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AUTOMATIC DATA PROCESSING, INC. Meeting Date:NOV 10, 2015 Record Date:SEP 11, 2015 Meeting Type:ANNUAL Ticker:ADP Security ID:053015103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ellen R. Alemany Management For For 1.2 Elect Director Peter Bisson Management For For 1.3 Elect Director Richard T. Clark Management For For 1.4 Elect Director Eric C. Fast Management For For 1.5 Elect Director Linda R. Gooden Management For For 1.6 Elect Director Michael P. Gregoire Management For For 1.7 Elect Director R. Glenn Hubbard Management For For 1.8 Elect Director John P. Jones Management For Withhold 1.9 Elect Director Carlos A. Rodriguez Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For AXALTA COATING SYSTEMS LTD. Meeting Date:MAY 04, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:AXTA Security ID:G0750C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andreas C. Kramvis Management For For 1.2 Elect Director Gregory S. Ledford Management For For 1.3 Elect Director Martin W. Sumner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For BAXALTA INCORPORATED Meeting Date:MAY 27, 2016 Record Date:APR 11, 2016 Meeting Type:SPECIAL Ticker:BXLT Security ID:07177M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For BAXTER INTERNATIONAL INC. Meeting Date:MAY 03, 2016 Record Date:MAR 09, 2016 Meeting Type:ANNUAL Ticker:BAX Security ID:071813109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Thomas F. Chen Management For For 1b Elect Director John D. Forsyth Management For For 1c Elect Director Michael F. Mahoney Management For For 1d Elect Director Carole J. Shapazian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Declassify the Board of Directors Management For For 5 Require Independent Board Chairman Shareholder Against For BECTON, DICKINSON AND COMPANY Meeting Date:JAN 26, 2016 Record Date:DEC 04, 2015 Meeting Type:ANNUAL Ticker:BDX Security ID:075887109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Catherine M. Burzik Management For For 1.3 Elect Director Vincent A. Forlenza Management For For 1.4 Elect Director Claire M. Fraser Management For For 1.5 Elect Director Christopher Jones Management For For 1.6 Elect Director Marshall O. Larsen Management For For 1.7 Elect Director Gary A. Mecklenburg Management For For 1.8 Elect Director James F. Orr Management For For 1.9 Elect Director Willard J. Overlock, Jr. Management For For 1.10 Elect Director Claire Pomeroy Management For For 1.11 Elect Director Rebecca W. Rimel Management For For 1.12 Elect Director Bertram L. Scott Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For BERKSHIRE HATHAWAY INC. Meeting Date:APR 30, 2016 Record Date:MAR 02, 2016 Meeting Type:ANNUAL Ticker:BRK.B Security ID:084670108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Warren E. Buffett Management For For 1.2 Elect Director Charles T. Munger Management For For 1.3 Elect Director Howard G. Buffett Management For For 1.4 Elect Director Stephen B. Burke Management For For 1.5 Elect Director Susan L. Decker Management For For 1.6 Elect Director William H. Gates, III Management For For 1.7 Elect Director David S. Gottesman Management For For 1.8 Elect Director Charlotte Guyman Management For For 1.9 Elect Director Thomas S. Murphy Management For For 1.10 Elect Director Ronald L. Olson Management For For 1.11 Elect Director Walter Scott, Jr. Management For For 1.12 Elect Director Meryl B. Witmer Management For For 2 Report on Insurance Division's Response to Climate Change Risks Shareholder Against For BIOGEN INC. Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander J. Denner Management For For 1b Elect Director Caroline D. Dorsa Management For For 1c Elect Director Nancy L. Leaming Management For For 1d Elect Director Richard C. Mulligan Management For For 1e Elect Director Robert W. Pangia Management For For 1f Elect Director Stelios Papadopoulos Management For For 1g Elect Director Brian S. Posner Management For For 1h Elect Director Eric K. Rowinsky Management For For 1i Elect Director George A. Scangos Management For For 1j Elect Director Lynn Schenk Management For For 1k Elect Director Stephen A. Sherwin Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BLACKROCK, INC. Meeting Date:MAY 25, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For Against 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Pamela Daley Management For For 1d Elect Director William S. Demchak Management For For 1e Elect Director Jessica P. Einhorn Management For For 1f Elect Director Laurence D. Fink Management For For 1g Elect Director Fabrizio Freda Management For For 1h Elect Director Murry S. Gerber Management For For 1i Elect Director James Grosfeld Management For For 1j Elect Director Robert S. Kapito Management For For 1k Elect Director David H. Komansky Management For For 1l Elect Director Deryck Maughan Management For For 1m Elect Director Cheryl D. Mills Management For For 1n Elect Director Gordon M. Nixon Management For For 1o Elect Director Thomas H. O'Brien Management For For 1p Elect Director Ivan G. Seidenberg Management For For 1q Elect Director Marco Antonio Slim Domit Management For For 1r Elect Director John S. Varley Management For For 1s Elect Director Susan L. Wagner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Provide Proxy Access Right Management For For 5 Report on Proxy Voting and Executive Compensation Shareholder Against Against BLUEBIRD BIO, INC. Meeting Date:JUN 02, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:BLUE Security ID:09609G100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wendy Dixon Management For For 1.2 Elect Director James Mandell Management For For 1.3 Elect Director David Schenkein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For BORGWARNER INC. Meeting Date:APR 27, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John R. McKernan, Jr. Management For For 1b Elect Director Alexis P. Michas Management For For 1c Elect Director Ernest J. Novak, Jr. Management For For 1d Elect Director Richard O. Schaum Management For For 1e Elect Director Thomas T. Stallkamp Management For For 1f Elect Director James R. Verrier Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Provide Right to Call Special Meeting Management For For 6 Proxy Access Shareholder Against For BUNGE LIMITED Meeting Date:MAY 25, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2.1 Elect Director Paul Cornet de Ways-Ruart Management For For 2.2 Elect Director William Engels Management For For 2.3 Elect Director L. Patrick Lupo Management For For 2.4 Elect Director Soren Schroder Management For For 3 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Approve Omnibus Stock Plan Management For For C.H. ROBINSON WORLDWIDE, INC. Meeting Date:MAY 12, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:CHRW Security ID:12541W209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Scott P. Anderson Management For For 1b Elect Director Robert Ezrilov Management For For 1c Elect Director Wayne M. Fortun Management For For 1d Elect Director Mary J. Steele Guilfoile Management For For 1e Elect Director Jodee A. Kozlak Management For For 1f Elect Director ReBecca Koenig Roloff Management For For 1g Elect Director Brian P. Short Management For Against 1h Elect Director James B. Stake Management For For 1i Elect Director John P. Wiehoff Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For Against 4 Ratify Deloitte & Touche LLP as Auditors Management For For CABLE ONE, INC. Meeting Date:MAY 03, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:CABO Security ID:12685J105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Brad D. Brian Management For Against 1b Elect Director Katharine B. Weymouth Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For CABOT OIL & GAS CORPORATION Meeting Date:MAY 04, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:COG Security ID:127097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Dorothy M. Ables Management For For 1b Elect Director Rhys J. Best Management For For 1c Elect Director Robert S. Boswell Management For For 1d Elect Director Dan O. Dinges Management For For 1e Elect Director Robert Kelley Management For For 1f Elect Director W. Matt Ralls Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Political Contributions Shareholder Against Against 5 Proxy Access Shareholder Against Against CANADIAN NATIONAL RAILWAY COMPANY Meeting Date:APR 26, 2016 Record Date:MAR 03, 2016 Meeting Type:ANNUAL Ticker:CNR Security ID:136375102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald J. Carty Management For For 1.2 Elect Director Gordon D. Giffin Management For For 1.3 Elect Director Edith E. Holiday Management For For 1.4 Elect Director V. Maureen Kempston Darkes Management For For 1.5 Elect Director Denis Losier Management For For 1.6 Elect Director Kevin G. Lynch Management For For 1.7 Elect Director Claude Mongeau Management For For 1.8 Elect Director James E. O'Connor Management For For 1.9 Elect Director Robert Pace Management For For 1.10 Elect Director Robert L. Phillips Management For For 1.11 Elect Director Laura Stein Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Require Audit Committee to Request Proposals For The Audit Engagement No Less Than Every 8 Years Shareholder Against Against CANADIAN PACIFIC RAILWAY LIMITED Meeting Date:APR 20, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:CP Security ID:13645T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify Deloitte LLP as Auditors Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4.1 Elect Director William A. Ackman Management For For 4.2 Elect Director John Baird Management For For 4.3 Elect Director Isabelle Courville Management For For 4.4 Elect Director Keith E. Creel Management For For 4.5 Elect Director E. Hunter Harrison Management For For 4.6 Elect Director Rebecca MacDonald Management For For 4.7 Elect Director Anthony R. Melman Management For For 4.8 Elect Director Matthew H. Paul Management For For 4.9 Elect Director Andrew F. Reardon Management For For 5 Amend Omnibus Stock Plan Management For For CARDINAL HEALTH, INC. Meeting Date:NOV 04, 2015 Record Date:SEP 08, 2015 Meeting Type:ANNUAL Ticker:CAH Security ID:14149Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David J. Anderson Management For For 1.2 Elect Director Colleen F. Arnold Management For For 1.3 Elect Director George S. Barrett Management For For 1.4 Elect Director Carrie S. Cox Management For For 1.5 Elect Director Calvin Darden Management For For 1.6 Elect Director Bruce L. Downey Management For For 1.7 Elect Director Patricia A. Hemingway Hall Management For For 1.8 Elect Director Clayton M. Jones Management For For 1.9 Elect Director Gregory B. Kenny Management For Against 1.10 Elect Director Nancy Killefer Management For For 1.11 Elect Director David P. King Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CARNIVAL CORPORATION Meeting Date:APR 14, 2016 Record Date:FEB 16, 2016 Meeting Type:ANNUAL Ticker:CCL Security ID:143658300 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Micky Arison As A Director Of Carnival Corporation and As A Director Of Carnival Plc. Management For For 2 Re-elect Jonathon Band as Director of Carnival Corporation and as a Director of Carnival plc. Management For For 3 Re-elect Arnold W. Donald as Director of Carnival Corporation and as a Director of Carnival plc. Management For For 4 Re-elect Richard J. Glasier as Director of Carnival Corporation and as a Director of Carnival plc. Management For For 5 Re-elect Debra Kelly-Ennis as Director of Carnival Corporation and as a Director of Carnival plc. Management For For 6 Re-elect John Parker as Director of Carnival Corporation and as a Director of Carnival plc. Management For For 7 Re-elect Stuart Subotnick as Director of Carnival Corporation and as a Director of Carnival plc. Management For For 8 Re-elect Laura Weil as Director of Carnival Corporation and as a Director of Carnival plc. Management For For 9 Re-elect Randall J. Weisenburger as Director of Carnival Corporation and as a Director of Carnival plc. Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Approve Remuneration Report of Executive Directors Management For For 12 Reappoint The UK Firm Of PricewaterhouseCoopers LLP As Independent Auditors For Carnival Plc And Ratify The U.S. Firm Of PricewaterhouseCoopers LLP As The Independent Auditor For Carnival Corporation Management For For 13 Authorize The Audit Committee Of Carnival Plc To Fix Remuneration Of The Independent Auditors Of Carnival Plc Management For For 14 Receive UK Accounts and Reports of the Directors and Auditors of Carnival plc Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorize Share Repurchase Program Management For For CATALENT, INC. Meeting Date:OCT 29, 2015 Record Date:SEP 03, 2015 Meeting Type:ANNUAL Ticker:CTLT Security ID:148806102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Chiminski Management For For 1.2 Elect Director E. Bruce McEvoy Management For For 1.3 Elect Director Jack Stahl Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CATERPILLAR INC. Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:CAT Security ID:149123101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Calhoun Management For For 1.2 Elect Director Daniel M. Dickinson Management For For 1.3 Elect Director Juan Gallardo Management For For 1.4 Elect Director Jesse J. Greene, Jr. Management For For 1.5 Elect Director Jon M. Huntsman, Jr. Management For For 1.6 Elect Director Dennis A. Muilenburg Management For For 1.7 Elect Director Douglas R. Oberhelman Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Debra L. Reed Management For For 1.10 Elect Director Edward B. Rust, Jr. Management For For 1.11 Elect Director Susan C. Schwab Management For For 1.12 Elect Director Miles D. White Management For For 2 Ratify PricewaterhouseCoopers as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For CDK GLOBAL, INC. Meeting Date:NOV 06, 2015 Record Date:SEP 14, 2015 Meeting Type:ANNUAL Ticker:CDK Security ID:12508E101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven J. Anenen Management For For 1b Elect Director Leslie A. Brun Management For For 1c Elect Director Willie A. Deese Management For For 1d Elect Director Amy J. Hillman Management For For 1e Elect Director Brian P. MacDonald Management For For 1f Elect Director Stephen A. Miles Management For For 1g Elect Director Robert E. Radway Management For For 1h Elect Director Frank S. Sowinski Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For CELANESE CORPORATION Meeting Date:APR 21, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:CE Security ID:150870103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kathryn M. Hill Management For For 1b Elect Director William M. Brown Management For For 1c Elect Director Jay V. Ihlenfeld Management For For 1d Elect Director Mark C. Rohr Management For For 1e Elect Director Farah M. Walters Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Declassify the Board of Directors Management For For CELGENE CORPORATION Meeting Date:JUN 15, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Mark J. Alles Management For For 1.3 Elect Director Richard W. Barker Management For For 1.4 Elect Director Michael W. Bonney Management For For 1.5 Elect Director Michael D. Casey Management For For 1.6 Elect Director Carrie S. Cox Management For For 1.7 Elect Director Jacqualyn A. Fouse Management For For 1.8 Elect Director Michael A. Friedman Management For For 1.9 Elect Director Julia A. Haller Management For For 1.10 Elect Director Gilla S. Kaplan Management For For 1.11 Elect Director James J. Loughlin Management For For 1.12 Elect Director Ernest Mario Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For For 6 Call Special Meetings Shareholder Against Against 7 Proxy Access Shareholder Against Against CERNER CORPORATION Meeting Date:MAY 27, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:CERN Security ID:156782104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gerald E. Bisbee, Jr. Management For For 1b Elect Director Denis A. Cortese Management For For 1c Elect Director Linda M. Dillman Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:JUN 07, 2016 Record Date:APR 28, 2016 Meeting Type:ANNUAL Ticker:CHKP Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Reelect Gil Shwed as Director Until the End of the Next Annual General Meeting Management For For 1.2 Reelect Marius Nacht as Director Until the End of the Next Annual General Meeting Management For For 1.3 Reelect Jerry Ungerman as Director Until the End of the Next Annual General Meeting Management For For 1.4 Reelect Dan Propper as Director Until the End of the Next Annual General Meeting Management For For 1.5 Reelect David Rubner as Director Until the End of the Next Annual General Meeting Management For For 1.6 Reelect Tal Shavit as Director Until the End of the Next Annual General Meeting Management For For 2 Reappoint Kost, Forer, Gabbay & Kasierer as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Employment Terms of Gil Shwed, CEO Management For For 4 Approve Executive Compensation Policy Management For For A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against CHEVRON CORPORATION Meeting Date:MAY 25, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander B. Cummings, Jr. - Resigned Management None None 1b Elect Director Linnet F. Deily Management For For 1c Elect Director Robert E. Denham Management For For 1d Elect Director Alice P. Gast Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jon M. Huntsman, Jr. Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director John S. Watson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Non-Employee Director Omnibus Stock Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 7 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 8 Annually Report Reserve Replacements in BTUs Shareholder Against Against 9 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 10 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against 11 Require Director Nominee with Environmental Experience Shareholder Against Against 12 Amend Bylaws Call Special Meetings Shareholder Against Against CHIPOTLE MEXICAN GRILL, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:CMG Security ID:169656105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Al Baldocchi Management For For 1.2 Elect Director Darlene Friedman Management For For 1.3 Elect Director John S. Charlesworth Management For For 1.4 Elect Director Kimbal Musk Management For For 1.5 Elect Director Montgomery F. (Monty) Moran Management For For 1.6 Elect Director Neil Flanzraich Management For For 1.7 Elect Director Patrick J. Flynn Management For For 1.8 Elect Director Stephen Gillett Management For For 1.9 Elect Director Steve Ells Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Charter to Remove Provision Allowing Only the Board and Chairman to Call Special Meetings Management For Against 5 Provide Proxy Access Right Management For Against 6 Proxy Access Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against Against 8 Permit Shareholders Holding 10% or More of the Outstanding Shares of Common Stock to Call a Special Meeting Shareholder Against For 9 Report on Sustainability, Including Quantitative Goals Shareholder Against For 10 Assess Feasibility of Including Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against CHUBB LIMITED Meeting Date:MAY 19, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:CB Security ID:H1467J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Allocate Disposable Profit Management For For 2.2 Approve Dividend Distribution From Legal Reserves Through Capital Contributions Reserve Subaccount Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Ratify PricewaterhouseCoopers AG (Zurich) as Auditors Management For For 4.2 Ratify PricewaterhouseCoopers LLP (United States) as Independent Registered Accounting Firm as Auditors Management For For 4.3 Ratify BDO AG (Zurich) as Special Auditors Management For For 5.1 Elect Director Evan G. Greenberg Management For For 5.2 Elect Director Robert M. Hernandez Management For For 5.3 Elect Director Michael G. Atieh Management For For 5.4 Elect Director Sheila P. Burke Management For For 5.5 Elect Director James I. Cash Management For For 5.6 Elect Director Mary A. Cirillo Management For For 5.7 Elect Director Michael P. Connors Management For For 5.8 Elect Director John Edwardson Management For For 5.9 Elect Director Lawrence W. Kellner Management For For 5.10 Elect Director Leo F. Mullin Management For For 5.11 Elect Director Kimberly Ross Management For For 5.12 Elect Director Robert Scully Management For For 5.13 Elect Director Eugene B. Shanks, Jr. Management For For 5.14 Elect Director Theodore E. Shasta Management For For 5.15 Elect Director David Sidwell Management For For 5.16 Elect Director Olivier Steimer Management For For 5.17 Elect Director James M. Zimmerman Management For For 6 Elect Evan G. Greenberg as Board Chairman Management For Against 7.1 Appoint Michael P. Connors as Member of the Compensation Committee Management For For 7.2 Appoint Mary A. Cirillo as Member of the Compensation Committee Management For For 7.3 Appoint Robert M. Hernandez as Member of the Compensation Committee Management For For 7.4 Appoint Robert Scully as Member of the Compensation Committee Management For For 7.5 Appoint James M. Zimmerman as Member of the Compensation Committee Management For For 8 Designate Homburger AG as Independent Proxy Management For For 9 Issue Shares Without Preemptive Rights Management For For 10 Approve Omnibus Stock Plan Management For For 11.1 Approve the Increase in Maximum Aggregate Remuneration of Directors Management For For 11.2 Approve Remuneration of Executive Committee in the Amount of CHF 44 Million for Fiscal 2017 Management For Against 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 13 Transact Other Business (Voting) Management For Against CISCO SYSTEMS, INC. Meeting Date:NOV 19, 2015 Record Date:SEP 21, 2015 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Brian L. Halla Management For For 1f Elect Director John L. Hennessy Management For For 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Charles H. Robbins Management For For 1j Elect Director Arun Sarin Management For For 1k Elect Director Steven M. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Adopt Holy Land Principles Shareholder Against Against 5 Adopt Proxy Access Right Shareholder Against Against COMPUTER SCIENCES CORPORATION Meeting Date:AUG 14, 2015 Record Date:JUN 15, 2015 Meeting Type:ANNUAL Ticker:CSC Security ID:205363104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David J. Barram Management For For 1b Elect Director Erik Brynjolfsson Management For For 1c Elect Director Rodney F. Chase Management For For 1d Elect Director Bruce B. Churchill Management For For 1e Elect Director Mark Foster Management For For 1f Elect Director Nancy Killefer Management For For 1g Elect Director Sachin Lawande Management For For 1h Elect Director J. Michael Lawrie Management For For 1i Elect Director Brian Patrick MacDonald Management For For 1j Elect Director Sean O'Keefe Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For CVS HEALTH CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard M. Bracken Management For For 1b Elect Director C. David Brown, II Management For For 1c Elect Director Alecia A. DeCoudreaux Management For For 1d Elect Director Nancy-Ann M. DeParle Management For For 1e Elect Director David W. Dorman Management For For 1f Elect Director Anne M. Finucane Management For For 1g Elect Director Larry J. Merlo Management For For 1h Elect Director Jean-Pierre Millon Management For For 1i Elect Director Richard J. Swift Management For For 1j Elect Director William C. Weldon Management For For 1k Elect Director Tony L. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against 5 Report on Pay Disparity Shareholder Against Against CYTEC INDUSTRIES INC. Meeting Date:NOV 24, 2015 Record Date:SEP 28, 2015 Meeting Type:SPECIAL Ticker:CYT Security ID:232820100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For DANAHER CORPORATION Meeting Date:MAY 10, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:DHR Security ID:235851102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald J. Ehrlich Management For For 1.2 Elect Director Linda Hefner Filler Management For For 1.3 Elect Director Thomas P. Joyce, Jr. Management For For 1.4 Elect Director Teri List-Stoll Management For For 1.5 Elect Director Walter G. Lohr, Jr. Management For For 1.6 Elect Director Mitchell P. Rales Management For For 1.7 Elect Director Steven M. Rales Management For For 1.8 Elect Director John T. Schwieters Management For For 1.9 Elect Director Alan G. Spoon Management For For 1.10 Elect Director Elias A. Zerhouni Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against For 5 Amend Bylaws - Call Special Meetings Shareholder Against For DEERE & COMPANY Meeting Date:FEB 24, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:DE Security ID:244199105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel R. Allen Management For For 1b Elect Director Crandall C. Bowles Management For For 1c Elect Director Vance D. Coffman Management For For 1d Elect Director Dipak C. Jain Management For For 1e Elect Director Michael O. Johanns Management For For 1f Elect Director Clayton M. Jones Management For For 1g Elect Director Brian M. Krzanich Management For For 1h Elect Director Gregory R. Page Management For For 1i Elect Director Sherry M. Smith Management For For 1j Elect Director Dmitri L. Stockton Management For For 1k Elect Director Sheila G. Talton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4a Adopt Proxy Access Right Shareholder Against For 4b Create Feasibility Plan for Net-Zero GHG Emissions Shareholder Against Against 4c Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against DISCOVER FINANCIAL SERVICES Meeting Date:MAY 12, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:DFS Security ID:254709108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Aronin Management For For 1.2 Elect Director Mary K. Bush Management For For 1.3 Elect Director Gregory C. Case Management For For 1.4 Elect Director Candace H. Duncan Management For For 1.5 Elect Director Joseph F. Eazor Management For For 1.6 Elect Director Cynthia A. Glassman Management For For 1.7 Elect Director Richard H. Lenny Management For For 1.8 Elect Director Thomas G. Maheras Management For For 1.9 Elect Director Michael H. Moskow Management For For 1.10 Elect Director David W. Nelms Management For For 1.11 Elect Director Mark A. Thierer Management For For 1.12 Elect Director Lawrence A. Weinbach Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For ECOLAB INC. Meeting Date:MAY 05, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Baker, Jr. Management For For 1b Elect Director Barbara J. Beck Management For For 1c Elect Director Leslie S. Biller Management For For 1d Elect Director Carl M. Casale Management For For 1e Elect Director Stephen I. Chazen Management For For 1f Elect Director Jeffrey M. Ettinger Management For For 1g Elect Director Jerry A. Grundhofer Management For For 1h Elect Director Arthur J. Higgins Management For For 1i Elect Director Michael Larson Management For For 1j Elect Director Jerry W. Levin Management For Against 1k Elect Director David W. MacLennan Management For For 1l Elect Director Tracy B. McKibben Management For For 1m Elect Director Victoria J. Reich Management For For 1n Elect Director Suzanne M. Vautrinot Management For For 1o Elect Director John J. Zillmer Management For For 2 Ratify Pricewaterhouse Coopers LLP as Auditors Management For For 3 Amend Non-Employee Director Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Adopt Proxy Access Right Shareholder Against Against EDWARDS LIFESCIENCES CORPORATION Meeting Date:MAY 12, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:EW Security ID:28176E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Mussallem Management For For 1b Elect Director John T. Cardis Management For For 1c Elect Director Kieran T. Gallahue Management For For 1d Elect Director William J. Link Management For For 1e Elect Director Steven R. Loranger Management For For 1f Elect Director Martha H. Marsh Management For For 1g Elect Director Wesley W. von Schack Management For For 1h Elect Director Nicholas J. Valeriani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ELI LILLY AND COMPANY Meeting Date:MAY 02, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph Alvarez Management For For 1b Elect Director R. David Hoover Management For For 1c Elect Director Juan R. Luciano Management For For 1d Elect Director Franklyn G. Prendergast Management For For 1e Elect Director Kathi P. Seifert Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Report on Guidelines for Country Selection Shareholder Against Against EMC CORPORATION Meeting Date:MAY 12, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:EMC Security ID:268648102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Donald J. Carty Management For For 1b Elect Director Randolph L. Cowen Management For For 1c Elect Director James S. DiStasio Management For For 1d Elect Director John R. Egan Management For For 1e Elect Director William D. Green Management For For 1f Elect Director Jami Miscik Management For For 1g Elect Director Paul Sagan Management For For 1h Elect Director Laura J. Sen Management For For 1i Elect Director Joseph M. Tucci Management For For 2 Ratify Pricewaterhousecoopers Llp as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EMERSON ELECTRIC CO. Meeting Date:FEB 02, 2016 Record Date:NOV 24, 2015 Meeting Type:ANNUAL Ticker:EMR Security ID:291011104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. A. H. Boersig Management For For 1.2 Elect Director J. B. Bolten Management For Withhold 1.3 Elect Director M. S. Levatich Management For For 1.4 Elect Director R. L. Stephenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Report on Sustainability Shareholder Against For 5 Report on Political Contributions Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against For 7 Adopt Quantitative Company-wide GHG Goals Shareholder Against Against ENVISION HEALTHCARE HOLDINGS, INC. Meeting Date:MAY 02, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:EVHC Security ID:29413U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William A. Sanger Management For For 1.2 Elect Director Michael L. Smith Management For For 1.3 Elect Director Ronald A. Williams Management For Withhold 2 Ratify Ernst & Young LLP as Auditors Management For For EQUIFAX INC. Meeting Date:MAY 05, 2016 Record Date:MAR 02, 2016 Meeting Type:ANNUAL Ticker:EFX Security ID:294429105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James E. Copeland, Jr. Management For For 1b Elect Director Robert D. Daleo Management For For 1c Elect Director Walter W. Driver, Jr. Management For For 1d Elect Director Mark L. Feidler Management For For 1e Elect Director L. Phillip Humann Management For For 1f Elect Director Robert D. Marcus Management For For 1g Elect Director Siri S. Marshall Management For For 1h Elect Director John A. McKinley Management For For 1i Elect Director Richard F. Smith Management For For 1j Elect Director Mark B. Templeton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. Meeting Date:MAY 03, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:EXPD Security ID:302130109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert R. Wright Management For For 1.2 Elect Director James M. DuBois Management For For 1.3 Elect Director Mark A. Emmert Management For For 1.4 Elect Director Diane H. Gulyas Management For For 1.5 Elect Director Dan P. Kourkoumelis Management For For 1.6 Elect Director Michael J. Malone Management For For 1.7 Elect Director Richard B. McCune Management For For 1.8 Elect Director Jeffrey S. Musser Management For For 1.9 Elect Director Liane J. Pelletier Management For For 1.10 Elect Director James L.K. Wang Management For For 1.11 Elect Director Tay Yoshitani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve Stock Option Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Provide Proxy Access Right Management For For 6 Clawback of Incentive Payments Shareholder Against Against EXPRESS SCRIPTS HOLDING COMPANY Meeting Date:MAY 04, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:ESRX Security ID:30219G108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Maura C. Breen Management For For 1b Elect Director William J. DeLaney Management For For 1c Elect Director Elder Granger Management For For 1d Elect Director Nicholas J. LaHowchic Management For For 1e Elect Director Thomas P. Mac Mahon Management For For 1f Elect Director Frank Mergenthaler Management For For 1g Elect Director Woodrow A. Myers, Jr. Management For For 1h Elect Director Roderick A. Palmore Management For For 1i Elect Director George Paz Management For For 1j Elect Director William L. Roper Management For For 1k Elect Director Seymour Sternberg Management For For 1l Elect Director Timothy Wentworth Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Political Contributions Shareholder Against Against FACEBOOK, INC. Meeting Date:JUN 20, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:FB Security ID:30303M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For For 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Susan D. Desmond-Hellmann Management For For 1.4 Elect Director Reed Hastings Management For For 1.5 Elect Director Jan Koum Management For For 1.6 Elect Director Sheryl K. Sandberg Management For For 1.7 Elect Director Peter A. Thiel Management For For 1.8 Elect Director Mark Zuckerberg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify the Grant of Restricted Stock Units to Non-Employee Directors Management For For 5 Ratify the Grant of Restricted Stock Units to Non-Employee Directors Management For For 6 Approve Annual Compensation Program for Non-employee Directors Management For For 7A Amend Certificate of Incorporation to Establish the Class C Capital Stock and to Make Certain Clarifying Changes Management For Against 7B Increase Authorized Common Stock Management For For 7C Amend Certificate of Incorporation to Provide Equal Treatment of Shares of Class A Common Stock, Class B Common Stock, and Class C Capital Stock Management For For 7D Amend Certificate of Incorporation to Provide for Additional Events Management For For 8 Amend Omnibus Stock Plan Management For For 9 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 10 Report on Sustainability Shareholder Against Against 11 Report on Lobbying Payments and Policy Shareholder Against Against 12 Establish International Policy Board Committee Shareholder Against Against 13 Report on Gender Pay Gap Shareholder Against Against FMC TECHNOLOGIES, INC. Meeting Date:MAY 06, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Clarence P. Cazalot, Jr. Management For For 1b Elect Director Eleazar de Carvalho Filho Management For For 1c Elect Director C. Maury Devine Management For For 1d Elect Director Claire S. Farley Management For For 1e Elect Director John T. Gremp Management For For 1f Elect Director Thomas M. Hamilton Management For For 1g Elect Director Peter Mellbye Management For For 1h Elect Director Joseph H. Netherland Management For For 1i Elect Director Peter Oosterveer Management For For 1j Elect Director Richard A. Pattarozzi Management For For 1k Elect Director Kay G. Priestly Management For For 1l Elect Director James M. Ringler Management For For 2 Ratify KPMG LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FORD MOTOR COMPANY Meeting Date:MAY 12, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:F Security ID:345370860 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen G. Butler Management For For 1.2 Elect Director Kimberly A. Casiano Management For For 1.3 Elect Director Anthony F. Earley, Jr. Management For For 1.4 Elect Director Mark Fields Management For For 1.5 Elect Director Edsel B. Ford, II Management For Against 1.6 Elect Director William Clay Ford, Jr. Management For For 1.7 Elect Director James H. Hance, Jr. Management For For 1.8 Elect Director William W. Helman, IV Management For For 1.9 Elect Director Jon M. Huntsman, Jr. Management For For 1.10 Elect Director William E. Kennard Management For For 1.11 Elect Director John C. Lechleiter Management For For 1.12 Elect Director Ellen R. Marram Management For For 1.13 Elect Director Gerald L. Shaheen Management For For 1.14 Elect Director John L. Thornton Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Tax Benefits Preservation Plan Management For For 5 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 6 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For FORTINET, INC. Meeting Date:JUN 17, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:FTNT Security ID:34959E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ming Hsieh Management For For 1.2 Elect Director Christopher B. Paisley Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FORWARD AIR CORPORATION Meeting Date:MAY 10, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:FWRD Security ID:349853101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce A. Campbell Management For For 1.2 Elect Director C. Robert Campbell Management For For 1.3 Elect Director C. John Langley, Jr. Management For For 1.4 Elect Director Tracy A. Leinbach Management For For 1.5 Elect Director Larry D. Leinweber Management For For 1.6 Elect Director G. Michael Lynch Management For For 1.7 Elect Director Ronald W. Allen Management For For 1.8 Elect Director Douglas M. Madden Management For For 1.9 Elect Director R. Craig Carlock Management For For 2 Approve Omnibus Stock Plan Management For For 3 Amend Non-Employee Director Omnibus Stock Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GENERAL DYNAMICS CORPORATION Meeting Date:MAY 04, 2016 Record Date:MAR 03, 2016 Meeting Type:ANNUAL Ticker:GD Security ID:369550108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary T. Barra Management For For 1.2 Elect Director Nicholas D. Chabraja Management For For 1.3 Elect Director James S. Crown Management For For 1.4 Elect Director Rudy F. deLeon Management For For 1.5 Elect Director William P. Fricks Management For For 1.6 Elect Director John M. Keane Management For For 1.7 Elect Director Lester L. Lyles Management For For 1.8 Elect Director Mark M. Malcolm Management For For 1.9 Elect Director James N. Mattis Management For For 1.10 Elect Director Phebe N. Novakovic Management For For 1.11 Elect Director William A. Osborn Management For For 1.12 Elect Director Laura J. Schumacher Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Executive Incentive Bonus Plan Management For Against 5 Adopt and Issue General Payout Policy Regarding Share Repurchases Shareholder Against Against GENERAL ELECTRIC COMPANY Meeting Date:APR 27, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director Sebastien M. Bazin Management For For A2 Elect Director W. Geoffrey Beattie Management For For A3 Elect Director John J. Brennan Management For For A4 Elect Director Francisco D' Souza Management For For A5 Elect Director Marijn E. Dekkers Management For For A6 Elect Director Peter B. Henry Management For For A7 Elect Director Susan J. Hockfield Management For For A8 Elect Director Jeffrey R. Immelt Management For For A9 Elect Director Andrea Jung Management For For A10 Elect Director Robert W. Lane Management For For A11 Elect Director Rochelle B. Lazarus Management For For A12 Elect Director Lowell C. McAdam Management For For A13 Elect Director James J. Mulva Management For For A14 Elect Director James E. Rohr Management For For A15 Elect Director Mary L. Schapiro Management For For A16 Elect Director James S. Tisch Management For For B1 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For B2 Ratify KPMG LLP as Auditors Management For For C1 Report on Lobbying Payments and Policy Shareholder Against Against C2 Require Independent Board Chairman Shareholder Against Against C3 Adopt Holy Land Principles Shareholder Against Against C4 Restore or Provide for Cumulative Voting Shareholder Against Against C5 Performance-Based and/or Time-Based Equity Awards Shareholder Against Against C6 Report on Guidelines for Country Selection Shareholder Against Against GENERAL MOTORS COMPANY Meeting Date:JUN 07, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph J. Ashton Management For For 1b Elect Director Mary T. Barra Management For For 1c Elect Director Linda R. Gooden Management For For 1d Elect Director Joseph Jimenez Management For For 1e Elect Director Kathryn V. Marinello Management For For 1f Elect Director Jane L. Mendillo Management For For 1g Elect Director Michael G. Mullen Management For For 1h Elect Director James J. Mulva Management For For 1i Elect Director Patricia F. Russo Management For Against 1j Elect Director Thomas M. Schoewe Management For For 1k Elect Director Theodore M. Solso Management For For 1l Elect Director Carol M. Stephenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Adopt Holy Land Principles Shareholder Against Against GILEAD SCIENCES, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Cogan Management For For 1b Elect Director Kevin E. Lofton Management For For 1c Elect Director John W. Madigan Management For For 1d Elect Director John C. Martin Management For For 1e Elect Director John F. Milligan Management For For 1f Elect Director Nicholas G. Moore Management For For 1g Elect Director Richard J. Whitley Management For For 1h Elect Director Gayle E. Wilson Management For For 1i Elect Director Per Wold-Olsen Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Provide Right to Act by Written Consent Shareholder Against Against GRAHAM HOLDINGS COMPANY Meeting Date:MAY 12, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:GHC Security ID:384637104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher C. Davis Management For For 1.2 Elect Director Thomas S. Gayner Management For For 1.3 Elect Director Anne M. Mulcahy Management For For 1.4 Elect Director Larry D. Thompson Management For For HAEMONETICS CORPORATION Meeting Date:JUL 21, 2015 Record Date:JUN 10, 2015 Meeting Type:ANNUAL Ticker:HAE Security ID:405024100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald G. Gelbman Management For For 1.2 Elect Director Richard J. Meelia Management For For 1.3 Elect Director Ellen M. Zane Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For HALLIBURTON COMPANY Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Abdulaziz F. Al Khayyal Management For For 1.2 Elect Director Alan M. Bennett Management For For 1.3 Elect Director James R. Boyd Management For For 1.4 Elect Director Milton Carroll Management For Against 1.5 Elect Director Nance K. Dicciani Management For For 1.6 Elect Director Murry S. Gerber Management For For 1.7 Elect Director Jose C. Grubisich Management For For 1.8 Elect Director David J. Lesar Management For For 1.9 Elect Director Robert A. Malone Management For For 1.10 Elect Director J. Landis Martin Management For For 1.11 Elect Director Jeffrey A. Miller Management For For 1.12 Elect Director Debra L. Reed Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against HARLEY-DAVIDSON, INC. Meeting Date:APR 30, 2016 Record Date:FEB 25, 2016 Meeting Type:ANNUAL Ticker:HOG Security ID:412822108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. John Anderson Management For For 1.2 Elect Director Michael J. Cave Management For For 1.3 Elect Director Donald A. James Management For Withhold 1.4 Elect Director Matthew S. Levatich Management For For 1.5 Elect Director Sara L. Levinson Management For For 1.6 Elect Director N. Thomas Linebarger Management For For 1.7 Elect Director George L. Miles, Jr. Management For For 1.8 Elect Director James A. Norling Management For For 1.9 Elect Director Jochen Zeitz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For Against HENRY SCHEIN, INC. Meeting Date:MAY 31, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:HSIC Security ID:806407102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barry J. Alperin Management For For 1b Elect Director Lawrence S. Bacow Management For For 1c Elect Director Gerald A. Benjamin Management For For 1d Elect Director Stanley M. Bergman Management For For 1e Elect Director James P. Breslawski Management For For 1f Elect Director Paul Brons Management For For 1g Elect Director Joseph L. Herring Management For For 1h Elect Director Donald J. Kabat Management For For 1i Elect Director Kurt P. Kuehn Management For For 1j Elect Director Philip A. Laskawy Management For For 1k Elect Director Mark E. Mlotek Management For For 1l Elect Director Steven Paladino Management For Against 1m Elect Director Carol Raphael Management For For 1n Elect Director E. Dianne Rekow Management For For 1o Elect Director Bradley T. Sheares Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify BDO USA, LLP as Auditors Management For For HILL-ROM HOLDINGS, INC. Meeting Date:MAR 15, 2016 Record Date:JAN 08, 2016 Meeting Type:ANNUAL Ticker:HRC Security ID:431475102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rolf A. Classon Management For For 1.2 Elect Director William G. Dempsey Management For For 1.3 Elect Director James R. Giertz Management For For 1.4 Elect Director Charles E. Golden Management For For 1.5 Elect Director John J. Greisch Management For For 1.6 Elect Director William H. Kucheman Management For For 1.7 Elect Director Ronald A. Malone Management For Withhold 1.8 Elect Director Eduardo R. Menasce Management For For 1.9 Elect Director Stacy Enxing Seng Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HUNTINGTON INGALLS INDUSTRIES, INC. Meeting Date:APR 29, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:HII Security ID:446413106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas B. Fargo Management For For 1.2 Elect Director John K. Welch Management For For 1.3 Elect Director Stephen R. Wilson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For IHS INC. Meeting Date:APR 06, 2016 Record Date:FEB 12, 2016 Meeting Type:ANNUAL Ticker:IHS Security ID:451734107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger Holtback Management For For 1.2 Elect Director Jean-Paul Montupet Management For For 1.3 Elect Director Deborah Doyle McWhinney Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ILLINOIS TOOL WORKS INC. Meeting Date:MAY 06, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:ITW Security ID:452308109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel J. Brutto Management For For 1b Elect Director Susan Crown Management For For 1c Elect Director James W. Griffith Management For For 1d Elect Director Richard H. Lenny Management For For 1e Elect Director Robert S. Morrison Management For For 1f Elect Director E. Scott Santi Management For For 1g Elect Director James A. Skinner Management For For 1h Elect Director David B. Smith, Jr. Management For For 1i Elect Director Pamela B. Strobel Management For For 1j Elect Director Kevin M. Warren Management For For 1k Elect Director Anre D. Williams Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Exclude the Impact of Stock Buyback Programs on the Financial Metrics on which CEO Pay is Based Shareholder Against Against ILLUMINA, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Frances Arnold Management For For 1b Elect Director Francis A. deSouza Management For For 1c Elect Director Karin Eastham Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote to Ratify Supermajority Voting Provisions in Certificate of Incorporation and Bylaws Management For Against INGERSOLL-RAND PLC Meeting Date:JUN 02, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:IR Security ID:G47791101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ann C. Berzin Management For For 1b Elect Director John Bruton Management For For 1c Elect Director Elaine L. Chao Management For For 1d Elect Director Jared L. Cohon Management For For 1e Elect Director Gary D. Forsee Management For For 1f Elect Director Constance J. Horner Management For For 1g Elect Director Linda P. Hudson Management For For 1h Elect Director Michael W. Lamach Management For For 1i Elect Director Myles P. Lee Management For For 1j Elect Director John P. Surma Management For For 1k Elect Director Richard J. Swift Management For For 1l Elect Director Tony L. White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Renew Directors' Authority to Issue Shares Management For For 5 Renew Directors' Authority to Issue Shares for Cash Management For For 6 Authorize Reissuance of Repurchased Shares Management For For 7 Provide Proxy Access Right Management For For 8A Amend Articles Management For For 8B Amend Memorandum Management For For 9A Adopt Plurality Voting for Contested Election of Directors Management For For 9B Amend Articles to Grant the Board Sole Authority to Determine Its Size Management For For INTEL CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For For 1b Elect Director Aneel Bhusri Management For For 1c Elect Director Andy D. Bryant Management For For 1d Elect Director John J. Donahoe Management For For 1e Elect Director Reed E. Hundt Management For For 1f Elect Director Brian M. Krzanich Management For For 1g Elect Director James D. Plummer Management For For 1h Elect Director David S. Pottruck Management For For 1i Elect Director Frank D. Yeary Management For For 1j Elect Director David B. Yoffie Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Holy Land Principles Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Provide Vote Counting to Exclude Abstentions Shareholder Against Against INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 26, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth I. Chenault Management For For 1.2 Elect Director Michael L. Eskew Management For For 1.3 Elect Director David N. Farr Management For For 1.4 Elect Director Mark Fields Management For For 1.5 Elect Director Alex Gorsky Management For For 1.6 Elect Director Shirley Ann Jackson Management For For 1.7 Elect Director Andrew N. Liveris Management For For 1.8 Elect Director W. James McNerney, Jr. Management For For 1.9 Elect Director Hutham S. Olayan Management For For 1.10 Elect Director James W. Owens Management For For 1.11 Elect Director Virginia M. Rometty Management For For 1.12 Elect Director Joan E. Spero Management For For 1.13 Elect Director Sidney Taurel Management For For 1.14 Elect Director Peter R. Voser Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For INTUIT INC. Meeting Date:JAN 21, 2016 Record Date:NOV 23, 2015 Meeting Type:ANNUAL Ticker:INTU Security ID:461202103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Eve Burton Management For For 1b Elect Director Scott D. Cook Management For For 1c Elect Director Richard L. Dalzell Management For For 1d Elect Director Diane B. Greene Management For For 1e Elect Director Suzanne Nora Johnson Management For For 1f Elect Director Dennis D. Powell Management For For 1g Elect Director Brad D. Smith Management For For 1h Elect Director Jeff Weiner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INTUITIVE SURGICAL, INC. Meeting Date:APR 21, 2016 Record Date:FEB 25, 2016 Meeting Type:ANNUAL Ticker:ISRG Security ID:46120E602 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Craig H. Barratt Management For For 1.2 Elect Director Michael A. Friedman Management For For 1.3 Elect Director Gary S. Guthart Management For For 1.4 Elect Director Amal M. Johnson Management For For 1.5 Elect Director Keith R. Leonard, Jr. Management For For 1.6 Elect Director Alan J. Levy Management For For 1.7 Elect Director Mark J. Rubash Management For For 1.8 Elect Director Lonnie M. Smith Management For For 1.9 Elect Director George Stalk, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For Against JOHNSON & JOHNSON Meeting Date:APR 28, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary C. Beckerle Management For For 1b Elect Director D. Scott Davis Management For For 1c Elect Director Ian E. L. Davis Management For For 1d Elect Director Alex Gorsky Management For For 1e Elect Director Susan L. Lindquist Management For For 1f Elect Director Mark B. McClellan Management For For 1g Elect Director Anne M. Mulcahy Management For For 1h Elect Director William D. Perez Management For For 1i Elect Director Charles Prince Management For For 1j Elect Director A. Eugene Washington Management For For 1k Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Report on Policies for Safe Disposal of Prescription Drugs by Users Shareholder Against Against JOHNSON CONTROLS, INC. Meeting Date:JAN 27, 2016 Record Date:NOV 19, 2015 Meeting Type:ANNUAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David P. Abney Management For For 1.2 Elect Director Natalie A. Black Management For Withhold 1.3 Elect Director Julie L. Bushman Management For For 1.4 Elect Director Raymond L. Conner Management For For 1.5 Elect Director Richard Goodman Management For For 1.6 Elect Director Jeffrey A. Joerres Management For For 1.7 Elect Director William H. Lacy Management For For 1.8 Elect Director Alex A. Molinaroli Management For For 1.9 Elect Director Juan Pablo del Valle Perochena Management For For 1.10 Elect Director Mark P. Vergnano Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Proxy Access Shareholder Against For JPMORGAN CHASE & CO. Meeting Date:MAY 17, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against 7 Appoint Committee to Explore the Feasibly to Divest Non-Core Banking Segments Shareholder Against Against 8 Clawback Amendment Shareholder Against Against 9 Adopt Executive Compensation Philosophy with Social Factors Shareholder Against Against KANSAS CITY SOUTHERN Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:KSU Security ID:485170302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lu M. Cordova Management For For 1.2 Elect Director Terrence P. Dunn Management For For 1.3 Elect Director Antonio O. Garza, Jr. Management For For 1.4 Elect Director David Garza-Santos Management For For 1.5 Elect Director Thomas A. McDonnell Management For For 1.6 Elect Director David L. Starling Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Proxy Access Shareholder Against Against KEYSIGHT TECHNOLOGIES, INC. Meeting Date:MAR 17, 2016 Record Date:JAN 19, 2016 Meeting Type:ANNUAL Ticker:KEYS Security ID:49338L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James G. Cullen Management For For 1.2 Elect Director Jean M. Halloran Management For For 1.3 Elect Director Mark B. Templeton Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against LABORATORY CORPORATION OF AMERICA HOLDINGS Meeting Date:MAY 11, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:LH Security ID:50540R409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kerrii B. Anderson Management For For 1b Elect Director Jean-Luc Belingard Management For For 1c Elect Director D. Gary Gilliland Management For For 1d Elect Director David P. King Management For For 1e Elect Director Garheng Kong Management For For 1f Elect Director Robert E. Mittelstaedt, Jr. Management For For 1g Elect Director Peter M. Neupert Management For For 1h Elect Director Richelle P. Parham Management For For 1i Elect Director Adam H. Schechter Management For For 1j Elect Director R. Sanders Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Report on Zika Virus Controls for Primates and Employees Shareholder Against Against LOCKHEED MARTIN CORPORATION Meeting Date:APR 28, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:LMT Security ID:539830109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel F. Akerson Management For For 1b Elect Director Nolan D. Archibald Management For For 1c Elect Director Rosalind G. Brewer Management For For 1d Elect Director David B. Burritt Management For For 1e Elect Director Bruce A. Carlson Management For For 1f Elect Director James O. Ellis, Jr. Management For For 1g Elect Director Thomas J. Falk Management For For 1h Elect Director Marillyn A. Hewson Management For For 1i Elect Director James M. Loy Management For For 1j Elect Director Joseph W. Ralston Management For For 1k Elect Director Anne Stevens Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Bylaws Call Special Meetings Shareholder Against For LOWE'S COMPANIES, INC. Meeting Date:MAY 27, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:LOW Security ID:548661107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raul Alvarez Management For For 1.2 Elect Director Angela F. Braly Management For For 1.3 Elect Director Sandra B. Cochran Management For For 1.4 Elect Director Laurie Z. Douglas Management For For 1.5 Elect Director Richard W. Dreiling Management For For 1.6 Elect Director Robert L. Johnson Management For Withhold 1.7 Elect Director Marshall O. Larsen Management For For 1.8 Elect Director James H. Morgan Management For For 1.9 Elect Director Robert A. Niblock Management For For 1.10 Elect Director Bertram L. Scott Management For For 1.11 Elect Director Eric C. Wiseman Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Report on Sustainability, Including Quantitative Goals Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against MARTIN MARIETTA MATERIALS, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:MLM Security ID:573284106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Howard Nye Management For For 1.2 Elect Director Laree E. Perez Management For For 1.3 Elect Director Dennis L. Rediker Management For For 1.4 Elect Director Donald W. Slager Management For For 2 Declassify the Board of Directors Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MASTERCARD INCORPORATED Meeting Date:JUN 28, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Julius Genachowski Management For For 1g Elect Director Merit E. Janow Management For For 1h Elect Director Nancy J. Karch Management For For 1i Elect Director Oki Matsumoto Management For For 1j Elect Director Rima Qureshi Management For For 1k Elect Director Jose Octavio Reyes Lagunes Management For For 1l Elect Director Jackson Tai Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For MEAD JOHNSON NUTRITION COMPANY Meeting Date:MAY 11, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:MJN Security ID:582839106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven M. Altschuler Management For For 1b Elect Director Howard B. Bernick Management For For 1c Elect Director Kimberly A. Casiano Management For For 1d Elect Director Anna C. Catalano Management For For 1e Elect Director Celeste A. Clark Management For For 1f Elect Director James M. Cornelius Management For For 1g Elect Director Stephen W. Golsby Management For For 1h Elect Director Michael Grobstein Management For For 1i Elect Director Peter Kasper Jakobsen Management For For 1j Elect Director Peter G. Ratcliffe Management For For 1k Elect Director Michael A. Sherman Management For For 1l Elect Director Elliott Sigal Management For For 1m Elect Director Robert S. Singer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For MEDTRONIC PLC Meeting Date:DEC 11, 2015 Record Date:OCT 12, 2015 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MERCK & CO., INC. Meeting Date:MAY 24, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For Against 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Pamela J. Craig Management For For 1d Elect Director Kenneth C. Frazier Management For For 1e Elect Director Thomas H. Glocer Management For For 1f Elect Director C. Robert Kidder Management For For 1g Elect Director Rochelle B. Lazarus Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Paul B. Rothman Management For For 1j Elect Director Patricia F. Russo Management For Against 1k Elect Director Craig B. Thompson Management For For 1l Elect Director Wendell P. Weeks Management For For 1m Elect Director Peter C. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Policies for Safe Disposal of Prescription Drugs by Users Shareholder Against Against METTLER-TOLEDO INTERNATIONAL INC. Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:MTD Security ID:592688105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Spoerry Management For For 1.2 Elect Director Wah-Hui Chu Management For For 1.3 Elect Director Francis A. Contino Management For For 1.4 Elect Director Olivier A. Filliol Management For For 1.5 Elect Director Richard Francis Management For For 1.6 Elect Director Constance L. Harvey Management For For 1.7 Elect Director Michael A. Kelly Management For For 1.8 Elect Director Hans Ulrich Maerki Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROSOFT CORPORATION Meeting Date:DEC 02, 2015 Record Date:OCT 02, 2015 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For MONSTER BEVERAGE CORPORATION Meeting Date:AUG 07, 2015 Record Date:JUN 17, 2015 Meeting Type:ANNUAL Ticker:MNST Security ID:61174X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For For 1.3 Elect Director Mark J. Hall Management For For 1.4 Elect Director Norman C. Epstein Management For For 1.5 Elect Director Gary P. Fayard Management For For 1.6 Elect Director Benjamin M. Polk Management For For 1.7 Elect Director Sydney Selati Management For For 1.8 Elect Director Harold C. Taber, Jr. Management For For 1.9 Elect Director Kathy N. Waller Management For For 1.10 Elect Director Mark S. Vidergauz Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against For MONSTER BEVERAGE CORPORATION Meeting Date:JUN 14, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:MNST Security ID:61174X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For For 1.3 Elect Director Mark J. Hall Management For For 1.4 Elect Director Norman C. Epstein Management For For 1.5 Elect Director Gary P. Fayard Management For For 1.6 Elect Director Benjamin M. Polk Management For For 1.7 Elect Director Sydney Selati Management For For 1.8 Elect Director Harold C. Taber, Jr. Management For For 1.9 Elect Director Kathy N. Waller Management For For 1.10 Elect Director Mark S. Vidergauz Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Proxy Access Shareholder Against Against 6 Require a Majority Vote for the Election of Directors Shareholder Against Against MORGAN STANLEY Meeting Date:MAY 17, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:MS Security ID:617446448 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Erskine B. Bowles Management For For 1b Elect Director Alistair Darling Management For For 1c Elect Director Thomas H. Glocer Management For For 1d Elect Director James P. Gorman Management For For 1e Elect Director Robert H. Herz Management For For 1f Elect Director Nobuyuki Hirano Management For For 1g Elect Director Klaus Kleinfeld Management For For 1h Elect Director Jami Miscik Management For For 1i Elect Director Donald T. Nicolaisen Management For For 1j Elect Director Hutham S. Olayan Management For For 1k Elect Director James W. Owens Management For For 1l Elect Director Ryosuke Tamakoshi Management For For 1m Elect Director Perry M. Traquina Management For For 1n Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against NANTKWEST, INC. Meeting Date:JUN 15, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:NK Security ID:63016Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick Soon-Shiong Management For For 1.2 Elect Director Barry J. Simon Management For For 1.3 Elect Director Steve Gorlin Management For For 1.4 Elect Director Michael Blaszyk Management For For 1.5 Elect Director Richard Kusserow Management For For 1.6 Elect Director John T. Potts, Jr. Management For For 1.7 Elect Director John C. Thomas, Jr. Management For For 2 Ratify Mayer Hoffman McCann P.C. as Auditors Management For For NEXTERA ENERGY, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director James L. Camaren Management For For 1c Elect Director Kenneth B. Dunn Management For For 1d Elect Director Naren K. Gursahaney Management For For 1e Elect Director Kirk S. Hachigian Management For For 1f Elect Director Toni Jennings Management For For 1g Elect Director Amy B. Lane Management For For 1h Elect Director James L. Robo Management For For 1i Elect Director Rudy E. Schupp Management For For 1j Elect Director John L. Skolds Management For For 1k Elect Director William H. Swanson Management For For 1l Elect Director Hansel E. Tookes, II Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Political Contributions Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against 7 Report on Risks and Costs of Sea Level Rise Shareholder Against Against NIKE, INC. Meeting Date:SEP 17, 2015 Record Date:JUL 20, 2015 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Michelle A. Peluso Management For For 1.4 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Increase Authorized Common Stock Management For Against 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Political Contributions Shareholder Against For 7 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NORTHROP GRUMMAN CORPORATION Meeting Date:MAY 18, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:NOC Security ID:666807102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wesley G. Bush Management For For 1.2 Elect Director Marianne C. Brown Management For For 1.3 Elect Director Victor H. Fazio Management For For 1.4 Elect Director Donald E. Felsinger Management For For 1.5 Elect Director Ann M. Fudge Management For For 1.6 Elect Director Bruce S. Gordon Management For For 1.7 Elect Director William H. Hernandez Management For For 1.8 Elect Director Madeleine A. Kleiner Management For For 1.9 Elect Director Karl J. Krapek Management For For 1.10 Elect Director Richard B. Myers Management For For 1.11 Elect Director Gary Roughead Management For For 1.12 Elect Director Thomas M. Schoewe Management For For 1.13 Elect Director James S. Turley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:APR 29, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For Against 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Eugene L. Batchelder Management For For 1.4 Elect Director Stephen I. Chazen Management For For 1.5 Elect Director John E. Feick Management For For 1.6 Elect Director Margaret M. Foran Management For For 1.7 Elect Director Carlos M. Gutierrez Management For For 1.8 Elect Director Vicki A. Hollub Management For For 1.9 Elect Director William R. Klesse Management For Against 1.10 Elect Director Avedick B. Poladian Management For For 1.11 Elect Director Elisse B. Walter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Review and Assess Membership of Lobbying Organizations Shareholder Against Against 5 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For 6 Amend Bylaws Call Special Meetings Shareholder Against For 7 Report on Methane and Flaring Emissions Management and Reduction Targets Shareholder Against Against ORACLE CORPORATION Meeting Date:NOV 18, 2015 Record Date:SEP 21, 2015 Meeting Type:ANNUAL Ticker:ORCL Security ID:68389X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Berg Management For For 1.2 Elect Director H. Raymond Bingham Management For Withhold 1.3 Elect Director Michael J. Boskin Management For Withhold 1.4 Elect Director Safra A. Catz Management For For 1.5 Elect Director Bruce R. Chizen Management For Withhold 1.6 Elect Director George H. Conrades Management For Withhold 1.7 Elect Director Lawrence J. Ellison Management For For 1.8 Elect Director Hector Garcia-Molina Management For For 1.9 Elect Director Jeffrey O. Henley Management For For 1.10 Elect Director Mark V. Hurd Management For For 1.11 Elect Director Leon E. Panetta Management For For 1.12 Elect Director Naomi O. Seligman Management For Withhold 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Adopt Quantitative Renewable Energy Goals Shareholder Against Against 6 Proxy Access Shareholder Against For 7 Approve Quantifiable Performance Metrics Shareholder Against Against 8 Amend Corporate Governance Guidelines Shareholder Against For 9 Proxy Voting Disclosure, Confidentiality, and Tabulation Shareholder Against Against 10 Report on Lobbying Payments and Policy Shareholder Against For PALL CORPORATION Meeting Date:JUL 28, 2015 Record Date:JUN 25, 2015 Meeting Type:SPECIAL Ticker:PLL Security ID:696429307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For PEPSICO, INC. Meeting Date:MAY 04, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shona L. Brown Management For For 1b Elect Director George W. Buckley Management For For 1c Elect Director Cesar Conde Management For For 1d Elect Director Ian M. Cook Management For For 1e Elect Director Dina Dublon Management For For 1f Elect Director Rona A. Fairhead Management For For 1g Elect Director Richard W. Fisher Management For For 1h Elect Director William R. Johnson Management For For 1i Elect Director Indra K. Nooyi Management For For 1j Elect Director David C. Page Management For For 1k Elect Director Robert C. Pohlad Management For For 1l Elect Director Lloyd G. Trotter Management For For 1m Elect Director Daniel Vasella Management For For 1n Elect Director Alberto Weisser Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Establish a Board Committee on Sustainability Shareholder Against Against 6 Report on Plans to Minimize Pesticides' Impact on Pollinators Shareholder Against Against 7 Adopt Holy Land Principles Shareholder Against Against 8 Adopt Quantitative Renewable Energy Goals Shareholder Against Against PFIZER INC. Meeting Date:APR 28, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director Joseph J. Echevarria Management For For 1.4 Elect Director Frances D. Fergusson Management For For 1.5 Elect Director Helen H. Hobbs Management For For 1.6 Elect Director James M. Kilts Management For For 1.7 Elect Director Shantanu Narayen Management For For 1.8 Elect Director Suzanne Nora Johnson Management For For 1.9 Elect Director Ian C. Read Management For For 1.10 Elect Director Stephen W. Sanger Management For For 1.11 Elect Director James C. Smith Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Give Shareholders Final Say on Election of Directors Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against Against 7 Prohibit Tax Gross-ups on Inversions Shareholder Against Against PRAXAIR, INC. Meeting Date:APR 26, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Nance K. Dicciani Management For For 1.4 Elect Director Edward G. Galante Management For For 1.5 Elect Director Ira D. Hall Management For For 1.6 Elect Director Raymond W. LeBoeuf Management For For 1.7 Elect Director Larry D. McVay Management For For 1.8 Elect Director Denise L. Ramos Management For For 1.9 Elect Director Martin H. Richenhagen Management For For 1.10 Elect Director Wayne T. Smith Management For For 1.11 Elect Director Robert L. Wood Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against PRECISION CASTPARTS CORP. Meeting Date:AUG 17, 2015 Record Date:JUN 09, 2015 Meeting Type:ANNUAL Ticker:PCP Security ID:740189105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter B. Delaney (Withdrawn) Management None None 1b Elect Director Mark Donegan Management For For 1c Elect Director Don R. Graber Management For For 1d Elect Director Lester L. Lyles Management For For 1e Elect Director Vernon E. Oechsle Management For For 1f Elect Director James F. Palmer (Withdrawn) Management None None 1g Elect Director Ulrich Schmidt Management For For 1h Elect Director Richard L. Wambold Management For For 1i Elect Director Timothy A. Wicks Management For For 1j Elect Director Janet C. Wolfenbarger (Withdrawn) Management None None 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Proxy Access Shareholder Against For PRECISION CASTPARTS CORP. Meeting Date:NOV 19, 2015 Record Date:OCT 09, 2015 Meeting Type:SPECIAL Ticker:PCP Security ID:740189105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For QUALCOMM INCORPORATED Meeting Date:MAR 08, 2016 Record Date:JAN 11, 2016 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Raymond V. Dittamore Management For For 1c Elect Director Jeffrey W. Henderson Management For For 1d Elect Director Thomas W. Horton Management For For 1e Elect Director Paul E. Jacobs Management For For 1f Elect Director Harish Manwani Management For For 1g Elect Director Mark D. McLaughlin Management For For 1h Elect Director Steve Mollenkopf Management For For 1i Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1j Elect Director Francisco Ros Management For For 1k Elect Director Jonathan J. Rubinstein Management For For 1l Elect Director Anthony J. Vinciquerra Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Proxy Access Shareholder Against For QUEST DIAGNOSTICS INCORPORATED Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:DGX Security ID:74834L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jenne K. Britell Management For For 1.2 Elect Director Vicky B. Gregg Management For For 1.3 Elect Director Jeffrey M. Leiden Management For For 1.4 Elect Director Timothy L. Main Management For For 1.5 Elect Director Gary M. Pfeiffer Management For For 1.6 Elect Director Timothy M. Ring Management For For 1.7 Elect Director Stephen H. Rusckowski Management For For 1.8 Elect Director Daniel C. Stanzione Management For For 1.9 Elect Director Gail R. Wilensky Management For For 1.10 Elect Director John B. Ziegler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Nonqualified Employee Stock Purchase Plan Management For For RAYTHEON COMPANY Meeting Date:MAY 26, 2016 Record Date:APR 05, 2016 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Tracy A. Atkinson Management For For 1b Elect Director Robert E. Beauchamp Management For For 1c Elect Director James E. Cartwright Management For For 1d Elect Director Vernon E. Clark Management For For 1e Elect Director Stephen J. Hadley Management For For 1f Elect Director Thomas A. Kennedy Management For For 1g Elect Director Letitia A. Long Management For For 1h Elect Director George R. Oliver Management For For 1i Elect Director Michael C. Ruettgers Management For For 1j Elect Director William R. Spivey Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For For 5 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against 6 Proxy Access Shareholder Against Against REGENERON PHARMACEUTICALS, INC. Meeting Date:JUN 10, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL Ticker:REGN Security ID:75886F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael S. Brown Management For For 1.2 Elect Director Leonard S. Schleifer Management For For 1.3 Elect Director George D. Yancopoulos Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ROBERT HALF INTERNATIONAL INC. Meeting Date:MAY 16, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:RHI Security ID:770323103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew S. Berwick, Jr. Management For For 1.2 Elect Director Harold M. Messmer, Jr. Management For For 1.3 Elect Director Marc H. Morial Management For For 1.4 Elect Director Barbara J. Novogradac Management For For 1.5 Elect Director Robert J. Pace Management For For 1.6 Elect Director Frederick A. Richman Management For For 1.7 Elect Director M. Keith Waddell Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROCKWELL COLLINS, INC. Meeting Date:FEB 04, 2016 Record Date:DEC 07, 2015 Meeting Type:ANNUAL Ticker:COL Security ID:774341101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John A. Edwardson Management For For 1.2 Elect Director Andrew J. Policano Management For For 1.3 Elect Director Jeffrey L. Turner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For ROYAL DUTCH SHELL PLC Meeting Date:JAN 27, 2016 Record Date:JAN 04, 2016 Meeting Type:SPECIAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Cash and Share Offer for BG Group plc Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 24, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Ben van Beurden as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Euleen Goh as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Hans Wijers as Director Management For For 12 Re-elect Patricia Woertz as Director Management For For 13 Re-elect Gerrit Zalm as Director Management For For 14 Appoint Ernst & Young LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve that Shell will become a Renewable Energy Company by Investing the Profits from Fossil Fuels in Renewable Energy Shareholder Against Against SALESFORCE.COM, INC. Meeting Date:JUN 02, 2016 Record Date:APR 07, 2016 Meeting Type:ANNUAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Marc Benioff Management For For 1b Elect Director Keith Block Management For For 1c Elect Director Craig Conway Management For Against 1d Elect Director Alan Hassenfeld Management For For 1e Elect Director Neelie Kroes Management For For 1f Elect Director Colin Powell Management For For 1g Elect Director Sanford Robertson Management For For 1h Elect Director John V. Roos Management For For 1i Elect Director Lawrence Tomlinson Management For For 1j Elect Director Robin Washington Management For For 1k Elect Director Maynard Webb Management For For 1l Elect Director Susan Wojcicki Management For For 2 Provide Directors May Be Removed With or Without Cause Management For For 3 Ratify Ernst & Young LLP as Auditors Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Pro-rata Vesting of Equity Awards Shareholder Against For 6 Stock Retention/Holding Period Shareholder Against Against SCHLUMBERGER LIMITED Meeting Date:APR 06, 2016 Record Date:FEB 17, 2016 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director V. Maureen Kempston Darkes Management For For 1c Elect Director Paal Kibsgaard Management For For 1d Elect Director Nikolay Kudryavtsev Management For For 1e Elect Director Michael E. Marks Management For For 1f Elect Director Indra K. Nooyi Management For For 1g Elect Director Lubna S. Olayan Management For For 1h Elect Director Leo Rafael Reif Management For For 1i Elect Director Tore I. Sandvold Management For For 1j Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Articles Management For For 6 Fix Number of Directors at Twelve Management For For 7 Amend 2010 Omnibus Stock Incentive Plan Management For For SENSATA TECHNOLOGIES HOLDING N.V. Meeting Date:MAY 19, 2016 Record Date:APR 21, 2016 Meeting Type:ANNUAL Ticker:ST Security ID:N7902X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Paul Edgerley as Director Management For For 1.2 Elect Martha Sullivan as Director Management For For 1.3 Elect Beda Bolzenius as Director Management For For 1.4 Elect James E. Heppelmann as Director Management For For 1.5 Elect Michael J. Jacobson as Director Management For For 1.6 Elect Charles W. Peffer as Director Management For For 1.7 Elect Kirk P. Pond as Director Management For For 1.8 Elect Andrew Teich as Director Management For For 1.9 Elect Thomas Wroe as Director Management For For 1.10 Elect Stephen Zide as Director Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3b Approve Financial Statements and Statutory Reports for Fiscal Year 2015 Management For For 4 Approve Discharge of Board and President Management For For 5 Grant Board Authority to Repurchase Shares Management For For 6 Amend Articles of Association to Include a Derivative Disclosure Requirement Management For Against 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Approve Remuneration of Supervisory Board Management For For SERVICENOW, INC. Meeting Date:JUN 08, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:NOW Security ID:81762P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Paul V. Barber Management For For 1B Elect Director Ronald E.F. Codd Management For For 1C Elect Director Frank Slootman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For STANLEY BLACK & DECKER, INC. Meeting Date:APR 20, 2016 Record Date:FEB 19, 2016 Meeting Type:ANNUAL Ticker:SWK Security ID:854502101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrea J. Ayers Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Patrick D. Campbell Management For For 1.4 Elect Director Carlos M. Cardoso Management For For 1.5 Elect Director Robert B. Coutts Management For For 1.6 Elect Director Debra A. Crew Management For For 1.7 Elect Director Michael D. Hankin Management For For 1.8 Elect Director Anthony Luiso Management For For 1.9 Elect Director John F. Lundgren Management For For 1.10 Elect Director Marianne M. Parrs Management For For 1.11 Elect Director Robert L. Ryan Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against STARWOOD HOTELS & RESORTS WORLDWIDE, INC. Meeting Date:APR 08, 2016 Record Date:FEB 02, 2016 Meeting Type:SPECIAL Ticker:HOT Security ID:85590A401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For STERICYCLE, INC. Meeting Date:MAY 25, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:SRCL Security ID:858912108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark C. Miller Management For For 1b Elect Director Jack W. Schuler Management For For 1c Elect Director Charles A. Alutto Management For For 1d Elect Director Lynn D. Bleil Management For For 1e Elect Director Thomas D. Brown Management For For 1f Elect Director Thomas F. Chen Management For For 1g Elect Director Rod F. Dammeyer Management For For 1h Elect Director William K. Hall Management For For 1i Elect Director John Patience Management For For 1j Elect Director Mike S. Zafirovski Management For For 2 Approve Qualified Employee Stock Purchase Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Proxy Access Shareholder Against Against STRYKER CORPORATION Meeting Date:APR 27, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard E. Cox, Jr. Management For For 1b Elect Director Srikant M. Datar Management For For 1c Elect Director Roch Doliveux Management For For 1d Elect Director Louise L. Francesconi Management For For 1e Elect Director Allan C. Golston Management For For 1f Elect Director Kevin A. Lobo Management For For 1g Elect Director William U. Parfet Management For For 1h Elect Director Andrew K. Silvernail Management For For 1i Elect Director Ronda E. Stryker Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For T. ROWE PRICE GROUP, INC. Meeting Date:APR 27, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:TROW Security ID:74144T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark S. Bartlett Management For For 1b Elect Director Edward C. Bernard Management For For 1c Elect Director Mary K. Bush Management For For 1d Elect Director H. Lawrence Culp, Jr. Management For For 1e Elect Director Freeman A. Hrabowski, III Management For For 1f Elect Director Robert F. MacLellan Management For For 1g Elect Director Brian C. Rogers Management For For 1h Elect Director Olympia J. Snowe Management For For 1i Elect Director William J. Stromberg Management For For 1j Elect Director Dwight S. Taylor Management For For 1k Elect Director Anne Marie Whittemore Management For For 1l Elect Director Alan D. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Report on and Assess Proxy Voting Policies in Relation to Climate Change Position Shareholder Against Against TE CONNECTIVITY LTD. Meeting Date:MAR 02, 2016 Record Date:FEB 11, 2016 Meeting Type:ANNUAL Ticker:TEL Security ID:H84989104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Pierre R. Brondeau Management For For 1b Elect Director Terrence R. Curtin Management For For 1c Elect Director Carol A. ("John") Davidson Management For For 1d Elect Director Juergen W. Gromer Management For For 1e Elect Director William A. Jeffrey Management For For 1f Elect Director Thomas J. Lynch Management For For 1g Elect Director Yong Nam Management For For 1h Elect Director Daniel J. Phelan Management For For 1i Elect Director Paula A. Sneed Management For For 1j Elect Director Mark C. Trudeau Management For For 1k Elect Director John C. Van Scoter Management For For 1l Elect Director Laura H. Wright Management For For 2 Elect Board Chairman Thomas J. Lynch Management For Against 3a Elect Daniel J. Phelan as Member of Management Development & Compensation Committee Management For For 3b Elect Paula A. Sneed as Member of Management Development & Compensation Committee Management For For 3c Elect John C. Van Scoter as Member of Management Development & Compensation Committee Management For For 4 Designate Jvo Grundler as Independent Proxy Management For For 5.1 Accept Annual Report for Fiscal Year Ended September 26, 2014 Management For For 5.2 Accept Statutory Financial Statements for Fiscal Year Ended September 26, 2014 Management For For 5.3 Approve Consolidated Financial Statements for Fiscal Year Ended September 26, 2014 Management For For 6 Approve Discharge of Board and Senior Management Management For For 7.1 Ratify Deloitte & Touche LLP as Independent Registered Public Accounting Firm for Fiscal Year Ending September 25, 2015 Management For For 7.2 Ratify Deloitte AG as Swiss Registered Auditors Management For For 7.3 Ratify PricewaterhouseCoopers AG as Special Auditors Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Approve the Increase in Maximum Aggregate Remuneration of Executive Management Management For For 10 Approve the Increase in Maximum Aggregate Remuneration of Board of Directors Management For For 11 Approve Allocation of Available Earnings for Fiscal Year 2014 Management For For 12 Approve Declaration of Dividend Management For For 13 Authorize Share Repurchase Program Management For Against 14 Amend Articles of Association Re: Capital and Related Amendments Management For For 15 Approve Reduction of Share Capital Management For For 16 Adjourn Meeting Management For Against TELEFLEX INCORPORATED Meeting Date:APR 29, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:TFX Security ID:879369106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Patricia C. Barron Management For For 1b Elect Director W. Kim Foster Management For For 1c Elect Director Jeffrey A. Graves Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TEXAS INSTRUMENTS INCORPORATED Meeting Date:APR 21, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:TXN Security ID:882508104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph W. Babb, Jr. Management For For 1b Elect Director Mark A. Blinn Management For For 1c Elect Director Daniel A. Carp Management For For 1d Elect Director Janet F. Clark Management For For 1e Elect Director Carrie S. Cox Management For For 1f Elect Director Ronald Kirk Management For For 1g Elect Director Pamela H. Patsley Management For For 1h Elect Director Robert E. Sanchez Management For For 1i Elect Director Wayne R. Sanders Management For For 1j Elect Director Richard K. Templeton Management For For 1k Elect Director Christine Todd Whitman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For TEXTRON INC. Meeting Date:APR 27, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:TXT Security ID:883203101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Scott C. Donnelly Management For For 1b Elect Director Kathleen M. Bader Management For For 1c Elect Director R. Kerry Clark Management For For 1d Elect Director James T. Conway Management For For 1e Elect Director Ivor J. Evans Management For For 1f Elect Director Lawrence K. Fish Management For For 1g Elect Director Paul E. Gagne Management For For 1h Elect Director Dain M. Hancock Management For For 1i Elect Director Lord Powell of Bayswater KCMG Management For For 1j Elect Director Lloyd G. Trotter Management For For 1k Elect Director James L. Ziemer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For THE BOEING COMPANY Meeting Date:MAY 02, 2016 Record Date:MAR 03, 2016 Meeting Type:ANNUAL Ticker:BA Security ID:097023105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David L. Calhoun Management For For 1b Elect Director Arthur D. Collins, Jr. Management For For 1c Elect Director Kenneth M. Duberstein Management For For 1d Elect Director Edmund P. Giambastiani, Jr. Management For For 1e Elect Director Lynn J. Good Management For For 1f Elect Director Lawrence W. Kellner Management For For 1g Elect Director Edward M. Liddy Management For For 1h Elect Director Dennis A. Muilenburg Management For For 1i Elect Director Susan C. Schwab Management For For 1j Elect Director Randall L. Stephenson Management For For 1k Elect Director Ronald A. Williams Management For For 1l Elect Director Mike S. Zafirovski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For 7 Report on Weapon Sales to Israel Shareholder Against Against THE CHARLES SCHWAB CORPORATION Meeting Date:MAY 17, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:SCHW Security ID:808513105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John K. Adams, Jr. Management For For 1b Elect Director Stephen A. Ellis Management For For 1c Elect Director Arun Sarin Management For For 1d Elect Director Charles R. Schwab Management For For 1e Elect Director Paula A. Sneed Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Prepare Employment Diversity Report Shareholder Against Against THE DOW CHEMICAL COMPANY Meeting Date:MAY 12, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:DOW Security ID:260543103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ajay Banga Management For For 1b Elect Director Jacqueline K. Barton Management For For 1c Elect Director James A. Bell Management For For 1d Elect Director Richard K. Davis Management For For 1e Elect Director Jeff M. Fettig Management For For 1f Elect Director Andrew N. Liveris Management For For 1g Elect Director Mark Loughridge Management For For 1h Elect Director Raymond J. Milchovich Management For For 1i Elect Director Robert S. Miller Management For For 1j Elect Director Paul Polman Management For For 1k Elect Director Dennis H. Reilley Management For For 1l Elect Director James M. Ringler Management For For 1m Elect Director Ruth G. Shaw Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against For THE DUN & BRADSTREET CORPORATION Meeting Date:MAY 04, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:DNB Security ID:26483E100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert P. Carrigan Management For For 1b Elect Director Cindy Christy Management For For 1c Elect Director Christopher J. Coughlin Management For For 1d Elect Director L. Gordon Crovitz Management For For 1e Elect Director James N. Fernandez Management For For 1f Elect Director Paul R. Garcia Management For For 1g Elect Director Anastassia Lauterbach Management For For 1h Elect Director Thomas J. Manning Management For For 1i Elect Director Randall D. Mott Management For For 1j Elect Director Judith A. Reinsdorf Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 13, 2015 Record Date:AUG 14, 2015 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Francis S. Blake Management For For 1b Elect Director Angela F. Braly Management For For 1c Elect Director Kenneth I. Chenault Management For For 1d Elect Director Scott D. Cook Management For For 1e Elect Director Susan Desmond-Hellmann Management For For 1f Elect Director A.G. Lafley Management For For 1g Elect Director Terry J. Lundgren Management For For 1h Elect Director W. James McNerney, Jr. Management For For 1i Elect Director David S. Taylor Management For For 1j Elect Director Margaret C. Whitman Management For For 1k Elect Director Mary Agnes Wilderotter Management For Abstain 1l Elect Director Patricia A. Woertz Management For For 1m Elect Director Ernesto Zedillo Management For Against 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against For THE TJX COMPANIES, INC. Meeting Date:JUN 07, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:TJX Security ID:872540109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Zein Abdalla Management For For 1.2 Elect Director Jose B. Alvarez Management For For 1.3 Elect Director Alan M. Bennett Management For For 1.4 Elect Director David T. Ching Management For For 1.5 Elect Director Ernie Herrman Management For For 1.6 Elect Director Michael F. Hines Management For For 1.7 Elect Director Amy B. Lane Management For For 1.8 Elect Director Carol Meyrowitz Management For For 1.9 Elect Director John F. O'Brien Management For For 1.10 Elect Director Willow B. Shire Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Include Executive Diversity as a Performance Measure for Senior Executive Compensation Shareholder Against Against 5 Report on Pay Disparity Shareholder Against Against THE WALT DISNEY COMPANY Meeting Date:MAR 03, 2016 Record Date:JAN 04, 2016 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Jack Dorsey Management For For 1d Elect Director Robert A. Iger Management For For 1e Elect Director Maria Elena Lagomasino Management For For 1f Elect Director Fred H. Langhammer Management For For 1g Elect Director Aylwin B. Lewis Management For For 1h Elect Director Robert W. Matschullat Management For For 1i Elect Director Mark G. Parker Management For For 1j Elect Director Sheryl K. Sandberg Management For For 1k Elect Director Orin C. Smith Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Management For For 5 Reduce Supermajority Vote Requirement Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against For TRIMBLE NAVIGATION LIMITED Meeting Date:MAY 02, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:TRMB Security ID:896239100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven W. Berglund Management For For 1.2 Elect Director Merit E. Janow Management For For 1.3 Elect Director Ulf J. Johansson Management For For 1.4 Elect Director Meaghan Lloyd Management For For 1.5 Elect Director Ronald S. Nersesian Management For For 1.6 Elect Director Mark S. Peek Management For For 1.7 Elect Director Nickolas W. Vande Steeg Management For For 1.8 Elect Director Borje Ekholm Management For For 1.9 Elect Director Kaigham (Ken) Gabriel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Change State of Incorporation from California to Delaware Management For For TRIPADVISOR, INC. Meeting Date:JUN 23, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:TRIP Security ID:896945201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory B. Maffei Management For For 1.2 Elect Director Stephen Kaufer Management For For 1.3 Elect Director Dipchand (Deep) Nishar Management For For 1.4 Elect Director Jeremy Philips Management For For 1.5 Elect Director Spencer M. Rascoff Management For For 1.6 Elect Director Albert E. Rosenthaler Management For For 1.7 Elect Director Sukhinder Singh Cassidy Management For For 1.8 Elect Director Robert S. Wiesenthal Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For UNION PACIFIC CORPORATION Meeting Date:MAY 12, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:UNP Security ID:907818108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew H. Card, Jr. Management For For 1.2 Elect Director Erroll B. Davis, Jr. Management For For 1.3 Elect Director David B. Dillon Management For For 1.4 Elect Director Lance M. Fritz Management For For 1.5 Elect Director Charles C. Krulak Management For For 1.6 Elect Director Jane H. Lute Management For For 1.7 Elect Director Michael R. McCarthy Management For For 1.8 Elect Director Michael W. McConnell Management For For 1.9 Elect Director Thomas F. McLarty, III Management For For 1.10 Elect Director Steven R. Rogel Management For For 1.11 Elect Director Jose H. Villarreal Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For UNITED CONTINENTAL HOLDINGS, INC. Meeting Date:JUN 08, 2016 Record Date:APR 21, 2016 Meeting Type:ANNUAL Ticker:UAL Security ID:910047109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carolyn Corvi Management For For 1.2 Elect Director Jane C. Garvey Management For For 1.3 Elect Director Barnaby 'Barney' M. Harford Management For For 1.4 Elect Director Walter Isaacson Management For For 1.5 Elect Director James A. C. Kennedy Management For For 1.6 Elect Director Robert A. Milton Management For For 1.7 Elect Director Oscar Munoz Management For For 1.8 Elect Director William R. Nuti Management For For 1.9 Elect Director Edward L. Shapiro Management For For 1.10 Elect Director Laurence E. Simmons Management For For 1.11 Elect Director David J. Vitale Management For For 1.12 Elect Director James M. Whitehurst Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 25, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John V. Faraci Management For For 1b Elect Director Jean-Pierre Garnier Management For For 1c Elect Director Gregory J. Hayes Management For For 1d Elect Director Edward A. Kangas Management For For 1e Elect Director Ellen J. Kullman Management For For 1f Elect Director Marshall O. Larsen Management For For 1g Elect Director Harold McGraw, III Management For For 1h Elect Director Richard B. Myers Management For For 1i Elect Director Fredric G. Reynolds Management For For 1j Elect Director Brian C. Rogers Management For For 1k Elect Director H. Patrick Swygert Management For For 1l Elect Director Andre Villeneuve Management For For 1m Elect Director Christine Todd Whitman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Eliminate Cumulative Voting Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For V.F. CORPORATION Meeting Date:APR 26, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:VFC Security ID:918204108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard T. Carucci Management For For 1.2 Elect Director Juliana L. Chugg Management For For 1.3 Elect Director Juan Ernesto de Bedout Management For For 1.4 Elect Director Mark S. Hoplamazian Management For For 1.5 Elect Director Robert J. Hurst Management For For 1.6 Elect Director Laura W. Lang Management For For 1.7 Elect Director W. Alan McCollough Management For For 1.8 Elect Director W. Rodney McMullen Management For For 1.9 Elect Director Clarence Otis, Jr. Management For For 1.10 Elect Director Steven E. Rendle Management For For 1.11 Elect Director Matthew J. Shattock Management For For 1.12 Elect Director Eric C. Wiseman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For VARIAN MEDICAL SYSTEMS, INC. Meeting Date:FEB 11, 2016 Record Date:DEC 15, 2015 Meeting Type:ANNUAL Ticker:VAR Security ID:92220P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Andrew Eckert Management For For 1.2 Elect Director Mark R. Laret Management For For 1.3 Elect Director Erich R. Reinhardt Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For VERISK ANALYTICS, INC. Meeting Date:MAY 18, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:VRSK Security ID:92345Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Lehman, Jr. Management For For 1.2 Elect Director Andrew G. Mills Management For For 1.3 Elect Director Constantine P. Iordanou Management For Against 1.4 Elect Director Scott G. Stephenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte and Touche LLP as Auditors Management For For VISA INC. Meeting Date:FEB 03, 2016 Record Date:DEC 07, 2015 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lloyd A. Carney Management For For 1b Elect Director Mary B. Cranston Management For Against 1c Elect Director Francisco Javier Fernandez-Carbajal Management For For 1d Elect Director Alfred F. Kelly, Jr. Management For For 1e Elect Director Robert W. Matschullat Management For For 1f Elect Director Cathy E. Minehan Management For For 1g Elect Director Suzanne Nora Johnson Management For For 1h Elect Director David J. Pang Management For For 1i Elect Director Charles W. Scharf Management For For 1j Elect Director John A. C. Swainson Management For For 1k Elect Director Maynard G. Webb, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify KPMG LLP as Auditors Management For For W.W. GRAINGER, INC. Meeting Date:APR 27, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:GWW Security ID:384802104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Adkins Management For For 1.2 Elect Director Brian P. Anderson Management For For 1.3 Elect Director V. Ann Hailey Management For For 1.4 Elect Director Stuart L. Levenick Management For For 1.5 Elect Director Neil S. Novich Management For For 1.6 Elect Director Michael J. Roberts Management For For 1.7 Elect Director Gary L. Rogers Management For For 1.8 Elect Director James T. Ryan Management For For 1.9 Elect Director E. Scott Santi Management For For 1.10 Elect Director James D. Slavik Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WATERS CORPORATION Meeting Date:MAY 11, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:WAT Security ID:941848103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua Bekenstein Management For For 1.2 Elect Director Michael J. Berendt Management For For 1.3 Elect Director Douglas A. Berthiaume Management For For 1.4 Elect Director Edward Conard Management For For 1.5 Elect Director Laurie H. Glimcher Management For For 1.6 Elect Director Christopher A. Kuebler Management For For 1.7 Elect Director William J. Miller Management For For 1.8 Elect Director Christopher J. O'Connell Management For For 1.9 Elect Director JoAnn A. Reed Management For For 1.10 Elect Director Thomas P. Salice Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WELLS FARGO & COMPANY Meeting Date:APR 26, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Elizabeth A. Duke Management For For 1f Elect Director Susan E. Engel Management For For 1g Elect Director Enrique Hernandez, Jr. Management For For 1h Elect Director Donald M. James Management For For 1i Elect Director Cynthia H. Milligan Management For For 1j Elect Director Federico F. Pena Management For For 1k Elect Director James H. Quigley Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 1o Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against YAHOO! INC. Meeting Date:JUN 30, 2016 Record Date:MAY 20, 2016 Meeting Type:ANNUAL Ticker:YHOO Security ID:984332106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tor R. Braham Management For For 1.2 Elect Director Eric K. Brandt Management For For 1.3 Elect Director David Filo Management For For 1.4 Elect Director Catherine J. Friedman Management For For 1.5 Elect Director Eddy W. Hartenstein Management For For 1.6 Elect Director Richard S. Hill Management For For 1.7 Elect Director Marissa A. Mayer Management For For 1.8 Elect Director Thomas J. McInerney Management For For 1.9 Elect Director Jane E. Shaw Management For For 1.10 Elect Director Jeffrey C. Smith Management For For 1.11 Elect Director Maynard G. Webb, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ZIMMER BIOMET HOLDINGS, INC. Meeting Date:MAY 03, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:ZBH Security ID:98956P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Christopher B. Begley Management For For 1b Elect Director Betsy J. Bernard Management For For 1c Elect Director Paul M. Bisaro Management For For 1d Elect Director Gail K. Boudreaux Management For For 1e Elect Director David C. Dvorak Management For For 1f Elect Director Michael J. Farrell Management For For 1g Elect Director Larry C. Glasscock Management For For 1h Elect Director Robert A. Hagemann Management For For 1i Elect Director Arthur J. Higgins Management For For 1j Elect Director Michael W. Michelson Management For For 1k Elect Director Cecil B. Pickett Management For For 1l Elect Director Jeffrey K. Rhodes Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For Franklin Income Fund AGRIUM INC. Meeting Date:MAY 04, 2016 Record Date:MAR 09, 2016 Meeting Type:ANNUAL Ticker:AGU Security ID:008916108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Maura J. Clark Management For For 1.2 Elect Director David C. Everitt Management For For 1.3 Elect Director Russell K. Girling Management For For 1.4 Elect Director Russell J. Horner Management For For 1.5 Elect Director Miranda C. Hubbs Management For For 1.6 Elect Director Chuck V. Magro Management For For 1.7 Elect Director A. Anne McLellan Management For For 1.8 Elect Director Derek G. Pannell Management For For 1.9 Elect Director Mayo M. Schmidt Management For For 1.10 Elect Director William (Bill) S. Simon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Approve Shareholder Rights Plan Management For For ALLIANZ SE Meeting Date:MAY 04, 2016 Record Date: Meeting Type:ANNUAL Ticker:ALV Security ID:D03080112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 7.30 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Elect Friedrich Eichiner to the Supervisory Board Management For For AMERICAN ELECTRIC POWER COMPANY, INC. Meeting Date:APR 26, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:AEP Security ID:025537101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nicholas K. Akins Management For For 1.2 Elect Director David J. Anderson Management For For 1.3 Elect Director J. Barnie Beasley, Jr. Management For For 1.4 Elect Director Ralph D. Crosby, Jr. Management For For 1.5 Elect Director Linda A. Goodspeed Management For For 1.6 Elect Director Thomas E. Hoaglin Management For For 1.7 Elect Director Sandra Beach Lin Management For For 1.8 Elect Director Richard C. Notebaert Management For For 1.9 Elect Director Lionel L. Nowell ,III Management For For 1.10 Elect Director Stephen S. Rasmussen Management For For 1.11 Elect Director Oliver G. Richard, III Management For For 1.12 Elect Director Sara Martinez Tucker Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 10, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony R. Chase Management For For 1b Elect Director Kevin P. Chilton Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Joseph W. Gorder Management For For 1g Elect Director John R. Gordon Management For For 1h Elect Director Sean Gourley Management For For 1i Elect Director Mark C. McKinley Management For For 1j Elect Director Eric D. Mullins Management For For 1k Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against ANALOG DEVICES, INC. Meeting Date:MAR 09, 2016 Record Date:JAN 08, 2016 Meeting Type:ANNUAL Ticker:ADI Security ID:032654105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ray Stata Management For For 1b Elect Director Vincent T. Roche Management For For 1c Elect Director Richard M. Beyer Management For For 1d Elect Director James A. Champy Management For For 1e Elect Director Bruce R. Evans Management For For 1f Elect Director Edward H. Frank Management For For 1g Elect Director John C. Hodgson Management For For 1h Elect Director Neil Novich Management For For 1i Elect Director Kenton J. Sicchitano Management For For 1j Elect Director Lisa T. Su Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For ASTRAZENECA PLC Meeting Date:APR 29, 2016 Record Date:APR 27, 2016 Meeting Type:ANNUAL Ticker:AZN Security ID:G0593M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3 Reappoint KPMG LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5a Re-elect Leif Johansson as Director Management For For 5b Re-elect Pascal Soriot as Director Management For For 5c Re-elect Marc Dunoyer as Director Management For For 5d Re-elect Dr Cornelia Bargmann as Director Management For For 5e Re-elect Genevieve Berger as Director Management For For 5f Re-elect Bruce Burlington as Director Management For For 5g Re-elect Ann Cairns as Director Management For For 5h Re-elect Graham Chipchase as Director Management For For 5i Re-elect Jean-Philippe Courtois as Director Management For For 5j Re-elect Rudy Markham as Director Management For For 5k Re-elect Shriti Vadera as Director Management For For 5l Re-elect Marcus Wallenberg as Director Management For For 6 Approve Remuneration Report Management For For 7 Authorise EU Political Donations and Expenditure Management For For 8 Authorise Issue of Equity with Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights Management For For 10 Authorise Market Purchase of Ordinary Shares Management For For 11 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For AXA Meeting Date:APR 27, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:CS Security ID:F06106102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.10 per Share Management For For 4 Advisory Vote on Compensation of Henri de Castries, Chairman and CEO Management For For 5 Advisory Vote on Compensation of Denis Duverne, Vice CEO Management For For 6 Approve Auditors' Special Report on Related-Party Transactions Management For For 7 Reelect Stefan Lippe as Director Management For For 8 Reelect Francois Martineau as Director Management For For 9 Elect Irene Dorner as Director Management For For 10 Elect Angelien Kemna as Director Management For For 11 Reelect Doina Palici Chehab as Representative of Employee Shareholders to the Board Management For For 12 Elect Alain Raynaud as Representative of Employee Shareholders to the Board Management Against Against 13 Elect Martin Woll as Representative of Employee Shareholders to the Board Management Against Against 14 Renew Appointment of Mazars as Auditor Management For For 15 Renew Appointment of Emmanuel Charnavel as Alternate Auditor Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 18 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Reserved for Employees of International Subsidiaries Management For For 19 Authorize up to 1 Percent of Issued Capital for Use in Restricted Stock Plans Management For Against 20 Authorize up to 0.4 Percent of Issued Capital for Use in Restricted Stock Plans Reserved for Pension Contribution Management For For 21 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 22 Authorize Filing of Required Documents/Other Formalities Management For For BANK OF AMERICA CORPORATION Meeting Date:SEP 22, 2015 Record Date:AUG 10, 2015 Meeting Type:SPECIAL Ticker:BAC Security ID:060505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Bylaw Amendment to Permit Board to Determine Leadership Structure Management For For BASF SE Meeting Date:APR 29, 2016 Record Date: Meeting Type:ANNUAL Ticker:BAS Security ID:D06216317 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 2.90 per Share Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 4 Approve Discharge of Management Board for Fiscal 2015 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2016 Management For For BCE INC. Meeting Date:APR 28, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:BCE Security ID:05534B760 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry K. Allen Management For For 1.2 Elect Director Ronald A. Brenneman Management For For 1.3 Elect Director Sophie Brochu Management For For 1.4 Elect Director Robert E. Brown Management For For 1.5 Elect Director George A. Cope Management For For 1.6 Elect Director David F. Denison Management For For 1.7 Elect Director Robert P. Dexter Management For For 1.8 Elect Director Ian Greenberg Management For For 1.9 Elect Director Katherine Lee Management For For 1.10 Elect Director Monique F. Leroux Management For For 1.11 Elect Director Gordon M. Nixon Management For For 1.12 Elect Director Calin Rovinescu Management For For 1.13 Elect Director Robert C. Simmonds Management For For 1.14 Elect Director Paul R. Weiss Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4.1 SP 1: Female Representation in Senior Management Shareholder Against Against 4.2 SP 2: Reconstitution of Compensation Committee Shareholder Against Against BHP BILLITON PLC Meeting Date:OCT 22, 2015 Record Date:OCT 20, 2015 Meeting Type:ANNUAL Ticker:BLT Security ID:G10877101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reappoint KPMG LLP as Auditors Management For For 3 Authorise the Risk and Audit Committee to Fix Remuneration of Auditors Management For For 4 Authorise Issue of Equity with Pre-emptive Rights Management For For 5 Authorise Issue of Equity without Pre-emptive Rights Management For For 6 Authorise Market Purchase of Ordinary Shares Management For For 7 Approve Remuneration Report for UK Law Purposes Management For For 8 Approve Remuneration Report for Australian Law Purposes Management For For 9 Approve Grant of Awards under the Group's Short and Long Term Incentive Plans to Andrew Mackenzie Management For For 10 Amend BHP Billiton Limited Constitution Re: DLC Dividend Share Management For For 11 Amend Articles of Association Re: DLC Dividend Share Management For For 12 Amend DLC Structure Sharing Agreement Re: DLC Dividend Share Management For For 13 Amend BHP Billiton Limited Constitution Re: Simultaneous General Meetings Management For For 14 Amend Articles of Association Re: Simultaneous General Meetings Management For For 15 Elect Anita Frew as Director Management For For 16 Re-elect Malcolm Brinded as Director Management For For 17 Re-elect Malcolm Broomhead as Director Management For For 18 Re-elect Pat Davies as Director Management For For 19 Re-elect Carolyn Hewson as Director Management For For 20 Re-elect Andrew Mackenzie as Director Management For For 21 Re-elect Lindsay Maxsted as Director Management For For 22 Re-elect Wayne Murdy as Director Management For For 23 Re-elect John Schubert as Director Management For For 24 Re-elect Shriti Vadera as Director Management For For 25 Re-elect Jac Nasser as Director Management For For BP PLC Meeting Date:APR 14, 2016 Record Date:FEB 19, 2016 Meeting Type:ANNUAL Ticker:BP. Security ID:055622104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Against 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Dr Brian Gilvary as Director Management For For 5 Re-elect Paul Anderson as Director Management For For 6 Re-elect Alan Boeckmann as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Cynthia Carroll as Director Management For For 9 Re-elect Ian Davis as Director Management For For 10 Re-elect Dame Ann Dowling as Director Management For For 11 Re-elect Brendan Nelson as Director Management For For 12 Elect Paula Reynolds as Director Management For For 13 Elect Sir John Sawers as Director Management For For 14 Re-elect Andrew Shilston as Director Management For For 15 Re-elect Carl-Henric Svanberg as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For BRISTOL-MYERS SQUIBB COMPANY Meeting Date:MAY 03, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:BMY Security ID:110122108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Lamberto Andreotti Management For For 1B Elect Director Peter J. Arduini Management For For 1C Elect Director Giovanni Caforio Management For For 1D Elect Director Laurie H. Glimcher Management For For 1E Elect Director Michael Grobstein Management For For 1F Elect Director Alan J. Lacy Management For For 1G Elect Director Thomas J. Lynch, Jr. Management For For 1H Elect Director Dinesh C. Paliwal Management For For 1I Elect Director Vicki L. Sato Management For For 1J Elect Director Gerald L. Storch Management For For 1K Elect Director Togo D. West, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For CBL & ASSOCIATES PROPERTIES, INC. Meeting Date:MAY 02, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:CBL Security ID:124830100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles B. Lebovtiz Management For For 1.2 Elect Director Stephen D. Lebovitz Management For For 1.3 Elect Director Gary L. Bryenton Management For For 1.4 Elect Director A. Larry Chapman Management For For 1.5 Elect Director Matthew S. Dominski Management For For 1.6 Elect Director John D. Griffith Management For For 1.7 Elect Director Richard J. Lieb Management For For 1.8 Elect Director Gary J. Nay Management For For 1.9 Elect Director Kathleen M. Nelson Management For For 2 Ratify Deloitte & Touche, LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Directors May Be Removed With or Without Cause Management For For CHEVRON CORPORATION Meeting Date:MAY 25, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander B. Cummings, Jr. - Resigned Management None None 1b Elect Director Linnet F. Deily Management For For 1c Elect Director Robert E. Denham Management For For 1d Elect Director Alice P. Gast Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jon M. Huntsman, Jr. Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director John S. Watson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Non-Employee Director Omnibus Stock Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 7 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 8 Annually Report Reserve Replacements in BTUs Shareholder Against Against 9 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 10 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against 11 Require Director Nominee with Environmental Experience Shareholder Against Against 12 Amend Bylaws Call Special Meetings Shareholder Against Against CISCO SYSTEMS, INC. Meeting Date:NOV 19, 2015 Record Date:SEP 21, 2015 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Brian L. Halla Management For For 1f Elect Director John L. Hennessy Management For For 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Charles H. Robbins Management For For 1j Elect Director Arun Sarin Management For For 1k Elect Director Steven M. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Adopt Holy Land Principles Shareholder Against Against 5 Adopt Proxy Access Right Shareholder Against Against COMMONWEALTH BANK OF AUSTRALIA Meeting Date:NOV 17, 2015 Record Date:NOV 15, 2015 Meeting Type:ANNUAL Ticker:CBA Security ID:Q26915100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect David Turner as Director Management For For 2b Elect Harrison Young as Director Management For For 2c Elect Wendy Stops as Director Management For For 3 Approve the Remuneration Report Management For For 4a Approve the Issuance of Securities to Ian Narev, Chief Executive Officer and Managing Director of the Company Management For For 4b Approve the Issuance of Reward Rights to Ian Narev, Chief Executive Officer and Managing Director of the Company Management For For 5 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management None For DAIMLER AG Meeting Date:APR 06, 2016 Record Date: Meeting Type:ANNUAL Ticker:DAI Security ID:D1668R123 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 3.25 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2016 Management For For 6.1 Elect Manfred Bischoff to the Supervisory Board Management For For 6.2 Elect Petraea Heynike to the Supervisory Board Management For For DEERE & COMPANY Meeting Date:FEB 24, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:DE Security ID:244199105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel R. Allen Management For For 1b Elect Director Crandall C. Bowles Management For For 1c Elect Director Vance D. Coffman Management For For 1d Elect Director Dipak C. Jain Management For For 1e Elect Director Michael O. Johanns Management For For 1f Elect Director Clayton M. Jones Management For For 1g Elect Director Brian M. Krzanich Management For For 1h Elect Director Gregory R. Page Management For For 1i Elect Director Sherry M. Smith Management For For 1j Elect Director Dmitri L. Stockton Management For For 1k Elect Director Sheila G. Talton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4a Adopt Proxy Access Right Shareholder Against For 4b Create Feasibility Plan for Net-Zero GHG Emissions Shareholder Against Against 4c Report on Consistency Between Corporate Values and Political Contributions Shareholder Against Against DOMINION RESOURCES, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:D Security ID:25746U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William P. Barr Management For For 1.2 Elect Director Helen E. Dragas Management For For 1.3 Elect Director James O. Ellis, Jr. Management For For 1.4 Elect Director Thomas F. Farrell, II Management For For 1.5 Elect Director John W. Harris Management For For 1.6 Elect Director Mark J. Kington Management For For 1.7 Elect Director Pamela J. Royal Management For For 1.8 Elect Director Robert H. Spilman, Jr. Management For For 1.9 Elect Director Michael E. Szymanczyk Management For For 1.10 Elect Director David A. Wollard Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Report on Potential Impact of Denial of a Certificate for North Anna 3 Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against For 7 Require Director Nominee with Environmental Experience Shareholder Against Against 8 Report on Financial and Physical Risks of Climate Change Shareholder Against Against 9 Report on Plans to Adapt to Distributed Energy Generation and Energy Efficiency Changes in Sector Shareholder Against Against DUKE ENERGY CORPORATION Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Angelakis Management For For 1.2 Elect Director Michael G. Browning Management For For 1.3 Elect Director Daniel R. DiMicco Management For For 1.4 Elect Director John H. Forsgren Management For For 1.5 Elect Director Lynn J. Good Management For For 1.6 Elect Director Ann Maynard Gray Management For For 1.7 Elect Director John T. Herron Management For For 1.8 Elect Director James B. Hyler, Jr. Management For For 1.9 Elect Director William E. Kennard Management For For 1.10 Elect Director E. Marie McKee Management For For 1.11 Elect Director Charles W. Moorman, IV Management For For 1.12 Elect Director Carlos A. Saladrigas Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against E. I. DU PONT DE NEMOURS AND COMPANY Meeting Date:APR 27, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:DD Security ID:263534109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lamberto Andreotti Management For For 1b Elect Director Edward D. Breen Management For For 1c Elect Director Robert A. Brown Management For For 1d Elect Director Alexander M. Cutler Management For For 1e Elect Director Eleuthere I. du Pont Management For For 1f Elect Director James L. Gallogly Management For For 1g Elect Director Marillyn A. Hewson Management For For 1h Elect Director Lois D. Juliber Management For For 1i Elect Director Ulf M. ('Mark') Schneider Management For For 1j Elect Director Lee M. Thomas Management For For 1k Elect Director Patrick J. Ward Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Create Employee Advisory Position for Board Shareholder Against Against 6 Report on Supply Chain Impact on Deforestation Shareholder Against Against 7 Report on Accident Reduction Efforts Shareholder Against For ELI LILLY AND COMPANY Meeting Date:MAY 02, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph Alvarez Management For For 1b Elect Director R. David Hoover Management For For 1c Elect Director Juan R. Luciano Management For For 1d Elect Director Franklyn G. Prendergast Management For For 1e Elect Director Kathi P. Seifert Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Report on Guidelines for Country Selection Shareholder Against Against ENERGY XXI LTD Meeting Date:DEC 01, 2015 Record Date:OCT 26, 2015 Meeting Type:ANNUAL Ticker:EXXI Security ID:G10082140 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Hill Feinberg as Director Management For For 1.2 Elect James LaChance as Director Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Ratify BDO USA, LLP as Auditors Management For For EXELON CORPORATION Meeting Date:APR 26, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony K. Anderson Management For For 1b Elect Director Ann C. Berzin Management For For 1c Elect Director Christopher M. Crane Management For For 1d Elect Director Yves C. de Balmann Management For For 1e Elect Director Nicholas DeBenedictis Management For For 1f Elect Director Nancy L. Gioia Management For For 1g Elect Director Linda P. Jojo Management For For 1h Elect Director Paul L. Joskow Management For For 1i Elect Director Robert J. Lawless Management For For 1j Elect Director Richard W. Mies Management For For 1k Elect Director John W. Rogers, Jr. Management For For 1l Elect Director Mayo A. Shattuck, III Management For For 1m Elect Director Stephen D. Steinour Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Provide Proxy Access Right Management For For FORD MOTOR COMPANY Meeting Date:MAY 12, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:F Security ID:345370860 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen G. Butler Management For For 1.2 Elect Director Kimberly A. Casiano Management For For 1.3 Elect Director Anthony F. Earley, Jr. Management For For 1.4 Elect Director Mark Fields Management For For 1.5 Elect Director Edsel B. Ford, II Management For Against 1.6 Elect Director William Clay Ford, Jr. Management For For 1.7 Elect Director James H. Hance, Jr. Management For For 1.8 Elect Director William W. Helman, IV Management For For 1.9 Elect Director Jon M. Huntsman, Jr. Management For For 1.10 Elect Director William E. Kennard Management For For 1.11 Elect Director John C. Lechleiter Management For For 1.12 Elect Director Ellen R. Marram Management For For 1.13 Elect Director Gerald L. Shaheen Management For For 1.14 Elect Director John L. Thornton Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Tax Benefits Preservation Plan Management For For 5 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 6 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For GENERAL ELECTRIC COMPANY Meeting Date:APR 27, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director Sebastien M. Bazin Management For For A2 Elect Director W. Geoffrey Beattie Management For For A3 Elect Director John J. Brennan Management For For A4 Elect Director Francisco D' Souza Management For For A5 Elect Director Marijn E. Dekkers Management For For A6 Elect Director Peter B. Henry Management For For A7 Elect Director Susan J. Hockfield Management For For A8 Elect Director Jeffrey R. Immelt Management For For A9 Elect Director Andrea Jung Management For For A10 Elect Director Robert W. Lane Management For For A11 Elect Director Rochelle B. Lazarus Management For For A12 Elect Director Lowell C. McAdam Management For For A13 Elect Director James J. Mulva Management For For A14 Elect Director James E. Rohr Management For For A15 Elect Director Mary L. Schapiro Management For For A16 Elect Director James S. Tisch Management For For B1 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For B2 Ratify KPMG LLP as Auditors Management For For C1 Report on Lobbying Payments and Policy Shareholder Against Against C2 Require Independent Board Chairman Shareholder Against Against C3 Adopt Holy Land Principles Shareholder Against Against C4 Restore or Provide for Cumulative Voting Shareholder Against Against C5 Performance-Based and/or Time-Based Equity Awards Shareholder Against Against C6 Report on Guidelines for Country Selection Shareholder Against Against GENERAL MOTORS COMPANY Meeting Date:JUN 07, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph J. Ashton Management For For 1b Elect Director Mary T. Barra Management For For 1c Elect Director Linda R. Gooden Management For For 1d Elect Director Joseph Jimenez Management For For 1e Elect Director Kathryn V. Marinello Management For For 1f Elect Director Jane L. Mendillo Management For For 1g Elect Director Michael G. Mullen Management For For 1h Elect Director James J. Mulva Management For For 1i Elect Director Patricia F. Russo Management For Against 1j Elect Director Thomas M. Schoewe Management For For 1k Elect Director Theodore M. Solso Management For For 1l Elect Director Carol M. Stephenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Adopt Holy Land Principles Shareholder Against Against HCP, INC. Meeting Date:APR 28, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:HCP Security ID:40414L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Brian G. Cartwright Management For For 1b Elect Director Christine N. Garvey Management For For 1c Elect Director David B. Henry Management For For 1d Elect Director James P. Hoffmann Management For For 1e Elect Director Lauralee E. Martin Management For For 1f Elect Director Michael D. McKee Management For For 1g Elect Director Peter L. Rhein Management For For 1h Elect Director Joseph P. Sullivan Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ILLINOIS TOOL WORKS INC. Meeting Date:MAY 06, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:ITW Security ID:452308109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel J. Brutto Management For For 1b Elect Director Susan Crown Management For For 1c Elect Director James W. Griffith Management For For 1d Elect Director Richard H. Lenny Management For For 1e Elect Director Robert S. Morrison Management For For 1f Elect Director E. Scott Santi Management For For 1g Elect Director James A. Skinner Management For For 1h Elect Director David B. Smith, Jr. Management For For 1i Elect Director Pamela B. Strobel Management For For 1j Elect Director Kevin M. Warren Management For For 1k Elect Director Anre D. Williams Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Exclude the Impact of Stock Buyback Programs on the Financial Metrics on which CEO Pay is Based Shareholder Against Against INTEL CORPORATION Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For For 1b Elect Director Aneel Bhusri Management For For 1c Elect Director Andy D. Bryant Management For For 1d Elect Director John J. Donahoe Management For For 1e Elect Director Reed E. Hundt Management For For 1f Elect Director Brian M. Krzanich Management For For 1g Elect Director James D. Plummer Management For For 1h Elect Director David S. Pottruck Management For For 1i Elect Director Frank D. Yeary Management For For 1j Elect Director David B. Yoffie Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Holy Land Principles Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Provide Vote Counting to Exclude Abstentions Shareholder Against Against JOHNSON & JOHNSON Meeting Date:APR 28, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary C. Beckerle Management For For 1b Elect Director D. Scott Davis Management For For 1c Elect Director Ian E. L. Davis Management For For 1d Elect Director Alex Gorsky Management For For 1e Elect Director Susan L. Lindquist Management For For 1f Elect Director Mark B. McClellan Management For For 1g Elect Director Anne M. Mulcahy Management For For 1h Elect Director William D. Perez Management For For 1i Elect Director Charles Prince Management For For 1j Elect Director A. Eugene Washington Management For For 1k Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Report on Policies for Safe Disposal of Prescription Drugs by Users Shareholder Against Against JPMORGAN CHASE & CO. Meeting Date:MAY 17, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against 7 Appoint Committee to Explore the Feasibly to Divest Non-Core Banking Segments Shareholder Against Against 8 Clawback Amendment Shareholder Against Against 9 Adopt Executive Compensation Philosophy with Social Factors Shareholder Against Against LOCKHEED MARTIN CORPORATION Meeting Date:APR 28, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:LMT Security ID:539830109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel F. Akerson Management For For 1b Elect Director Nolan D. Archibald Management For For 1c Elect Director Rosalind G. Brewer Management For For 1d Elect Director David B. Burritt Management For For 1e Elect Director Bruce A. Carlson Management For For 1f Elect Director James O. Ellis, Jr. Management For For 1g Elect Director Thomas J. Falk Management For For 1h Elect Director Marillyn A. Hewson Management For For 1i Elect Director James M. Loy Management For For 1j Elect Director Joseph W. Ralston Management For For 1k Elect Director Anne Stevens Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Bylaws Call Special Meetings Shareholder Against For LYONDELLBASELL INDUSTRIES NV Meeting Date:MAY 11, 2016 Record Date:APR 13, 2016 Meeting Type:ANNUAL Ticker:LYB Security ID:N53745100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Jacques Aigrain to Supervisory Board Management For For 1b Elect Lincoln Benet to Supervisory Board Management For For 1c Elect Nance K. Dicciani to Supervisory Board Management For For 1d Elect Bruce A. Smith to Supervisory Board Management For For 2a Elect Thomas Aebischer to Management Board Management For For 2b Elect Dan Coombs to Management Board Management For For 2c Elect James D. Guilfoyle to Management Board Management For For 3 Adopt Financial Statements and Statutory Reports Management For For 4 Approve Discharge of Management Board Management For For 5 Approve Discharge of Supervisory Board Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 7 Ratify PricewaterhouseCoopers Accountants N.V. as Auditors Management For For 8 Approve Dividends of USD 3.12 Per Share Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For MEDTRONIC PLC Meeting Date:DEC 11, 2015 Record Date:OCT 12, 2015 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MERCK & CO., INC. Meeting Date:MAY 24, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For Against 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Pamela J. Craig Management For For 1d Elect Director Kenneth C. Frazier Management For For 1e Elect Director Thomas H. Glocer Management For For 1f Elect Director C. Robert Kidder Management For For 1g Elect Director Rochelle B. Lazarus Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Paul B. Rothman Management For For 1j Elect Director Patricia F. Russo Management For Against 1k Elect Director Craig B. Thompson Management For For 1l Elect Director Wendell P. Weeks Management For For 1m Elect Director Peter C. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Policies for Safe Disposal of Prescription Drugs by Users Shareholder Against Against METLIFE, INC. Meeting Date:JUN 14, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director R. Glenn Hubbard Management For For 1.4 Elect Director Steven A. Kandarian Management For For 1.5 Elect Director Alfred F. Kelly, Jr. Management For For 1.6 Elect Director Edward J. Kelly, III Management For For 1.7 Elect Director William E. Kennard Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director Catherine R. Kinney Management For For 1.10 Elect Director Denise M. Morrison Management For For 1.11 Elect Director Kenton J. Sicchitano Management For For 1.12 Elect Director Lulu C. Wang Management For For 2 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against For MICROSOFT CORPORATION Meeting Date:DEC 02, 2015 Record Date:OCT 02, 2015 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For MORGAN STANLEY Meeting Date:MAY 17, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:MS Security ID:617446448 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Erskine B. Bowles Management For For 1b Elect Director Alistair Darling Management For For 1c Elect Director Thomas H. Glocer Management For For 1d Elect Director James P. Gorman Management For For 1e Elect Director Robert H. Herz Management For For 1f Elect Director Nobuyuki Hirano Management For For 1g Elect Director Klaus Kleinfeld Management For For 1h Elect Director Jami Miscik Management For For 1i Elect Director Donald T. Nicolaisen Management For For 1j Elect Director Hutham S. Olayan Management For For 1k Elect Director James W. Owens Management For For 1l Elect Director Ryosuke Tamakoshi Management For For 1m Elect Director Perry M. Traquina Management For For 1n Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against NESTLE SA Meeting Date:APR 07, 2016 Record Date: Meeting Type:ANNUAL Ticker:NESN Security ID:H57312649 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report (Non-binding) Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.25 per Share Management For For 4.1a Reelect Peter Brabeck-Letmathe as Director Management For For 4.1b Reelect Paul Bulcke as Director Management For For 4.1c Reelect Andreas Koopmann as Director Management For For 4.1d Reelect Beat Hess as Director Management For For 4.1e Reelect Renato Fassbind as Director Management For For 4.1f Reelect Steven G. Hoch as Director Management For For 4.1g Reelect Naina Lal Kidwai as Director Management For For 4.1h Reelect Jean-Pierre Roth as Director Management For For 4.1i Reelect Ann Veneman as Director Management For For 4.1j Reelect Henri de Castries as Director Management For For 4.1k Reelect Eva Cheng as Director Management For For 4.1l Reelect Ruth K. Oniang'o as Director Management For For 4.1m Reelect Patrick Aebischer as Director Management For For 4.2 Reelect Peter Brabeck-Letmathe as Board Chairman Management For For 4.3.1 Appoint Beat Hess as Member of the Compensation Committee Management For For 4.3.2 Appoint Andreas Koopmann as Member of the Compensation Committee Management For For 4.3.3 Appoint Jean-Pierre Roth as Member of the Compensation Committee Management For For 4.3.4 Appoint Patrick Aebischer as Member of the Compensation Committee Management For For 4.4 Ratify KPMG AG as Auditors Management For For 4.5 Designate Hartmann Dreyer as Independent Proxy Management For For 5.1 Approve Remuneration of Board of Directors in the Amount of CHF 10.5 Million Management For For 5.2 Approve Remuneration of Executive Committee in the Amount of CHF 60 Million Management For For 6 Approve CHF 7.6 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 7 Transact Other Business (Voting) Management Against Against NORDSTROM, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:JWN Security ID:655664100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shellye L. Archambeau Management For For 1b Elect Director Tanya L. Domier Management For For 1c Elect Director Enrique Hernandez, Jr. Management For For 1d Elect Director Blake W. Nordstrom Management For For 1e Elect Director Erik B. Nordstrom Management For For 1f Elect Director Peter E. Nordstrom Management For For 1g Elect Director Philip G. Satre Management For For 1h Elect Director Brad D. Smith Management For For 1i Elect Director Gordon A. Smith Management For For 1j Elect Director Bradley D. Tilden Management For For 1k Elect Director B. Kevin Turner Management For For 1l Elect Director Robert D. Walter Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:APR 29, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For Against 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Eugene L. Batchelder Management For For 1.4 Elect Director Stephen I. Chazen Management For For 1.5 Elect Director John E. Feick Management For For 1.6 Elect Director Margaret M. Foran Management For For 1.7 Elect Director Carlos M. Gutierrez Management For For 1.8 Elect Director Vicki A. Hollub Management For For 1.9 Elect Director William R. Klesse Management For Against 1.10 Elect Director Avedick B. Poladian Management For For 1.11 Elect Director Elisse B. Walter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Review and Assess Membership of Lobbying Organizations Shareholder Against Against 5 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For 6 Amend Bylaws Call Special Meetings Shareholder Against For 7 Report on Methane and Flaring Emissions Management and Reduction Targets Shareholder Against Against OUTFRONT MEDIA INC. Meeting Date:JUN 07, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:OUT Security ID:69007J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Nicolas Brien Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PEPSICO, INC. Meeting Date:MAY 04, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shona L. Brown Management For For 1b Elect Director George W. Buckley Management For For 1c Elect Director Cesar Conde Management For For 1d Elect Director Ian M. Cook Management For For 1e Elect Director Dina Dublon Management For For 1f Elect Director Rona A. Fairhead Management For For 1g Elect Director Richard W. Fisher Management For For 1h Elect Director William R. Johnson Management For For 1i Elect Director Indra K. Nooyi Management For For 1j Elect Director David C. Page Management For For 1k Elect Director Robert C. Pohlad Management For For 1l Elect Director Lloyd G. Trotter Management For For 1m Elect Director Daniel Vasella Management For For 1n Elect Director Alberto Weisser Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Establish a Board Committee on Sustainability Shareholder Against Against 6 Report on Plans to Minimize Pesticides' Impact on Pollinators Shareholder Against Against 7 Adopt Holy Land Principles Shareholder Against Against 8 Adopt Quantitative Renewable Energy Goals Shareholder Against Against PFIZER INC. Meeting Date:APR 28, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director Joseph J. Echevarria Management For For 1.4 Elect Director Frances D. Fergusson Management For For 1.5 Elect Director Helen H. Hobbs Management For For 1.6 Elect Director James M. Kilts Management For For 1.7 Elect Director Shantanu Narayen Management For For 1.8 Elect Director Suzanne Nora Johnson Management For For 1.9 Elect Director Ian C. Read Management For For 1.10 Elect Director Stephen W. Sanger Management For For 1.11 Elect Director James C. Smith Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Give Shareholders Final Say on Election of Directors Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against Against 7 Prohibit Tax Gross-ups on Inversions Shareholder Against Against PG&E CORPORATION Meeting Date:MAY 23, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:PCG Security ID:69331C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lewis Chew Management For For 1.2 Elect Director Anthony F. Earley, Jr. Management For For 1.3 Elect Director Fred J. Fowler Management For For 1.4 Elect Director Maryellen C. Herringer Management For For 1.5 Elect Director Richard C. Kelly Management For For 1.6 Elect Director Roger H. Kimmel Management For For 1.7 Elect Director Richard A. Meserve Management For For 1.8 Elect Director Forrest E. Miller Management For For 1.9 Elect Director Rosendo G. Parra Management For For 1.10 Elect Director Barbara L. Rambo Management For For 1.11 Elect Director Anne Shen Smith Management For For 1.12 Elect Director Barry Lawson Williams Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against PINNACLE WEST CAPITAL CORPORATION Meeting Date:MAY 18, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:PNW Security ID:723484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald E. Brandt Management For For 1.2 Elect Director Denis A. Cortese Management For For 1.3 Elect Director Richard P. Fox Management For For 1.4 Elect Director Michael L. Gallagher Management For For 1.5 Elect Director Roy A. Herberger, Jr. Management For For 1.6 Elect Director Dale E. Klein Management For For 1.7 Elect Director Humberto S. Lopez Management For For 1.8 Elect Director Kathryn L. Munro Management For For 1.9 Elect Director Bruce J. Nordstrom Management For For 1.10 Elect Director David P. Wagener Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Report on Lobbying Payments and Political Contributions Shareholder Against Against PPL CORPORATION Meeting Date:MAY 25, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:PPL Security ID:69351T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Adkins Management For For 1.2 Elect Director John W. Conway Management For For 1.3 Elect Director Steven G. Elliott Management For For 1.4 Elect Director Raja Rajamannar Management For For 1.5 Elect Director Craig A. Rogerson Management For For 1.6 Elect Director William H. Spence Management For For 1.7 Elect Director Natica von Althann Management For For 1.8 Elect Director Keith H. Williamson Management For For 1.9 Elect Director Armando Zagalo de Lima Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Increase Authorized Common Stock Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For 6 Require Independent Board Chairman Shareholder Against For 7 Assess Plans to Increase Distributed Low-Carbon Electricity Generation Shareholder Against Against PRAXAIR, INC. Meeting Date:APR 26, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Nance K. Dicciani Management For For 1.4 Elect Director Edward G. Galante Management For For 1.5 Elect Director Ira D. Hall Management For For 1.6 Elect Director Raymond W. LeBoeuf Management For For 1.7 Elect Director Larry D. McVay Management For For 1.8 Elect Director Denise L. Ramos Management For For 1.9 Elect Director Martin H. Richenhagen Management For For 1.10 Elect Director Wayne T. Smith Management For For 1.11 Elect Director Robert L. Wood Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Meeting Date:APR 19, 2016 Record Date:FEB 19, 2016 Meeting Type:ANNUAL Ticker:PEG Security ID:744573106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Willie A. Deese Management For For 1.2 Elect Director Albert R. Gamper, Jr. Management For For 1.3 Elect Director William V. Hickey Management For For 1.4 Elect Director Ralph Izzo Management For For 1.5 Elect Director Shirley Ann Jackson Management For For 1.6 Elect Director David Lilley Management For For 1.7 Elect Director Thomas A. Renyi Management For For 1.8 Elect Director Hak Cheol (H.C.) Shin Management For For 1.9 Elect Director Richard J. Swift Management For For 1.10 Elect Director Susan Tomasky Management For For 1.11 Elect Director Alfred W. Zollar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For QUALCOMM INCORPORATED Meeting Date:MAR 08, 2016 Record Date:JAN 11, 2016 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Raymond V. Dittamore Management For For 1c Elect Director Jeffrey W. Henderson Management For For 1d Elect Director Thomas W. Horton Management For For 1e Elect Director Paul E. Jacobs Management For For 1f Elect Director Harish Manwani Management For For 1g Elect Director Mark D. McLaughlin Management For For 1h Elect Director Steve Mollenkopf Management For For 1i Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1j Elect Director Francisco Ros Management For For 1k Elect Director Jonathan J. Rubinstein Management For For 1l Elect Director Anthony J. Vinciquerra Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Proxy Access Shareholder Against For RAYTHEON COMPANY Meeting Date:MAY 26, 2016 Record Date:APR 05, 2016 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Tracy A. Atkinson Management For For 1b Elect Director Robert E. Beauchamp Management For For 1c Elect Director James E. Cartwright Management For For 1d Elect Director Vernon E. Clark Management For For 1e Elect Director Stephen J. Hadley Management For For 1f Elect Director Thomas A. Kennedy Management For For 1g Elect Director Letitia A. Long Management For For 1h Elect Director George R. Oliver Management For For 1i Elect Director Michael C. Ruettgers Management For For 1j Elect Director William R. Spivey Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For For 5 Adopt a Payout Policy Giving Preference to Share Buybacks Over Dividends Shareholder Against Against 6 Proxy Access Shareholder Against Against REPUBLIC SERVICES, INC. Meeting Date:MAY 06, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:RSG Security ID:760759100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ramon A. Rodriguez Management For For 1b Elect Director Tomago Collins Management For For 1c Elect Director James W. Crownover Management For For 1d Elect Director Ann E. Dunwoody Management For For 1e Elect Director William J. Flynn Management For For 1f Elect Director Manuel Kadre Management For For 1g Elect Director Michael Larson Management For For 1h Elect Director W. Lee Nutter Management For For 1i Elect Director Donald W. Slager Management For For 1j Elect Director John M. Trani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Provide Proxy Access Right Management For For 5 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against RIO TINTO PLC Meeting Date:APR 14, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:RIO Security ID:767204100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report for UK Law Purposes Management For For 3 Approve Remuneration Report for Australian Law Purposes Management For For 4 Re-elect Robert Brown as Director Management For For 5 Re-elect Megan Clark as Director Management For For 6 Re-elect Jan du Plessis as Director Management For For 7 Re-elect Ann Godbehere as Director Management For For 8 Re-elect Anne Lauvergeon as Director Management For For 9 Re-elect Michael L'Estrange as Director Management For For 10 Re-elect Chris Lynch as Director Management For For 11 Re-elect Paul Tellier as Director Management For For 12 Re-elect Simon Thompson as Director Management For For 13 Re-elect John Varley as Director Management For For 14 Re-elect Sam Walsh as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Approve Strategic Resilience for 2035 and Beyond Shareholder For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For ROYAL BANK OF CANADA Meeting Date:APR 06, 2016 Record Date:FEB 08, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:RY Security ID:780087102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Geoffrey Beattie Management For For 1.2 Elect Director Jacynthe Cote Management For For 1.3 Elect Director Toos N. Daruvala Management For For 1.4 Elect Director David F. Denison Management For For 1.5 Elect Director Richard L. George Management For For 1.6 Elect Director Alice D. Laberge Management For For 1.7 Elect Director Michael H. McCain Management For For 1.8 Elect Director David I. McKay Management For For 1.9 Elect Director Heather Munroe-Blum Management For For 1.10 Elect Director Thomas A. Renyi Management For For 1.11 Elect Director Edward Sonshine Management For For 1.12 Elect Director Kathleen P. Taylor Management For For 1.13 Elect Director Bridget A. van Kralingen Management For For 1.14 Elect Director Thierry Vandal Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Confirm By-law Amendment to Increase Maximum Aggregate Board Compensation Management For For 5 SP 1: Simplify Financial Reporting Shareholder Against Against ROYAL DUTCH SHELL PLC Meeting Date:JAN 27, 2016 Record Date:JAN 04, 2016 Meeting Type:SPECIAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Cash and Share Offer for BG Group plc Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 24, 2016 Record Date:APR 14, 2016 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Ben van Beurden as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Euleen Goh as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Hans Wijers as Director Management For For 12 Re-elect Patricia Woertz as Director Management For For 13 Re-elect Gerrit Zalm as Director Management For For 14 Appoint Ernst & Young LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve that Shell will become a Renewable Energy Company by Investing the Profits from Fossil Fuels in Renewable Energy Shareholder Against Against SANOFI Meeting Date:MAY 04, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:SAN Security ID:80105N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.93 per Share Management For For 4 Reelect Laurent Attal as Director Management For For 5 Reelect Claudie Haignere as Director Management For For 6 Reelect Carole Piwnica as Director Management For For 7 Elect Thomas Sudhof as Director Management For For 8 Elect Diane Souza as Director Management For For 9 Advisory Vote on Compensation of Serge Weinberg, Chairman Management For For 10 Advisory Vote on Compensation of Olivier Brandicourt, CEO Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 1 Authorize up to 0.5 Percent of Issued Capital for Use in Stock Option Plans Management For For 2 Authorize up to 1.5 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 3 Authorize Filing of Required Documents/Other Formalities Management For For SEMPRA ENERGY Meeting Date:MAY 12, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director Kathleen L. Brown Management For For 1.3 Elect Director Pablo A. Ferrero Management For For 1.4 Elect Director William D. Jones Management For For 1.5 Elect Director William G. Ouchi Management For For 1.6 Elect Director Debra L. Reed Management For For 1.7 Elect Director William C. Rusnack Management For For 1.8 Elect Director William P. Rutledge Management For For 1.9 Elect Director Lynn Schenk Management For For 1.10 Elect Director Jack T. Taylor Management For For 1.11 Elect Director James C. Yardley Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SIEMENS AG Meeting Date:JAN 26, 2016 Record Date: Meeting Type:ANNUAL Ticker:SIE Security ID:D69671218 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014/2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 3.50 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2014/2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014/2015 Management For For 5 Ratify Ernst & Young GmbH as Auditors for Fiscal 2015/2016 Management For For 6.1 Reelect Nicola Leibinger-Kammueller to the Supervisory Board Management For For 6.2 Reelect Jim Hagemann Snabe to the Supervisory Board Management For For 6.3 Reelect Werner Wenning to the Supervisory Board Management For For 7 Approve Creation of EUR 90 Million Pool of Capital for Employee Stock Purchase Plan Management For For 8 Approve Spin-Off and Takeover Agreement with Siemens Healthcare GmbH Management For For SSE PLC Meeting Date:JUL 23, 2015 Record Date:JUL 21, 2015 Meeting Type:ANNUAL Ticker:SSE Security ID:G8842P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Alistair Phillips-Davies as Director Management For For 5 Re-elect Gregor Alexander as Director Management For For 6 Re-elect Jeremy Beeton as Director Management For For 7 Re-elect Katie Bickerstaffe as Director Management For For 8 Re-elect Sue Bruce as Director Management For For 9 Re-elect Richard Gillingwater as Director Management For For 10 Re-elect Peter Lynas as Director Management For For 11 Reappoint KPMG LLP as Auditors Management For For 12 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 17 Approve Scrip Dividend Scheme Management For For 18 Ratify and Confirm Payment of the Dividends Management For For SYSCO CORPORATION Meeting Date:NOV 18, 2015 Record Date:SEP 21, 2015 Meeting Type:ANNUAL Ticker:SYY Security ID:871829107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John M. Cassaday Management For For 1b Elect Director Judith B. Craven Management For For 1c Elect Director William J. DeLaney Management For For 1d Elect Director Joshua D. Frank Management For For 1e Elect Director Larry C. Glasscock Management For For 1f Elect Director Jonathan Golden Management For Against 1g Elect Director Joseph A. Hafner, Jr. Management For For 1h Elect Director Hans-Joachim Koerber Management For For 1i Elect Director Nancy S. Newcomb Management For For 1j Elect Director Nelson Peltz Management For For 1k Elect Director Richard G. Tilghman Management For For 1l Elect Director Jackie M. Ward Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For TARGET CORPORATION Meeting Date:JUN 08, 2016 Record Date:APR 11, 2016 Meeting Type:ANNUAL Ticker:TGT Security ID:87612E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne S. Austin Management For For 1b Elect Director Douglas M. Baker, Jr. Management For For 1c Elect Director Brian C. Cornell Management For For 1d Elect Director Calvin Darden Management For For 1e Elect Director Henrique De Castro Management For For 1f Elect Director Robert L. Edwards Management For For 1g Elect Director Melanie L. Healey Management For For 1h Elect Director Donald R. Knauss Management For For 1i Elect Director Monica C. Lozano Management For For 1j Elect Director Mary E. Minnick Management For For 1k Elect Director Anne M. Mulcahy Management For For 1l Elect Director Derica W. Rice Management For For 1m Elect Director Kenneth L. Salazar Management For For 1n Elect Director John G. Stumpf Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Guidelines for Country Selection Shareholder Against Against TELSTRA CORPORATION LIMITED Meeting Date:OCT 13, 2015 Record Date:OCT 11, 2015 Meeting Type:ANNUAL Ticker:TLS Security ID:Q8975N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 3a Elect Russell A. Higgins as Director Management For For 3b Elect Margaret L. Seale as Director Management For For 3c Elect Steven M. Vamos as Director Management For For 3d Elect Traci (Trae) Vassallo as Director Management For For 4 Approve the Grant of 758,564 Performance Rights to Andrew Penn, Chief Executive Officer of the Company Management For For 5 Approve the Remuneration Report Management For For TELUS CORPORATION Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:T Security ID:87971M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. H. (Dick) Auchinleck Management For For 1.2 Elect Director Micheline Bouchard Management For For 1.3 Elect Director Raymond T. Chan Management For For 1.4 Elect Director Stockwell Day Management For For 1.5 Elect Director Lisa de Wilde Management For For 1.6 Elect Director Darren Entwistle Management For For 1.7 Elect Director Mary Jo Haddad Management For For 1.8 Elect Director John S. Lacey Management For For 1.9 Elect Director William (Bill) A. MacKinnon Management For For 1.10 Elect Director John Manley Management For For 1.11 Elect Director Sarabjit (Sabi) S. Marwah Management For For 1.12 Elect Director David L. Mowat Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Shareholder Rights Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For TEXAS INSTRUMENTS INCORPORATED Meeting Date:APR 21, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:TXN Security ID:882508104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph W. Babb, Jr. Management For For 1b Elect Director Mark A. Blinn Management For For 1c Elect Director Daniel A. Carp Management For For 1d Elect Director Janet F. Clark Management For For 1e Elect Director Carrie S. Cox Management For For 1f Elect Director Ronald Kirk Management For For 1g Elect Director Pamela H. Patsley Management For For 1h Elect Director Robert E. Sanchez Management For For 1i Elect Director Wayne R. Sanders Management For For 1j Elect Director Richard K. Templeton Management For For 1k Elect Director Christine Todd Whitman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For THE BOEING COMPANY Meeting Date:MAY 02, 2016 Record Date:MAR 03, 2016 Meeting Type:ANNUAL Ticker:BA Security ID:097023105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David L. Calhoun Management For For 1b Elect Director Arthur D. Collins, Jr. Management For For 1c Elect Director Kenneth M. Duberstein Management For For 1d Elect Director Edmund P. Giambastiani, Jr. Management For For 1e Elect Director Lynn J. Good Management For For 1f Elect Director Lawrence W. Kellner Management For For 1g Elect Director Edward M. Liddy Management For For 1h Elect Director Dennis A. Muilenburg Management For For 1i Elect Director Susan C. Schwab Management For For 1j Elect Director Randall L. Stephenson Management For For 1k Elect Director Ronald A. Williams Management For For 1l Elect Director Mike S. Zafirovski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For 7 Report on Weapon Sales to Israel Shareholder Against Against THE DOW CHEMICAL COMPANY Meeting Date:MAY 12, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:DOW Security ID:260543103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ajay Banga Management For For 1b Elect Director Jacqueline K. Barton Management For For 1c Elect Director James A. Bell Management For For 1d Elect Director Richard K. Davis Management For For 1e Elect Director Jeff M. Fettig Management For For 1f Elect Director Andrew N. Liveris Management For For 1g Elect Director Mark Loughridge Management For For 1h Elect Director Raymond J. Milchovich Management For For 1i Elect Director Robert S. Miller Management For For 1j Elect Director Paul Polman Management For For 1k Elect Director Dennis H. Reilley Management For For 1l Elect Director James M. Ringler Management For For 1m Elect Director Ruth G. Shaw Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against For THE MOSAIC COMPANY Meeting Date:MAY 19, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:MOS Security ID:61945C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Provide Directors May Be Removed With or Without Cause Management For For 2 Eliminate Class of Common Stock Management For For 3a Elect Director Nancy E. Cooper Management For For 3b Elect Director Gregory L. Ebel Management For For 3c Elect Director Timothy S. Gitzel Management For For 3d Elect Director Denise C. Johnson Management For For 3e Elect Director Emery N. Koenig Management For For 3f Elect Director Robert L. Lumpkins Management For For 3g Elect Director William T. Monahan Management For For 3h Elect Director James ('Joc') C. O'Rourke Management For For 3i Elect Director James L. Popowich Management For For 3j Elect Director David T. Seaton Management For For 3k Elect Director Steven M. Seibert Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Other Business Management For For THE SOUTHERN COMPANY Meeting Date:MAY 25, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:SO Security ID:842587107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Juanita Powell Baranco Management For For 1b Elect Director Jon A. Boscia Management For For 1c Elect Director Henry A. 'Hal' Clark, III Management For For 1d Elect Director Thomas A. Fanning Management For For 1e Elect Director David J. Grain Management For For 1f Elect Director Veronica M. Hagen Management For For 1g Elect Director Warren A. Hood, Jr. Management For For 1h Elect Director Linda P. Hudson Management For For 1i Elect Director Donald M. James Management For For 1j Elect Director John D. Johns Management For For 1k Elect Director Dale E. Klein Management For For 1l Elect Director William G. Smith, Jr. Management For For 1m Elect Director Steven R. Specker Management For For 1n Elect Director Larry D. Thompson Management For For 1o Elect Director E. Jenner Wood, III Management For For 2 Provide Proxy Access Right Management For For 3 Reduce Supermajority Vote Requirement Management For For 4 Eliminate Fair Price Provision Management For For 5 Permit Board to Amend Bylaws Without Shareholder Consent Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Amend Omnibus Stock Plan Management For For 8 Ratify Deloitte & Touche as Auditors Management For For 9 Report on Strategy for Aligning with 2 Degree Scenario Shareholder Against Against 10 Report on Financial Risks of Stranded Carbon Assets Shareholder Against Against THE TORONTO-DOMINION BANK Meeting Date:MAR 31, 2016 Record Date:FEB 01, 2016 Meeting Type:ANNUAL Ticker:TD Security ID:891160509 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William E. Bennett Management For For 1.2 Elect Director Amy W. Brinkley Management For For 1.3 Elect Director Brian C. Ferguson Management For For 1.4 Elect Director Colleen A. Goggins Management For For 1.5 Elect Director Mary Jo Haddad Management For For 1.6 Elect Director Jean-Rene Halde Management For For 1.7 Elect Director David E. Kepler Management For For 1.8 Elect Director Brian M. Levitt Management For For 1.9 Elect Director Alan N. MacGibbon Management For For 1.10 Elect Director Karen E. Maidment Management For For 1.11 Elect Director Bharat B. Masrani Management For For 1.12 Elect Director Irene R. Miller Management For For 1.13 Elect Director Nadir H. Mohamed Management For For 1.14 Elect Director Claude Mongeau Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 SP A: Simplify Financial Information Shareholder Against Against 5 SP B: Pay Fair Share of Taxes Shareholder Against Against TOTAL SA Meeting Date:MAY 24, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:FP Security ID:89151E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.44 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Reelect Gerard Lamarche as Director Management For Against 7 Elect Maria Van der Hoeven as Director Management For For 8 Elect Jean Lemierre as Director Management For For 9 Elect Renata Perycz as Representative of Employee Shareholders to the Board Management For For A Elect Charles Keller as Representative of Employee Shareholders to the Board Management Against Against B Elect Werner Guyot as Representative of Employee Shareholders to the Board Management Against Against 10 Renew Appointment of Ernst and Young Audit as Auditor Management For For 11 Renew Appointment of KPMG SA as Auditor Management For For 12 Renew Appointment of Auditex as Alternate Auditor Management For For 13 Appoint Salustro Reydel SA as Alternate Auditor Management For For 14 Approve Auditors' Special Report on Related-Party Transactions Including a New Transaction with Thierry Desmarest Management For For 15 Approve Agreements with Patrick Pouyanne Management For For 16 Advisory Vote on Compensation of Thierry Desmarest, Chairman until Dec. 18, 2015 Management For For 17 Advisory Vote on Compensation of Patrick Pouyanne, CEO until Dec. 18, 2015, CEO and Chairman since Dec. 19, 2015 Management For For 18 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights and/or Capitalization of Reserves for Bonus Issue or Increase in Par Value up to Aggregate Nominal Amount of EUR 2.5 Billion Management For For 19 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 600 Million Management For For 20 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 600 Million Management For For 21 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Items 19 and 20 Management For For 22 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 23 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 24 Authorize up to 0.8 Percent of Issued Capital for Use in Restricted Stock Plans Management For Against 25 Authorize up to 0.75 Percent of Issued Capital for Use in Stock Option Plans Management For Against U.S. BANCORP Meeting Date:APR 19, 2016 Record Date:FEB 23, 2016 Meeting Type:ANNUAL Ticker:USB Security ID:902973304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Baker, Jr. Management For For 1b Elect Director Warner L. Baxter Management For For 1c Elect Director Marc N. Casper Management For For 1d Elect Director Arthur D. Collins, Jr. Management For For 1e Elect Director Richard K. Davis Management For For 1f Elect Director Kimberly J. Harris Management For For 1g Elect Director Roland A. Hernandez Management For For 1h Elect Director Doreen Woo Ho Management For For 1i Elect Director Olivia F. Kirtley Management For For 1j Elect Director Karen S. Lynch Management For For 1k Elect Director David B. O'Maley Management For For 1l Elect Director O'dell M. Owens Management For For 1m Elect Director Craig D. Schnuck Management For For 1n Elect Director Scott W. Wine Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Adopt Share Retention Policy For Senior Executives Shareholder Against Against UNION PACIFIC CORPORATION Meeting Date:MAY 12, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:UNP Security ID:907818108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew H. Card, Jr. Management For For 1.2 Elect Director Erroll B. Davis, Jr. Management For For 1.3 Elect Director David B. Dillon Management For For 1.4 Elect Director Lance M. Fritz Management For For 1.5 Elect Director Charles C. Krulak Management For For 1.6 Elect Director Jane H. Lute Management For For 1.7 Elect Director Michael R. McCarthy Management For For 1.8 Elect Director Michael W. McConnell Management For For 1.9 Elect Director Thomas F. McLarty, III Management For For 1.10 Elect Director Steven R. Rogel Management For For 1.11 Elect Director Jose H. Villarreal Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 25, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John V. Faraci Management For For 1b Elect Director Jean-Pierre Garnier Management For For 1c Elect Director Gregory J. Hayes Management For For 1d Elect Director Edward A. Kangas Management For For 1e Elect Director Ellen J. Kullman Management For For 1f Elect Director Marshall O. Larsen Management For For 1g Elect Director Harold McGraw, III Management For For 1h Elect Director Richard B. Myers Management For For 1i Elect Director Fredric G. Reynolds Management For For 1j Elect Director Brian C. Rogers Management For For 1k Elect Director H. Patrick Swygert Management For For 1l Elect Director Andre Villeneuve Management For For 1m Elect Director Christine Todd Whitman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Eliminate Cumulative Voting Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VERIZON COMMUNICATIONS INC. Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:VZ Security ID:92343V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shellye L. Archambeau Management For For 1.2 Elect Director Mark T. Bertolini Management For For 1.3 Elect Director Richard L. Carrion Management For For 1.4 Elect Director Melanie L. Healey Management For For 1.5 Elect Director M. Frances Keeth Management For For 1.6 Elect Director Karl-Ludwig Kley Management For For 1.7 Elect Director Lowell C. McAdam Management For For 1.8 Elect Director Donald T. Nicolaisen Management For For 1.9 Elect Director Clarence Otis, Jr. Management For For 1.10 Elect Director Rodney E. Slater Management For For 1.11 Elect Director Kathryn A. Tesija Management For For 1.12 Elect Director Gregory D. Wasson Management For For 1.13 Elect Director Gregory G. Weaver Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Quantitative Renewable Energy Goals Shareholder Against Against 5 Report on Indirect Political Contributions Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against For 7 Require Independent Board Chairman Shareholder Against Against 8 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Shareholder Against Against 9 Stock Retention/Holding Period Shareholder Against Against VODAFONE GROUP PLC Meeting Date:JUL 28, 2015 Record Date:JUL 24, 2015 Meeting Type:ANNUAL Ticker:VOD Security ID:G93882192 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Nick Read as Director Management For For 5 Re-elect Sir Crispin Davis as Director Management For For 6 Elect Dr Mathias Dopfner as Director Management For For 7 Re-elect Dame Clara Furse as Director Management For For 8 Re-elect Valerie Gooding as Director Management For For 9 Re-elect Renee James as Director Management For For 10 Re-elect Samuel Jonah as Director Management For For 11 Re-elect Nick Land as Director Management For For 12 Re-elect Philip Yea as Director Management For For 13 Approve Final Dividend Management For For 14 Approve Remuneration Report Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For WASTE MANAGEMENT, INC. Meeting Date:MAY 12, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:WM Security ID:94106L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Bradbury H. Anderson Management For For 1b Elect Director Frank M. Clark, Jr. Management For For 1c Elect Director Andres R. Gluski Management For For 1d Elect Director Patrick W. Gross Management For For 1e Elect Director Victoria M. Holt Management For For 1f Elect Director Kathleen M. Mazzarella Management For For 1g Elect Director John C. Pope Management For For 1h Elect Director W. Robert Reum Management For For 1i Elect Director David P. Steiner Management For For 1j Elect Director Thomas H. Weidemeyer Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against WELLS FARGO & COMPANY Meeting Date:APR 26, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Elizabeth A. Duke Management For For 1f Elect Director Susan E. Engel Management For For 1g Elect Director Enrique Hernandez, Jr. Management For For 1h Elect Director Donald M. James Management For For 1i Elect Director Cynthia H. Milligan Management For For 1j Elect Director Federico F. Pena Management For For 1k Elect Director James H. Quigley Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 1o Elect Director Suzanne M. Vautrinot Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against WHOLE FOODS MARKET, INC. Meeting Date:SEP 15, 2015 Record Date:JUL 20, 2015 Meeting Type:ANNUAL Ticker:WFM Security ID:966837106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Elstrott Management For For 1.2 Elect Director Shahid 'Hass' Hassan Management For For 1.3 Elect Director Stephanie Kugelman Management For For 1.4 Elect Director John Mackey Management For For 1.5 Elect Director Walter Robb Management For For 1.6 Elect Director Jonathan Seiffer Management For For 1.7 Elect Director Morris 'Mo' Siegel Management For For 1.8 Elect Director Jonathan Sokoloff Management For For 1.9 Elect Director Ralph Sorenson Management For For 1.10 Elect Director Gabrielle Sulzberger Management For For 1.11 Elect Director William 'Kip' Tindell, III Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young as Auditors Management For For 4 Increase Authorized Common Stock Management For Against 5 Limit Accelerated Vesting of Awards Shareholder Against Against XCEL ENERGY INC. Meeting Date:MAY 18, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:XEL Security ID:98389B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gail K. Boudreaux Management For For 1b Elect Director Richard K. Davis Management For For 1c Elect Director Ben Fowke Management For For 1d Elect Director Richard T. O'Brien Management For For 1e Elect Director Christopher J. Policinski Management For For 1f Elect Director James T. Prokopanko Management For For 1g Elect Director A. Patricia Sampson Management For For 1h Elect Director James J. Sheppard Management For For 1i Elect Director David A. Westerlund Management For For 1j Elect Director Kim Williams Management For For 1k Elect Director Timothy V. Wolf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against Franklin U.S. Government Securities Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Utilities Fund ALLETE, INC. Meeting Date:MAY 10, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:ALE Security ID:018522300 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kathryn W. Dindo Management For For 1b Elect Director Sidney W. Emery, Jr. Management For For 1c Elect Director George G. Goldfarb Management For For 1d Elect Director James S. Haines, Jr. Management For For 1e Elect Director Alan R. Hodnik Management For For 1f Elect Director James J. Hoolihan Management For For 1g Elect Director Heidi E. Jimmerson Management For For 1h Elect Director Madeleine W. Ludlow Management For For 1i Elect Director Douglas C. Neve Management For For 1j Elect Director Leonard C. Rodman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ALLIANT ENERGY CORPORATION Meeting Date:MAY 13, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:LNT Security ID:018802108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael L. Bennett Management For For 1.2 Elect Director Deborah B. Dunie Management For For 1.3 Elect Director Darryl B. Hazel Management For For 1.4 Elect Director Thomas F. O'Toole Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For AMEREN CORPORATION Meeting Date:APR 28, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:AEE Security ID:023608102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Warner L. Baxter Management For For 1.2 Elect Director Catherine S. Brune Management For For 1.3 Elect Director J. Edward Coleman Management For For 1.4 Elect Director Ellen M. Fitzsimmons Management For For 1.5 Elect Director Rafael Flores Management For For 1.6 Elect Director Walter J. Galvin Management For For 1.7 Elect Director Richard J. Harshman Management For For 1.8 Elect Director Gayle P.W. Jackson Management For For 1.9 Elect Director James C. Johnson Management For For 1.10 Elect Director Steven H. Lipstein Management For For 1.11 Elect Director Stephen R. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Report Analyzing Renewable Energy Adoption Shareholder Against Against 5 Adopt Share Retention Policy For Senior Executives Shareholder Against Against AMERICAN ELECTRIC POWER COMPANY, INC. Meeting Date:APR 26, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:AEP Security ID:025537101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nicholas K. Akins Management For For 1.2 Elect Director David J. Anderson Management For For 1.3 Elect Director J. Barnie Beasley, Jr. Management For For 1.4 Elect Director Ralph D. Crosby, Jr. Management For For 1.5 Elect Director Linda A. Goodspeed Management For For 1.6 Elect Director Thomas E. Hoaglin Management For For 1.7 Elect Director Sandra Beach Lin Management For For 1.8 Elect Director Richard C. Notebaert Management For For 1.9 Elect Director Lionel L. Nowell ,III Management For For 1.10 Elect Director Stephen S. Rasmussen Management For For 1.11 Elect Director Oliver G. Richard, III Management For For 1.12 Elect Director Sara Martinez Tucker Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMERICAN WATER WORKS COMPANY, INC. Meeting Date:MAY 13, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:AWK Security ID:030420103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Julie A. Dobson Management For For 1b Elect Director Paul J. Evanson Management For For 1c Elect Director Martha Clark Goss Management For For 1d Elect Director Richard R. Grigg Management For For 1e Elect Director Veronica M. Hagen Management For For 1f Elect Director Julia L. Johnson Management For For 1g Elect Director Karl F. Kurz Management For For 1h Elect Director George MacKenzie Management For For 1i Elect Director Susan N. Story Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For BLACK HILLS CORPORATION Meeting Date:APR 26, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:BKH Security ID:092113109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary L. Pechota Management For For 1.2 Elect Director Mark A. Schober Management For For 1.3 Elect Director Thomas J. Zeller Management For For 2 Authorize Increase in Indebtedness Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CENTERPOINT ENERGY, INC. Meeting Date:APR 28, 2016 Record Date:MAR 03, 2016 Meeting Type:ANNUAL Ticker:CNP Security ID:15189T107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Milton Carroll Management For For 1b Elect Director Michael P. Johnson Management For For 1c Elect Director Janiece M. Longoria Management For For 1d Elect Director Scott J. McLean Management For For 1e Elect Director Theodore F. Pound Management For For 1f Elect Director Scott M. Prochazka Management For For 1g Elect Director Susan O. Rheney Management For For 1h Elect Director Phillip R. Smith Management For For 1i Elect Director Peter S. Wareing Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against CMS ENERGY CORPORATION Meeting Date:MAY 06, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:CMS Security ID:125896100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jon E. Barfield Management For For 1b Elect Director Deborah H. Butler Management For For 1c Elect Director Kurt L. Darrow Management For For 1d Elect Director Stephen E. Ewing Management For For 1e Elect Director Richard M. Gabrys Management For For 1f Elect Director William D. Harvey Management For For 1g Elect Director Philip R. Lochner, Jr. Management For For 1h Elect Director Patricia K. Poppe Management For For 1i Elect Director John G. Russell Management For For 1j Elect Director Myrna M. Soto Management For For 1k Elect Director John G. Sznewajs Management For For 1l Elect Director Laura H. Wright Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For COLUMBIA PIPELINE GROUP, INC. Meeting Date:JUN 22, 2016 Record Date:MAY 18, 2016 Meeting Type:SPECIAL Ticker:CPGX Security ID:198280109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For CONSOLIDATED EDISON, INC. Meeting Date:MAY 16, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:ED Security ID:209115104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Vincent A. Calarco Management For For 1b Elect Director George Campbell, Jr. Management For For 1c Elect Director Michael J. Del Giudice Management For For 1d Elect Director Ellen V. Futter Management For For 1e Elect Director John F. Killian Management For For 1f Elect Director John McAvoy Management For For 1g Elect Director Armando J. Olivera Management For For 1h Elect Director Michael W. Ranger Management For For 1i Elect Director Linda S. Sanford Management For For 1j Elect Director L. Frederick Sutherland Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DOMINION RESOURCES, INC. Meeting Date:MAY 11, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:D Security ID:25746U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William P. Barr Management For For 1.2 Elect Director Helen E. Dragas Management For For 1.3 Elect Director James O. Ellis, Jr. Management For For 1.4 Elect Director Thomas F. Farrell, II Management For For 1.5 Elect Director John W. Harris Management For For 1.6 Elect Director Mark J. Kington Management For For 1.7 Elect Director Pamela J. Royal Management For For 1.8 Elect Director Robert H. Spilman, Jr. Management For For 1.9 Elect Director Michael E. Szymanczyk Management For For 1.10 Elect Director David A. Wollard Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Report on Potential Impact of Denial of a Certificate for North Anna 3 Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against For 7 Require Director Nominee with Environmental Experience Shareholder Against Against 8 Report on Financial and Physical Risks of Climate Change Shareholder Against Against 9 Report on Plans to Adapt to Distributed Energy Generation and Energy Efficiency Changes in Sector Shareholder Against Against DTE ENERGY COMPANY Meeting Date:MAY 05, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:DTE Security ID:233331107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerard M. Anderson Management For For 1.2 Elect Director David A. Brandon Management For For 1.3 Elect Director W. Frank Fountain, Jr. Management For For 1.4 Elect Director Charles G. McClure, Jr. Management For For 1.5 Elect Director Gail J. McGovern Management For For 1.6 Elect Director Mark A. Murray Management For For 1.7 Elect Director James B. Nicholson Management For For 1.8 Elect Director Charles W. Pryor, Jr. Management For For 1.9 Elect Director Josue Robles, Jr. Management For For 1.10 Elect Director Ruth G. Shaw Management For For 1.11 Elect Director David A. Thomas Management For For 1.12 Elect Director James H. Vandenberghe Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Political Contributions Shareholder Against Against 5 Assess Plans to Increase Distributed Low-Carbon Electricity Generation Shareholder Against Against DUKE ENERGY CORPORATION Meeting Date:MAY 05, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Angelakis Management For For 1.2 Elect Director Michael G. Browning Management For For 1.3 Elect Director Daniel R. DiMicco Management For For 1.4 Elect Director John H. Forsgren Management For For 1.5 Elect Director Lynn J. Good Management For For 1.6 Elect Director Ann Maynard Gray Management For For 1.7 Elect Director John T. Herron Management For For 1.8 Elect Director James B. Hyler, Jr. Management For For 1.9 Elect Director William E. Kennard Management For For 1.10 Elect Director E. Marie McKee Management For For 1.11 Elect Director Charles W. Moorman, IV Management For For 1.12 Elect Director Carlos A. Saladrigas Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against EDISON INTERNATIONAL Meeting Date:APR 28, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:EIX Security ID:281020107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jagjeet S. Bindra Management For For 1.2 Elect Director Vanessa C.L. Chang Management For For 1.3 Elect Director Theodore F. Craver, Jr. Management For For 1.4 Elect Director James T. Morris Management For For 1.5 Elect Director Richard T. Schlosberg, III Management For For 1.6 Elect Director Linda G. Stuntz Management For For 1.7 Elect Director William P. Sullivan Management For For 1.8 Elect Director Ellen O. Tauscher Management For For 1.9 Elect Director Peter J. Taylor Management For For 1.10 Elect Director Brett White Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Proxy Access Right Shareholder Against Against ENBRIDGE INC. Meeting Date:MAY 12, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:ENB Security ID:29250N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Arledge Management For For 1.2 Elect Director James J. Blanchard Management For For 1.3 Elect Director Marcel R. Coutu Management For For 1.4 Elect Director J. Herb England Management For For 1.5 Elect Director Charles W. Fischer Management For For 1.6 Elect Director V. Maureen Kempston Darkes Management For For 1.7 Elect Director Al Monaco Management For For 1.8 Elect Director George K. Petty Management For For 1.9 Elect Director Rebecca B. Roberts Management For For 1.10 Elect Director Dan C. Tutcher Management For For 1.11 Elect Director Catherine L. Williams Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Require Audit Committee to Request Proposals For The Audit Engagement No Less Than Every 8 Years Shareholder Against Against ENTERGY CORPORATION Meeting Date:MAY 06, 2016 Record Date:MAR 08, 2016 Meeting Type:ANNUAL Ticker:ETR Security ID:29364G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Maureen Scannel Bateman Management For For 1b Elect Director Patrick J. Condon Management For For 1c Elect Director Leo P. Denault Management For For 1d Elect Director Kirkland H. Donald Management For For 1e Elect Director Philip L. Frederickson Management For For 1f Elect Director Alexis M. Herman Management For For 1g Elect Director Donald C. Hintz Management For For 1h Elect Director Stuart L. Levenick Management For For 1i Elect Director Blanche Lambert Lincoln Management For For 1j Elect Director Karen A. Puckett Management For For 1k Elect Director W.J. 'Billy' Tauzin Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Assess Plans to Increase Distributed Low-Carbon Electricity Generation Shareholder Against Against EVERSOURCE ENERGY Meeting Date:MAY 04, 2016 Record Date:MAR 07, 2016 Meeting Type:ANNUAL Ticker:ES Security ID:30040W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John S. Clarkeson Management For For 1.2 Elect Director Cotton M. Cleveland Management For For 1.3 Elect Director Sanford Cloud, Jr. Management For For 1.4 Elect Director James S. DiStasio Management For For 1.5 Elect Director Francis A. Doyle Management For For 1.6 Elect Director Charles K. Gifford Management For For 1.7 Elect Director Paul A. La Camera Management For For 1.8 Elect Director Kenneth R. Leibler Management For For 1.9 Elect Director Thomas J. May Management For For 1.10 Elect Director William C. Van Faasen Management For For 1.11 Elect Director Frederica M. Williams Management For For 1.12 Elect Director Dennis R. Wraase Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For EXELON CORPORATION Meeting Date:APR 26, 2016 Record Date:MAR 04, 2016 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony K. Anderson Management For For 1b Elect Director Ann C. Berzin Management For For 1c Elect Director Christopher M. Crane Management For For 1d Elect Director Yves C. de Balmann Management For For 1e Elect Director Nicholas DeBenedictis Management For For 1f Elect Director Nancy L. Gioia Management For For 1g Elect Director Linda P. Jojo Management For For 1h Elect Director Paul L. Joskow Management For For 1i Elect Director Robert J. Lawless Management For For 1j Elect Director Richard W. Mies Management For For 1k Elect Director John W. Rogers, Jr. Management For For 1l Elect Director Mayo A. Shattuck, III Management For For 1m Elect Director Stephen D. Steinour Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Provide Proxy Access Right Management For For FIRSTENERGY CORP. Meeting Date:MAY 17, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:FE Security ID:337932107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul T. Addison Management For For 1.2 Elect Director Michael J. Anderson Management For Withhold 1.3 Elect Director William T. Cottle Management For For 1.4 Elect Director Robert B. Heisler, Jr. Management For For 1.5 Elect Director Julia L. Johnson Management For For 1.6 Elect Director Charles E. Jones Management For For 1.7 Elect Director Ted J. Kleisner Management For For 1.8 Elect Director Donald T. Misheff Management For For 1.9 Elect Director Thomas N. Mitchell Management For For 1.10 Elect Director Ernest J. Novak, Jr. Management For For 1.11 Elect Director Christopher D. Pappas Management For For 1.12 Elect Director Luis A. Reyes Management For For 1.13 Elect Director George M. Smart Management For For 1.14 Elect Director Jerry Sue Thornton Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Management For Against 5 Provide Proxy Access Right Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Report on Financial Risks of Stranded Carbon Assets Shareholder Against Against 8 Require a Majority Vote for the Election of Directors Shareholder Against For 9 Adopt Simple Majority Vote Shareholder Against For GREAT PLAINS ENERGY INCORPORATED Meeting Date:MAY 03, 2016 Record Date:FEB 23, 2016 Meeting Type:ANNUAL Ticker:GXP Security ID:391164100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terry Bassham Management For For 1.2 Elect Director David L. Bodde Management For For 1.3 Elect Director Randall C. Ferguson, Jr. Management For For 1.4 Elect Director Gary D. Forsee Management For For 1.5 Elect Director Scott D. Grimes Management For For 1.6 Elect Director Thomas D. Hyde Management For For 1.7 Elect Director James A. Mitchell Management For For 1.8 Elect Director Ann D. Murtlow Management For For 1.9 Elect Director John J. Sherman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For IDACORP, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:IDA Security ID:451107106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Darrel T. Anderson Management For For 1.2 Elect Director Thomas Carlile Management For For 1.3 Elect Director Richard J. Dahl Management For For 1.4 Elect Director Ronald W. Jibson Management For For 1.5 Elect Director Judith A. Johansen Management For For 1.6 Elect Director Dennis L. Johnson Management For For 1.7 Elect Director J. LaMont Keen Management For For 1.8 Elect Director Christine King Management For For 1.9 Elect Director Richard J. Navarro Management For For 1.10 Elect Director Robert A. Tinstman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For ITC HOLDINGS CORP. Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:ITC Security ID:465685105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Albert Ernst Management For For 1.2 Elect Director Christopher H. Franklin Management For For 1.3 Elect Director Edward G. Jepsen Management For For 1.4 Elect Director David R. Lopez Management For For 1.5 Elect Director Hazel R. O'Leary Management For For 1.6 Elect Director Thomas G. Stephens Management For For 1.7 Elect Director G. Bennett Stewart, III Management For For 1.8 Elect Director Lee C. Stewart Management For For 1.9 Elect Director Joseph L. Welch Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For ITC HOLDINGS CORP. Meeting Date:JUN 22, 2016 Record Date:MAY 13, 2016 Meeting Type:SPECIAL Ticker:ITC Security ID:465685105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For KINDER MORGAN, INC. Meeting Date:MAY 10, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:KMI Security ID:49456B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard D. Kinder Management For For 1.2 Elect Director Steven J. Kean Management For For 1.3 Elect Director Ted A. Gardner Management For Withhold 1.4 Elect Director Anthony W. Hall, Jr. Management For For 1.5 Elect Director Gary L. Hultquist Management For For 1.6 Elect Director Ronald L. Kuehn, Jr. Management For For 1.7 Elect Director Deborah A. Macdonald Management For For 1.8 Elect Director Michael C. Morgan Management For For 1.9 Elect Director Arthur C. Reichstetter Management For For 1.10 Elect Director Fayez Sarofim Management For For 1.11 Elect Director C. Park Shaper Management For For 1.12 Elect Director William A. Smith Management For For 1.13 Elect Director Joel V. Staff Management For For 1.14 Elect Director Robert F. Vagt Management For For 1.15 Elect Director Perry M. Waughtal Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Report on Capital Expenditure Strategy with Respect to Climate Change Policy Shareholder Against Against 4 Report on Methane Emissions Management Shareholder Against Against 5 Report on Sustainability, Including Human Rights Shareholder Against Against 6 Report on Steps Taken to Increase Board Diversity Shareholder Against Against MDU RESOURCES GROUP, INC. Meeting Date:APR 26, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:MDU Security ID:552690109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Everist Management For For 1.2 Elect Director Karen B. Fagg Management For For 1.3 Elect Director David L. Goodin Management For For 1.4 Elect Director Mark A. Hellerstein Management For For 1.5 Elect Director A. Bart Holaday Management For For 1.6 Elect Director Dennis W. Johnson Management For For 1.7 Elect Director William E. McCracken Management For For 1.8 Elect Director Patricia L. Moss Management For For 1.9 Elect Director Harry J. Pearce Management For For 1.10 Elect Director John K. Wilson Management For For 2 Amend Restricted Stock Plan Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against NATIONAL GRID PLC Meeting Date:JUL 21, 2015 Record Date:JUL 18, 2015 Meeting Type:ANNUAL Ticker:NG. Security ID:G6375K151 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Sir Peter Gershon as Director Management For For 4 Re-elect Steve Holliday as Director Management For For 5 Re-elect Andrew Bonfield as Director Management For For 6 Re-elect John Pettigrew as Director Management For For 7 Elect Dean Seavers as Director Management For For 8 Re-elect Nora Mead Brownell as Director Management For For 9 Re-elect Jonathan Dawson as Director Management For For 10 Re-elect Therese Esperdy as Director Management For For 11 Re-elect Paul Golby as Director Management For For 12 Re-elect Ruth Kelly as Director Management For For 13 Re-elect Mark Williamson as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Approve Remuneration Report Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with 14 Working Days' Notice Management For For NEXTERA ENERGY, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 23, 2016 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director James L. Camaren Management For For 1c Elect Director Kenneth B. Dunn Management For For 1d Elect Director Naren K. Gursahaney Management For For 1e Elect Director Kirk S. Hachigian Management For For 1f Elect Director Toni Jennings Management For For 1g Elect Director Amy B. Lane Management For For 1h Elect Director James L. Robo Management For For 1i Elect Director Rudy E. Schupp Management For For 1j Elect Director John L. Skolds Management For For 1k Elect Director William H. Swanson Management For For 1l Elect Director Hansel E. Tookes, II Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Political Contributions Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against 7 Report on Risks and Costs of Sea Level Rise Shareholder Against Against NISOURCE INC. Meeting Date:MAY 11, 2016 Record Date:MAR 15, 2016 Meeting Type:ANNUAL Ticker:NI Security ID:65473P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard A. Abdoo Management For For 1.2 Elect Director Aristides S. Candris Management For For 1.3 Elect Director Wayne S. DeVeydt Management For For 1.4 Elect Director Joseph Hamrock Management For For 1.5 Elect Director Deborah A. Henretta Management For For 1.6 Elect Director Michael E. Jesanis Management For For 1.7 Elect Director Kevin T. Kabat Management For For 1.8 Elect Director Richard L. Thompson Management For For 1.9 Elect Director Carolyn Y. Woo Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Report on Political Contributions Shareholder Against For 5 Stock Retention/Holding Period Shareholder Against Against 6 Pro-rata Vesting of Equity Awards Shareholder Against For NORTHWESTERN CORPORATION Meeting Date:APR 20, 2016 Record Date:FEB 22, 2016 Meeting Type:ANNUAL Ticker:NWE Security ID:668074305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen P. Adik Management For For 1.2 Elect Director Dorothy M. Bradley Management For For 1.3 Elect Director E. Linn Draper, Jr. Management For For 1.4 Elect Director Dana J. Dykhouse Management For For 1.5 Elect Director Jan R. Horsfall Management For For 1.6 Elect Director Julia L. Johnson Management For For 1.7 Elect Director Robert C. Rowe Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Certificate of Incorporation Management For For 5 Other Business Management For Against OGE ENERGY CORP. Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:OGE Security ID:670837103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank A. Bozich Management For For 1.2 Elect Director James H. Brandi Management For For 1.3 Elect Director Luke R. Corbett Management For For 1.4 Elect Director John D. Groendyke Management For For 1.5 Elect Director David L. Hauser Management For For 1.6 Elect Director Kirk Humphreys Management For For 1.7 Elect Director Robert O. Lorenz Management For For 1.8 Elect Director Judy R. McReynolds Management For For 1.9 Elect Director Sheila G. Talton Management For For 1.10 Elect Director Sean Trauschke Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Eliminate Supermajority Vote Requirement Management For For 5 Assess Plans to Increase Distributed Low-Carbon Electricity Generation Shareholder Against Against ONE GAS, INC. Meeting Date:MAY 26, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:OGS Security ID:68235P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pierce H. Norton, II Management For For 1.2 Elect Director Eduardo A. Rodriguez Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PG&E CORPORATION Meeting Date:MAY 23, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:PCG Security ID:69331C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lewis Chew Management For For 1.2 Elect Director Anthony F. Earley, Jr. Management For For 1.3 Elect Director Fred J. Fowler Management For For 1.4 Elect Director Maryellen C. Herringer Management For For 1.5 Elect Director Richard C. Kelly Management For For 1.6 Elect Director Roger H. Kimmel Management For For 1.7 Elect Director Richard A. Meserve Management For For 1.8 Elect Director Forrest E. Miller Management For For 1.9 Elect Director Rosendo G. Parra Management For For 1.10 Elect Director Barbara L. Rambo Management For For 1.11 Elect Director Anne Shen Smith Management For For 1.12 Elect Director Barry Lawson Williams Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against PINNACLE WEST CAPITAL CORPORATION Meeting Date:MAY 18, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:PNW Security ID:723484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald E. Brandt Management For For 1.2 Elect Director Denis A. Cortese Management For For 1.3 Elect Director Richard P. Fox Management For For 1.4 Elect Director Michael L. Gallagher Management For For 1.5 Elect Director Roy A. Herberger, Jr. Management For For 1.6 Elect Director Dale E. Klein Management For For 1.7 Elect Director Humberto S. Lopez Management For For 1.8 Elect Director Kathryn L. Munro Management For For 1.9 Elect Director Bruce J. Nordstrom Management For For 1.10 Elect Director David P. Wagener Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Report on Lobbying Payments and Political Contributions Shareholder Against Against PNM RESOURCES, INC. Meeting Date:MAY 17, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:PNM Security ID:69349H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Norman P. Becker Management For For 1.2 Elect Director Patricia K. Collawn Management For For 1.3 Elect Director E. Renae Conley Management For For 1.4 Elect Director Alan J. Fohrer Management For For 1.5 Elect Director Sidney M. Gutierrez Management For For 1.6 Elect Director Maureen T. Mullarkey Management For For 1.7 Elect Director Donald K. Schwanz Management For For 1.8 Elect Director Bruce W. Wilkinson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Quantitative Company-wide GHG Goals Shareholder Against Against 5 Include Sustainability and GHG Emissions Reductions As Performance Measures for Senior Executive Compensation Shareholder Against Against 6 Report on Sustainability Shareholder Against Against PORTLAND GENERAL ELECTRIC COMPANY Meeting Date:APR 27, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:POR Security ID:736508847 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John W. Ballantine Management For For 1b Elect Director Rodney L. Brown, Jr. Management For For 1c Elect Director Jack E. Davis Management For For 1d Elect Director David A. Dietzler Management For For 1e Elect Director Kirby A. Dyess Management For For 1f Elect Director Mark B. Ganz Management For For 1g Elect Director Kathryn J. Jackson Management For For 1h Elect Director Neil J. Nelson Management For For 1i Elect Director M. Lee Pelton Management For For 1j Elect Director James J. Piro Management For For 1k Elect Director Charles W. Shivery Management For For 2 Ratify Deloitte and Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PPL CORPORATION Meeting Date:MAY 25, 2016 Record Date:FEB 29, 2016 Meeting Type:ANNUAL Ticker:PPL Security ID:69351T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Adkins Management For For 1.2 Elect Director John W. Conway Management For For 1.3 Elect Director Steven G. Elliott Management For For 1.4 Elect Director Raja Rajamannar Management For For 1.5 Elect Director Craig A. Rogerson Management For For 1.6 Elect Director William H. Spence Management For For 1.7 Elect Director Natica von Althann Management For For 1.8 Elect Director Keith H. Williamson Management For For 1.9 Elect Director Armando Zagalo de Lima Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Increase Authorized Common Stock Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For 6 Require Independent Board Chairman Shareholder Against For 7 Assess Plans to Increase Distributed Low-Carbon Electricity Generation Shareholder Against Against PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Meeting Date:APR 19, 2016 Record Date:FEB 19, 2016 Meeting Type:ANNUAL Ticker:PEG Security ID:744573106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Willie A. Deese Management For For 1.2 Elect Director Albert R. Gamper, Jr. Management For For 1.3 Elect Director William V. Hickey Management For For 1.4 Elect Director Ralph Izzo Management For For 1.5 Elect Director Shirley Ann Jackson Management For For 1.6 Elect Director David Lilley Management For For 1.7 Elect Director Thomas A. Renyi Management For For 1.8 Elect Director Hak Cheol (H.C.) Shin Management For For 1.9 Elect Director Richard J. Swift Management For For 1.10 Elect Director Susan Tomasky Management For For 1.11 Elect Director Alfred W. Zollar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For QUESTAR CORPORATION Meeting Date:MAY 12, 2016 Record Date:MAR 28, 2016 Meeting Type:SPECIAL Ticker:STR Security ID:748356102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For SEMPRA ENERGY Meeting Date:MAY 12, 2016 Record Date:MAR 17, 2016 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director Kathleen L. Brown Management For For 1.3 Elect Director Pablo A. Ferrero Management For For 1.4 Elect Director William D. Jones Management For For 1.5 Elect Director William G. Ouchi Management For For 1.6 Elect Director Debra L. Reed Management For For 1.7 Elect Director William C. Rusnack Management For For 1.8 Elect Director William P. Rutledge Management For For 1.9 Elect Director Lynn Schenk Management For For 1.10 Elect Director Jack T. Taylor Management For For 1.11 Elect Director James C. Yardley Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SPECTRA ENERGY CORP Meeting Date:APR 26, 2016 Record Date:MAR 01, 2016 Meeting Type:ANNUAL Ticker:SE Security ID:847560109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory L. Ebel Management For For 1b Elect Director F. Anthony Comper Management For For 1c Elect Director Austin A. Adams Management For For 1d Elect Director Joseph Alvarado Management For For 1e Elect Director Pamela L. Carter Management For For 1f Elect Director Clarence P. Cazalot, Jr. Management For For 1g Elect Director Peter B. Hamilton Management For For 1h Elect Director Miranda C. Hubbs Management For For 1i Elect Director Michael McShane Management For For 1j Elect Director Michael G. Morris Management For For 1k Elect Director Michael E. J. Phelps Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Report on Political Contributions Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against SSE PLC Meeting Date:JUL 23, 2015 Record Date:JUL 21, 2015 Meeting Type:ANNUAL Ticker:SSE Security ID:G8842P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Alistair Phillips-Davies as Director Management For For 5 Re-elect Gregor Alexander as Director Management For For 6 Re-elect Jeremy Beeton as Director Management For For 7 Re-elect Katie Bickerstaffe as Director Management For For 8 Re-elect Sue Bruce as Director Management For For 9 Re-elect Richard Gillingwater as Director Management For For 10 Re-elect Peter Lynas as Director Management For For 11 Reappoint KPMG LLP as Auditors Management For For 12 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 17 Approve Scrip Dividend Scheme Management For For 18 Ratify and Confirm Payment of the Dividends Management For For THE LACLEDE GROUP, INC. Meeting Date:JAN 28, 2016 Record Date:NOV 20, 2015 Meeting Type:ANNUAL Ticker:LG Security ID:505597104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brenda D. Newberry Management For For 1.2 Elect Director Suzanne Sitherwood Management For For 1.3 Elect Director Mary Ann Van Lokeren Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For THE LACLEDE GROUP, INC. Meeting Date:APR 28, 2016 Record Date:MAR 04, 2016 Meeting Type:SPECIAL Ticker:LG Security ID:505597104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change Company Name to Spire Inc. Management For For THE SOUTHERN COMPANY Meeting Date:MAY 25, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:SO Security ID:842587107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Juanita Powell Baranco Management For For 1b Elect Director Jon A. Boscia Management For For 1c Elect Director Henry A. 'Hal' Clark, III Management For For 1d Elect Director Thomas A. Fanning Management For For 1e Elect Director David J. Grain Management For For 1f Elect Director Veronica M. Hagen Management For For 1g Elect Director Warren A. Hood, Jr. Management For For 1h Elect Director Linda P. Hudson Management For For 1i Elect Director Donald M. James Management For For 1j Elect Director John D. Johns Management For For 1k Elect Director Dale E. Klein Management For For 1l Elect Director William G. Smith, Jr. Management For For 1m Elect Director Steven R. Specker Management For For 1n Elect Director Larry D. Thompson Management For For 1o Elect Director E. Jenner Wood, III Management For For 2 Provide Proxy Access Right Management For For 3 Reduce Supermajority Vote Requirement Management For For 4 Eliminate Fair Price Provision Management For For 5 Permit Board to Amend Bylaws Without Shareholder Consent Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Amend Omnibus Stock Plan Management For For 8 Ratify Deloitte & Touche as Auditors Management For For 9 Report on Strategy for Aligning with 2 Degree Scenario Shareholder Against Against 10 Report on Financial Risks of Stranded Carbon Assets Shareholder Against Against THE WILLIAMS COMPANIES, INC. Meeting Date:JUN 27, 2016 Record Date:MAY 19, 2016 Meeting Type:SPECIAL Ticker:WMB Security ID:969457100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For TRANSCANADA CORPORATION Meeting Date:APR 29, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:TRP Security ID:89353D107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin E. Benson Management For For 1.2 Elect Director Derek H. Burney Management For For 1.3 Elect Director Russell K. Girling Management For For 1.4 Elect Director S. Barry Jackson Management For For 1.5 Elect Director John E. Lowe Management For For 1.6 Elect Director Paula Rosput Reynolds Management For For 1.7 Elect Director John Richels Management For For 1.8 Elect Director Mary Pat Salomone Management For For 1.9 Elect Director Indira V. Samarasekera Management For For 1.10 Elect Director D. Michael G. Stewart Management For For 1.11 Elect Director Siim A. Vanaselja Management For For 1.12 Elect Director Richard E. Waugh Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Amend Stock Option Plan Management For For 5 Approve Shareholder Rights Plan Management For For UNITED UTILITIES GROUP PLC Meeting Date:JUL 24, 2015 Record Date:JUL 22, 2015 Meeting Type:ANNUAL Ticker:UU. Security ID:G92755100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Dr John McAdam as Director Management For For 5 Re-elect Steve Mogford as Director Management For For 6 Re-elect Dr Catherine Bell as Director Management For For 7 Elect Stephen Carter as Director Management For For 8 Re-elect Mark Clare as Director Management For For 9 Re-elect Russ Houlden as Director Management For For 10 Re-elect Brian May as Director Management For For 11 Re-elect Sara Weller as Director Management For For 12 Reappoint KPMG LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with 14 Working Days' Notice Management For For 18 Authorise EU Political Donations and Expenditure Management For For VECTREN CORPORATION Meeting Date:MAY 24, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:VVC Security ID:92240G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carl L. Chapman Management For For 1.2 Elect Director James H. DeGraffenreidt, Jr. Management For For 1.3 Elect Director John D. Engelbrecht Management For For 1.4 Elect Director Anton H. George Management For For 1.5 Elect Director Martin C. Jischke Management For For 1.6 Elect Director Robert G. Jones Management For For 1.7 Elect Director Patrick K. Mullen Management For For 1.8 Elect Director R. Daniel Sadlier Management For For 1.9 Elect Director Michael L. Smith Management For For 1.10 Elect Director Teresa J. Tanner Management For For 1.11 Elect Director Jean L. Wojtowicz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For WEC ENERGY GROUP, INC. Meeting Date:MAY 05, 2016 Record Date:FEB 25, 2016 Meeting Type:ANNUAL Ticker:WEC Security ID:92939U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Bergstrom Management For For 1.2 Elect Director Barbara L. Bowles Management For For 1.3 Elect Director William J. Brodsky Management For For 1.4 Elect Director Albert J. Budney, Jr. Management For For 1.5 Elect Director Patricia W. Chadwick Management For For 1.6 Elect Director Curt S. Culver Management For For 1.7 Elect Director Thomas J. Fischer Management For For 1.8 Elect Director Paul W. Jones Management For For 1.9 Elect Director Gale E. Klappa Management For For 1.10 Elect Director Henry W. Knueppel Management For For 1.11 Elect Director Allen L. Leverett Management For For 1.12 Elect Director Ulice Payne, Jr. Management For For 1.13 Elect Director Mary Ellen Stanek Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against Against WESTAR ENERGY, INC. Meeting Date:MAY 19, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:WR Security ID:95709T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard L. Hawley Management For For 1.2 Elect Director B. Anthony Isaac Management For For 1.3 Elect Director S. Carl Soderstrom, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Assess Plans to Increase Distributed Low-Carbon Electricity Generation Shareholder Against Against XCEL ENERGY INC. Meeting Date:MAY 18, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:XEL Security ID:98389B100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gail K. Boudreaux Management For For 1b Elect Director Richard K. Davis Management For For 1c Elect Director Ben Fowke Management For For 1d Elect Director Richard T. O'Brien Management For For 1e Elect Director Christopher J. Policinski Management For For 1f Elect Director James T. Prokopanko Management For For 1g Elect Director A. Patricia Sampson Management For For 1h Elect Director James J. Sheppard Management For For 1i Elect Director David A. Westerlund Management For For 1j Elect Director Kim Williams Management For For 1k Elect Director Timothy V. Wolf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Custodian Funds By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 29, 2016 * Print the name and title of each signing officer under his or her signature.
